Exhibit 10.1
 


AGREEMENT OF PURCHASE AND SALE (POOL I)
among
THE SELLERS NAMED HEREIN
and
HTA ACQUISITION SUB, LLC


Dated as of April 29, 2017




i
         


   
   
 

--------------------------------------------------------------------------------





goodfellastoc001.jpg [goodfellastoc001.jpg]


i
         


   
   
 

--------------------------------------------------------------------------------




goodfellastoc002.jpg [goodfellastoc002.jpg]


ii
         


   
   
 

--------------------------------------------------------------------------------




goodfellastoc003.jpg [goodfellastoc003.jpg]


iii
         


   
   
 

--------------------------------------------------------------------------------




goodfellastoc004.jpg [goodfellastoc004.jpg]


iv
         


   
   
 

--------------------------------------------------------------------------------




goodfellastoc005.jpg [goodfellastoc005.jpg]


v
         


   
   
 

--------------------------------------------------------------------------------




goodfellastoc006.jpg [goodfellastoc006.jpg]


vi
         


   
   
 

--------------------------------------------------------------------------------





AGREEMENT OF PURCHASE AND SALE (POOL I)
AGREEMENT OF PURCHASE AND SALE (POOL I) (this “Agreement”), made as of the 29th
day of April 2017, by and between (i) each of the entities listed in the column
entitled “Sellers” on Schedule A attached hereto and made a part hereof
(individually, a “Seller”; collectively, the “Sellers”), and (ii) HTA
Acquisition Sub, LLC, a Delaware limited liability company (the “Buyer”). In
addition, Healthcare Trust of America Holdings, LP, a Delaware limited
partnership, is executing the Guarantee of the obligations of the Buyer under
this Agreement set forth on the signature pages to this Agreement.
Background
A.The Sellers are engaged in the business of providing construction,
development, leasing and property management services to their clients in the
healthcare industry, including hospital systems and medical offices (the
“Platform”).
B.    The applicable Sellers are, or will be as of the applicable Closing, the
owners or lessees of the Land and the owners of buildings and other improvements
situated on such Land, constituting the properties listed opposite their names
on Schedule A attached hereto and made a part hereof (individually a “Property”;
collectively, the “Properties”). Schedule A also identifies whether the
applicable Seller is the owner or lessee of the Land and the improvements
thereon.
C.    The Properties listed on Schedule A, together with the Asset-Related
Property (as defined below) with respect to each Property, shall be referred to
herein, collectively, as the “Assets”.
D.    The applicable Sellers are the owners of the interests in the joint
venture entities described on Schedule 3.9(a) (the “LLC Interests”) and Schedule
3.9(b) (the “Partnership Interests”).
E.    The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, the Platform, the Assets and the LLC Interests (collectively,
the “Business”), and Buyer desires to assume the Assumed Liabilities (as defined
below), in each case on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1
         


   
   
 

--------------------------------------------------------------------------------





Article I
DEFINITIONS

1.1    Defined Terms. The capitalized terms used herein have the following
meanings.
“2017 Post-Closing COBRA Coverage” shall have the meaning assigned thereto in
Section 4.2(k).
“2017 Transferred Employee Bonuses” shall have the meaning assigned thereto in
Section 4.2(d).
“Active Employee” shall have the meaning assigned thereto in Section 4.2(b).
“Actively Negotiating” shall have the meaning assigned thereto in
Section 3.3(g)(ii).
“Additional Rent(s)” shall have the meaning assigned thereto in Section 10.2(a).
“Adjusted Gross Asset Value” shall have the meaning assigned thereto in
Section 2.2(a).
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.
“Affiliate Leasing and Brokerage Agreements” shall have the meaning assigned
thereto in Section 3.2(d).
“Agreement” shall mean this Agreement of Purchase and Sale (Pool I) and all
amendments hereto, together with the exhibits and schedules attached hereto, as
the same may be amended, restated, supplemented or otherwise modified, from time
to time, in each case in accordance with Section 14.11.
“Allocated Asset Value” shall have the meaning assigned thereto in Section 2.6.
“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning assigned
thereto in Section 3.1(f)(i).
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Asset-Related Property” shall have the meaning assigned thereto in
Section 2.1(b).


2
         


   
   
 

--------------------------------------------------------------------------------




“Asset Under Development” or “Assets Under Development” shall have the meaning
assigned thereto in Section 14.30(a).
“Assets” shall have the meaning assigned thereto in “Background” paragraph C.
“Assignment of Asset-Related Property” shall have the meaning assigned thereto
in Section 6.2(b)(iii).
“Assignment of Contracts” shall have the meaning assigned thereto in Section
6.1(b)(ii).
“Assignment of Ground Leases” shall have the meaning assigned thereto in Section
6.1(b)(ii).
“Assignment of Leases” shall have the meaning assigned thereto in Section
6.1(b)(ii).
“Association Assignment” shall have the meaning assigned thereto in Section
6.1(b)(ii).
“Assumed Contracts” shall have the meaning assigned thereto in Section 7.2(b).
“Assumed Liabilities” shall have the meaning assigned thereto in Section 2.1(e).
“Basket” shall have the meaning assigned thereto in Section 11.3.
“Bill of Sale” shall have the meaning assigned thereto in Section 6.2(b)(iii).
“Business” shall have the meaning assigned thereto in “Background” paragraph E.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Business Employee” shall mean each employee who is employed by Duke Realty
Services Limited Partnership and who primarily provides services in support of
the Business, as set forth on the list of Business Employees made available to
the Buyer prior to the date of this Agreement.
“Business Employee List” shall have the meaning assigned thereto in Section
3.8(a).
“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Buyer Bonus Portion” shall have the meaning assigned thereto in Section 4.2(d).
“Buyer Plans” shall have the meaning assigned thereto in Section 4.2(c).
“Buyer-Related Entities” shall have the meaning assigned thereto in
Section 11.1.


3
         


   
   
 

--------------------------------------------------------------------------------




“Buyer Specific Indemnification” shall have the meaning assigned thereto in
Section 11.2.
“Cap” shall have the meaning assigned thereto in Section 11.3.
“Cap Rate” shall have the meaning assigned thereto in Section 14.30(b).
“Cash Basis” shall have the meaning assigned thereto in Section 10.1.
“Cash Consideration Amount” shall have the meaning assigned thereto in
Section 2.2(a).
“Claim Notice” shall have the meaning assigned thereto in Section 11.5(a).
“Closing” shall mean the Initial Closing or an applicable Serial Closing, as
applicable.
“Closing Date” shall mean the Initial Closing Date or an applicable Serial
Closing Date, as applicable.
“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to Article VI of this Agreement.
“Closing Statement” shall have the meaning assigned thereto in Section
6.1(b)(iii).
“Closing Year” shall have the meaning assigned thereto in Section 10.2(b).
“Confidentiality Agreement” shall mean that Duke Realty Healthcare Business
Portfolio Confidentiality Agreement, dated as of February 10, 2017, made by
Healthcare Trust of America, Inc., an Affiliate of the Buyer, in favor of Duke
Realty Limited Partnership and its Affiliates.
“Contracts” shall mean, collectively, all agreements or contracts of any Seller
relating to the ownership, operation, maintenance and management of the relevant
Property and the buildings and other improvements located thereon, or any
portion thereof, including all amendments, modifications, additions or
supplements thereto.
“Controlling Party” shall have the meaning assigned thereto in Section 11.5(b).
“Deed” shall have the meaning assigned thereto in Section 6.2(b)(i).
“Deferral Condition” means, as applicable, (i) if such Transferred Asset
constituted a Deferred Asset pursuant to the provisions of Section 8.5, then the
discharge of the Title Exception(s) applicable to such Property or the written
election by Buyer to accept title to such Property subject to such Title
Exception(s), (ii) if such Transferred Asset constituted a Deferred Asset
pursuant to the provisions of Section 8.6, then the discharge of the Voluntary
Title Exception(s) or Monetary Title Exception(s) applicable to such Property or
the written election by Buyer to accept title to such Property subject to such
Voluntary Title Exception(s) or Monetary Title Exception(s), or (iii) if such
Transferred Asset constituted a Deferred Asset


4
         


   
   
 

--------------------------------------------------------------------------------




pursuant to the provisions of Section 14.33, then the completion of the repairs
as evidenced by a certificate of substantial completion executed by the relevant
Seller’s general contractor/architect.
“Deferred Asset” means any Transferred Asset that is not purchased and sold at
the Initial Closing.
“Delinquency Report” shall mean that report attached hereto as Schedule 3.2(n).
“Designated Employees” shall have the meaning assigned thereto in Section 7.1.
“Designated Subsidiary” shall have the meaning assigned thereto in Section 14.7.
“Duke Names and Marks” shall have the meaning assigned thereto in
Section 14.1(a).
“Earnest Money” shall have the meaning assigned thereto in Section 2.3.
“Effective Time” shall have the meaning assigned thereto in Article X.
“Employee Plans” shall mean, collectively, each (i) employee benefit plan
(within the meaning of Section 3(3) of ERISA), (ii)  other material retirement,
welfare benefit, bonus or other cash-based incentive, restricted stock or other
equity-based incentive, deferred compensation, life insurance, severance,
Internal Revenue Code Section 125 flexible benefit, or vacation plan, program,
policy, arrangement or agreement, and (iii)  individual employment, retention,
change in control, termination, severance or other similar agreement, other than
governmental plans or arrangements.
“Environmental Claims” means any claim for reimbursement or remediation expense,
contribution, personal injury, property damage or damage to natural resources
made by any Governmental Authority or other Person arising from or in connection
with the presence or release of any Hazardous Substances over, on, in or under
any Property, or the violation of any Environmental Laws with respect to any
Property.
“Environmental Laws” means any Applicable Laws which regulate or control (i)
Hazardous Substances, pollution, contamination, noise, radiation, water, soil,
sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous
Substances or other materials, substances or waste into water, soil, sediment,
air or any other environmental media, including (A) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., (B) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.,
(C) the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq., (D) the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (E) the Clean Water Act,
33 U.S.C. § 1251 et seq., (F) the Clean Air Act, 42 U.S.C. § 7401 et seq., and
(G) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq. and
similar state and local Applicable Law, as amended from time to time, and all
regulations and rules issued pursuant thereto.
“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on any Seller pursuant to any Environmental Laws, including any
(i) obligations


5
         


   
   
 

--------------------------------------------------------------------------------




to manage, control, contain, remove, remedy, respond to, clean up or abate any
actual release of Hazardous Substances or other pollution or contamination of
any water, soil, sediment, air or other environmental media, located on or
originating from any Property, and (ii) liabilities or obligations with respect
to the manufacture, generation, formulation, processing, use, treatment,
handling, storage, disposal, distribution or transportation of any Hazardous
Substances by any Seller.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder.
“Escrow Account” shall have the meaning assigned thereto in Section 14.5(a).
“Escrow Agent” shall mean First American Title Insurance Company, Chicago
National Commercial Services Division, 30 North LaSalle Street, Suite 2700,
Chicago, Illinois 60602.
“Estimated Asset Under Development Budget” or “Estimated Assets Under
Development Budgets” shall have the meaning assigned thereto in
Section 14.30(a).
“Estimated Asset Under Development Fixed Rent” or “Estimated Assets Under
Development Fixed Rents” shall have the meaning assigned thereto in
Section 14.30(a).
“Excluded Asset” shall have the meaning assigned thereto in Section 14.28.
“Exclusion Event” shall have the meaning assigned thereto in Section 14.28.
“Executive Order” shall have the meaning assigned thereto in Section 3.1(f)(i).
“Existing Lease” shall have the meaning assigned thereto in Section 10.7.
“Final Asset Under Development Budget” shall have the meaning assigned thereto
in Section 14.30(e).
“Final Asset Under Development Fixed Rent” shall have the meaning assigned
thereto in Section 14.30(e).
“Fixed Rents” shall have the meaning assigned thereto in Section 10.2(a).
“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).
“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including any agency or entity exercising
executive, legislative, judicial, regulatory or administrative governmental
powers or functions, in each case to the extent the same has jurisdiction over
the Person or Property in question.
“Gross Asset Value” shall have the meaning assigned thereto in Section 2.2(a).


6
         


   
   
 

--------------------------------------------------------------------------------




“Ground Lease” shall mean each ground lease pursuant to which any of the Sellers
is a lessee for Land underlying Ground Leased Property and any amendments
thereto (collectively, the “Ground Leases”).
“Ground Leased Property” shall mean each Asset identified as being subject to a
Ground Lease on Schedule A attached hereto.
“Ground Lessor” shall mean each lessor that has executed a Ground Lease
(collectively, the “Ground Lessors”).
“Ground Lessor Estoppel” shall mean an estoppel certificate executed by a Ground
Lessor substantially in the form attached hereto as Exhibit C.
“Ground Lessor Notices” shall have the meaning assigned thereto in Section
6.1(b)(ii).
“GSA” shall mean the General Services Administration.
“Guaranteed Obligation” and “Guaranteed Obligations” shall have the meaning
assigned thereto in the Guarantee set forth on the signature pages hereto.
“Guarantor” shall have the meaning assigned thereto in the Guarantee set forth
on the signature pages hereto.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including asbestos,
polychlorinated biphenyls, petroleum or petroleum by-products, radioactive
materials, radon gas and any other material or substance which is defined as or
included in the definition of a “hazardous substance”, “hazardous waste”, “toxic
waste”, “hazardous material”, “toxic pollutant”, “contaminant”, “pollutant” or
“toxic substance” or words of similar import, under any Environmental Law or
that could result in the imposition of liability under any Environmental Laws.
“Improvement Deed” shall have the meaning assigned thereto in Section
6.2(b)(ii).
“Inactive Employee” shall have the meaning assigned thereto in Section 4.2(b).
“Indemnified Party” shall have the meaning assigned thereto in Section 11.5(a).
“Indemnifying Party” shall have the meaning assigned thereto in Section 11.5(a).
“Initial Closing” shall have the meaning assigned thereto in Section 2.4(a).
“Initial Closing Assets” shall have the meaning assigned thereto in
Section 2.4(a).
“Initial Closing Conditions” shall mean the conditions to the respective
obligations of the parties hereto to consummate the transactions contemplated by
this Agreement in respect of the Initial Closing Assets at the Initial Closing,
as set forth in Section 5.1 and Section 5.2.


7
         


   
   
 

--------------------------------------------------------------------------------




“Interim Period” shall have the meaning assigned thereto in Section 10.7.
“IRS” shall mean the Internal Revenue Service.
“IRS Reporting Requirements” shall have the meaning assigned thereto in
Section 14.4(c).
“Land” means the land and Vacant Land more particularly described in a Title
Policy.
“Lease Options” shall have the meaning assigned thereto in Section 3.2(c).
“Lease Required Estoppel” shall have the meaning assigned thereto in
Section 3.4(b).
“Leases” shall mean all leases, licenses and other occupancy agreements, for all
or any portion of the Properties and all amendments, modifications, extensions
and other agreements pertaining thereto.
“Lease Termination Payments” means all payments received by or on behalf of any
Seller with respect to a Lease with respect to any terminations, surrenders,
modifications, renewals or amendments of any such Lease.
“Leasing and Brokerage Agreements” shall mean, collectively, the Affiliate
Leasing and Brokerage Agreements and the Third Party Leasing and Brokerage
Agreements.
“Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design and other professional fees and costs, in each case,
to the extent the landlord is responsible for the payment of such cost or
expense under the relevant Lease or any other agreement relating to such Lease.
“Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
security interests, encumbrances, title retention agreements, adverse claims or
restrictions.
“LLC Interests” shall have the meaning assigned thereto in “Background”
paragraph D.
“LLC Joint Venture Agreement” shall have the meaning assigned thereto in
Section 3.1(g).
“Losses” shall have the meaning assigned thereto in Section 11.1.
“Majority Owned or Controlled Entity” shall have the meaning assigned thereto in
Section 14.7.


8
         


   
   
 

--------------------------------------------------------------------------------




“Material Contracts” shall mean all assignable Contracts, other than those
assignable Contracts which by their terms are terminable on thirty (30) days’
notice without cost or penalty, require the payment of no more than $25,000 in
any calendar year or are a part of a national contract.
“Material Title Exceptions” shall mean title exceptions affecting any Property
that (i) materially impair the current use or value of such Property for its
intended purpose or the operation of the Business conducted thereon, and (ii)
are not Permitted Exceptions, Voluntary Title Exceptions or Monetary Title
Exceptions. Without limiting the generality of the foregoing, the parties hereto
agree that the Lease Options shall not be deemed to be Material Title
Exceptions.
“Monetary Title Exceptions” shall mean title exceptions affecting any Property
which are not Permitted Exceptions and which can be removed prior to or on the
applicable Closing by the payment from Sellers of a liquidated amount.
“New Lease” shall have the meaning assigned thereto in Section 3.3(d).
“Objection Notice” shall have the meaning assigned thereto in Section 8.2(b).
“Other PSA Assets” shall mean, individually or collectively, as the context may
require, the “Assets” as defined in each of the Other PSAs.
“Other PSA Closing” shall mean, individually or collectively, as the context may
require, the “Closing” as defined in each of the Other PSAs.
“Other PSAs” shall mean, individually or collectively, as the context may
require, the following: (i) that certain Agreement of Purchase and Sale (Pool
II), dated as of the date hereof, by and between Duke Realty Limited Partnership
and the other sellers named therein, as sellers, and the Buyer, as buyer; (ii)
that certain Agreement of Purchase and Sale (Pool III), dated as of the date
hereof, by and between Duke Realty Limited Partnership and the other sellers
named therein, as sellers, and the Buyer, as buyer; (iii) that certain Agreement
of Purchase and Sale (Pool IV), dated as of the date hereof, by and between Duke
Realty Limited Partnership and the other sellers named therein, as sellers, and
the Buyer, as buyer; (iv) that certain Agreement of Purchase and Sale (Pool V),
dated as of the date hereof, by and between Duke Realty Limited Partnership and
the other sellers named therein, as sellers, and the Buyer, as buyer; (v) that
certain Agreement of Purchase and Sale (Pool VI), dated as of the date hereof,
by and between Duke Realty Limited Partnership and the other sellers named
therein, as sellers, and the Buyer, as buyer; (vi) that certain Agreement of
Purchase and Sale (Pool VII), dated as of the date hereof, by and between Duke
Realty Limited Partnership and the other sellers named therein, as sellers, and
the Buyer, as buyer; (vii) that certain Agreement of Purchase and Sale (Pool
VIII), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; (viii) that certain Agreement of Purchase and Sale (Pool IX), dated as of
the date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer; (ix) that certain
Agreement of Purchase and Sale (Pool X), dated as of the date hereof, by and
between Duke Realty Limited Partnership and the other sellers named therein, as
sellers, and the Buyer, as buyer; (x) that certain Agreement of Purchase and
Sale (Pool XI), dated as of the date hereof, by and between


9
         


   
   
 

--------------------------------------------------------------------------------




Duke Realty Limited Partnership and the other sellers named therein, as sellers,
and the Buyer, as buyer; (xi) that certain Agreement of Purchase and Sale (Pool
XII), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; (xii) that certain Agreement of Purchase and Sale (Pool XIII), dated as
of the date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer; (xiii) that certain
Agreement of Purchase and Sale (Pool XIV), dated as of the date hereof, by and
between Duke Realty Limited Partnership and the other sellers named therein, as
sellers, and the Buyer, as buyer; (xiv) that certain Agreement of Purchase and
Sale (Pool XV), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; and (xv) that certain Agreement of Purchase and Sale (Pool XVI), dated as
of the date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer.
“Outside Date” shall have the meaning assigned thereto in Section 13.1(a).
“Owners’ Association” shall mean any association or organization created
pursuant to the Owners’ Association Documents.
“Owners’ Association Documents” shall have the meaning assigned thereto in
Section 3.2(g).
“Partnership Interests” shall have the meaning assigned thereto in “Background”
paragraph D.
“Permitted Exceptions” shall mean (i) Liens for current real estate taxes or
assessments which are not yet due and payable, or are due and payable but not
yet delinquent, or that are being contested in good faith by appropriate
proceedings, (ii) any exceptions to title approved or waived by the Buyer in
accordance with this Agreement, (iii) customary utility easements which (A) do
not encroach any buildings or other improvements located at the applicable
Property, (B) are within and do not violate any setback requirements or
restrictions or Applicable Laws, and (C) do not materially and adversely impact
the current use or value of the applicable Property, (iv) the rights of Tenants,
as tenants only, pursuant to Leases, (v) any matters created or caused by the
Buyer, and (vi) Liens arising out of, under or permitted in connection with this
Agreement or the Closing Documents.
“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
“Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(iii).
“Platform” shall have the meaning assigned thereto in “Background” paragraph A.
“Platform Bill of Sale” shall have the meaning assigned thereto in Section
6.1(a)(iv).
“Platform Contracts” shall have the meaning assigned thereto in
Section 2.1(c)(i).


10
         


   
   
 

--------------------------------------------------------------------------------




“Platform Lease” shall mean, collectively, (i) that certain lease dated August
11, 2016, by and between Parkwood IV and V LLC and Duke Realty Limited
Partnership for space located at Suite 200, 510 E. 96th Street, Indianapolis, IN
and (ii) that certain lease dated September 19, 2006, as amended, by and between
TRIP Tower III Corp, as landlord, and Duke Realty Services Limited Partnership,
as tenant, for a portion of the space located at 14241 Dallas Parkway, Dallas,
TX.
“Platform Property” shall have the meaning assigned thereto in
Section 2.1(c)(ii).
“Platform-Related Assets” shall have the meaning assigned thereto in
Section 2.1(c).
“Properties” and “Property” shall have the meanings assigned thereto in
“Background” paragraph B.
“Real Estate Tax” shall have the meaning assigned thereto in Section 10.1.
“REAs” shall mean those certain reciprocal easement agreements, covenants
conditions and restrictions, and similar property-related agreements encumbering
or otherwise affecting the Assets.
“Rents” shall have the meaning assigned thereto in Section 10.2(a).
“Replacement Letter of Credit” shall have the meaning assigned thereto in
Section 2.3.
“Reporting Person” shall have the meaning assigned thereto in Section 14.4(c).
“Retained Liabilities” shall have the meaning assigned thereto in Section
2.1(f).
“ROFO Asset” shall mean an Asset with respect to which all or a portion of such
Asset is occupied by a ROFO Party under a ROFO Document, as more specifically
set forth on Schedule E attached hereto.
“ROFO Documents” shall mean, collectively or individually, as the context may
require, those certain Leases, Ground Leases, or REAs identified on Schedule B
attached hereto.
“ROFO Party” shall mean, collectively or individually, as the context may
require, the Tenants or other parties under the ROFO Documents.
“ROFR Asset” shall mean an Asset with respect to which all or a portion of such
Asset is occupied by a ROFR Party under a ROFR Document, as more specifically
set forth on Schedule F attached hereto.
“ROFR Documents” shall mean, collectively or individually, as the context may
require, those certain Leases, Ground Leases or REAs identified on Schedule B
attached hereto.
“ROFR Party” shall mean, collectively or individually, as the context may
require, the Tenants or other parties under the ROFR Documents.


11
         


   
   
 

--------------------------------------------------------------------------------




“SD Letters of Credit” shall have the meaning assigned thereto in
Section 10.2(a), and as more specifically summarized on Schedule G attached
hereto.
“Seller Agent” shall have the meaning assigned thereto in Section 14.2.
“Seller Party” shall have the meaning assigned thereto in Section 14.2.
“Seller Plan” shall mean each Employee Plan sponsored, maintained, contributed
to, or required to be contributed to by any Seller or any of their respective
Affiliates in which any Business Employee participates or under which any
Business Employee is eligible for any benefits as of immediately prior to the
Initial Closing.
“Seller’s Property” shall mean, with respect to each Seller, the Property owned
(or that will be owned as of the applicable Closing) by such Seller, as set
forth in Schedule A.
“Sellers” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Sellers’ Actual Reimbursable Tenant Expenses” shall have the meaning assigned
thereto in Section 10.2(c).
“Sellers’ Actual Tenant Reimbursements” shall have the meaning assigned thereto
in Section 10.2(c).
“Sellers’ Estoppel Certificate” shall have the meaning assigned thereto in
Section 3.4(d).
“Sellers’ Knowledge” shall mean the actual knowledge of the Sellers based upon
the actual knowledge of (i) Keith Konkoli with respect to the Business, and (ii)
the persons identified as the “Asset Manager” with respect to each Asset on
Schedule D attached hereto.
“Sellers’ Reconciliation Statement” shall have the meaning assigned thereto in
Section 10.2(c).
“Sellers’ Related Entities” shall mean Sellers, their Affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing.
“Serial Closing” shall have the meaning assigned thereto in Section 2.5(a).
“Serial Closing Conditions” shall mean conditions to the respective obligations
of the parties hereto to consummate the transactions contemplated by this
Agreement in respect of any Deferred Assets at an applicable Serial Closing, as
set forth in Section 5.1 and Section 5.2.
“Serial Closing Date” shall have the meaning assigned thereto in Section 2.5(b).
“Serial Closing Election Notice” shall have the meaning assigned thereto in
Section 2.5(b).


12
         


   
   
 

--------------------------------------------------------------------------------




“Serial Closing Outside Date” shall have the meaning assigned thereto in Section
13.4(a)(iii).
“Statement of Lease” shall mean with respect to any Lease with the GSA as Tenant
a “Statement of Lease” in the form required by the GSA.
“Tax” shall mean any and all fees (including documentation, recording, license
and registration fees) and taxes (including net income, alternative, unitary,
alternative minimum, minimum franchise, value added, ad valorem, income,
receipts, capital, social security, service, license, excise, sales, payroll,
worker’s compensation, unemployment or compensation taxes, duty or custom taxes,
franchise, use, leasing, fuel, excess profits, turnover, occupation, property
(personal and real, tangible and intangible), transfer, recording and stamp
taxes, levies, imposts, duties, charges, fees, assessments, or withholdings of
any nature whatsoever, general or special, ordinary or extraordinary, and any
transaction privileges or similar taxes) imposed by or on behalf of a
Governmental Authority, together with any and all penalties, fines, additions to
tax and interest thereon, whether disputed or not, and.
“Tenant Audits” shall have the meaning assigned thereto in Section 10.2(d).
“Tenant Estoppel” shall have the meaning assigned thereto in Section 3.4(a).
“Tenants” shall mean the tenants under the Leases.
“Tenant Notices” shall have the meaning assigned thereto in Section 6.1(b)(ii).
“Terminated Contracts” shall mean all Contracts other than Assumed Contracts.
“Third Party Claim” shall have the meaning assigned thereto in Section 11.5(a).
“Third Party Leasing and Brokerage Agreements” shall have the meaning assigned
thereto in Section 3.2(d).
“TI Job Under Construction” or “TI Jobs Under Construction” shall have the
meaning assigned thereto in Section 14.31(a).
“Title Company” shall mean the Escrow Agent.
“Title Objection” shall have the meaning assigned thereto in Section 8.5.
“Title Policy” shall mean one or more (as applicable as the context may require)
owner’s or leasehold policies of title insurance, as applicable, issued by the
Title Company, with respect to each Property in the standard form (as
applicable) used in the state in which such Property is located, insuring as of
the applicable Closing Date, in an amount equal to the Allocated Asset Value for
such Property, that the Buyer (or a Designated Subsidiary) owns fee simple title
(or such other estate as may be applicable) to such Property free and clear of
all liens and encumbrances other than the Permitted Exceptions, without standard
exceptions for parties in possession except pursuant to written Leases (as
Tenants only, with no rights to purchase, options, rights of first refusal or
rights of first offer), mechanics’ liens, and matters of survey.


13
         


   
   
 

--------------------------------------------------------------------------------




“Transferred Assets” shall mean, collectively, the Properties, the Asset-Related
Property, the Platform-Related Assets and the LLC Interests.
“Transferred Employee” shall have the meaning assigned thereto in
Section 4.2(b).
“Transition Services Agreement” shall have the meaning assigned thereto in
Section 6.1(a)(v).
“Vacant Land” shall mean the land parcels described on Schedule A attached
hereto.
“Voluntary Title Exceptions” shall mean with respect to each Property (i) the
lien of any mortgage affecting such Property, whenever created, and (ii) title
exceptions affecting such Property that are knowingly and intentionally created
by the Sellers or their Affiliates after the date of this Agreement; provided,
however, that the term “Voluntary Title Exceptions” as used in this Agreement
shall not include the following: (a) any Permitted Exceptions; (b) any title
exception created by a Tenant that is not otherwise prohibited by the applicable
Lease for such Tenant thereunder; and (c) any title exceptions that are
approved, waived or deemed to have been approved or waived by the Buyer pursuant
to the terms of this Agreement or that are created in accordance with the
provisions of this Agreement.
“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act.
“WARN Act Indemnification” shall have the meaning assigned thereto in
Section 11.1.

Article II    
SALE, CONSIDERATION AND CLOSING

2.1    Sale of Transferred Assets.
(a)    Except as otherwise set forth in this Agreement, on the applicable
Closing Date and pursuant to the terms and subject to the conditions set forth
in this Agreement, the Sellers shall sell to the Buyer, and the Buyer shall
purchase from each of the Sellers, all of the Transferred Assets.
(b)    The transfer of the Properties to the Buyer shall include the transfer of
all Asset-Related Property with respect to such Properties. For purposes of this
Agreement, “Asset‑Related Property” shall mean the following:
(i)    all of the relevant Seller’s right, title and interest in and to all
easements, covenants and other rights appurtenant to the applicable Property,
and all right, title and interest of the relevant Seller, if any, in and to any
land lying in the bed of any street, road, avenue or alley, open or closed, in
front of or adjoining the applicable Property and to the center line thereof;
(ii)    all of the relevant Seller’s right, title and interest in and to all
Owners’ Association Documents and REAs;


14
         


   
   
 

--------------------------------------------------------------------------------




(iii)    all personal property organized by Property on the attached
Schedule 2.1(b)(iii) and furniture, fixtures, equipment, tools, supplies and
other personal property (collectively, the “Personal Property”) (except items
owned or leased by Tenants or which are leased by the relevant Seller) which are
now, or may hereafter prior to the applicable Closing Date be, placed in or
attached to the Property;
(iv)    to the extent they may be transferred under Applicable Law and without
cost to Seller (unless the Buyer agrees in writing to pay any such cost), all
licenses, permits, consents, certificates, approvals, orders and authorizations
presently issued in connection with the operation of all or any part of the
Property as it is presently being operated;
(v)    to the extent assignable and without cost to Seller (unless the Buyer
agrees in writing to pay any such cost), all warranties and guaranties issued to
the relevant Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the improvements
included as part of the Property;
(vi)    to the extent assignable and without cost to Seller (unless the Buyer
agrees in writing to pay any other cost), all other intangibles associated with
the Properties, including goodwill, all logos, designs, trade names, building
names, trademarks related to the Property and other general intangibles relating
to the Property, all telephone exchange numbers specifically dedicated and
identified with the Properties and any URL designations and domain names
containing the name of any Property, but specifically excluding (A) the names
“Duke”, “Duke Realty” or derivatives therefrom or combinations thereof and (B)
any logos or trademarks of Duke Realty;
(vii)    all Ground Leases, Leases and Assumed Contracts, and all security and
escrow deposits held by the relevant Seller in connection with any such Lease or
Assumed Contract;
(viii)    all books and records, tenant files, tenant lists and tenant marketing
information relating to the Properties; and
(ix)    to the extent assignable, the plans and specifications, engineering
drawings and prints with respect to the improvements, all operating manuals, and
all books, data and records regarding the physical components systems of the
improvements at the Properties, each to the extent in the Sellers’ or a Sellers’
Affiliate’s possession (or reasonably obtainable by the Sellers without cost).
(c)    The transfer of the Business to the Buyer shall include the transfer by
the Sellers to the Buyer of the Sellers’ right, title and interest in, to and
under the following assets, properties and rights, as the same shall exist
immediately prior to the Initial Closing (the “Platform‑Related Assets”):
(i)    the rights and obligations under all assignable agreements or contracts
of any Seller, including all amendments, modifications, additions or supplements
thereto, that relate exclusively to the Platform (collectively, the “Platform
Contracts”), as more specifically set forth on Schedule 2.1(c)(i) attached
hereto;


15
         


   
   
 

--------------------------------------------------------------------------------




(ii)    all personal property and interests therein, including office furniture,
computers, workstations, personal digital assistants, cell phones or other
communications devices, used exclusively in connection with the Platform
(collectively, the “Platform Property”);
(iii)    to the extent transferable, individual software programs, instances or
seats of software that are embedded in any hardware or equipment that is a
Platform-Related Asset, and the corresponding licenses from the licensor
therefor, but only to the extent such software programs, instances or seats are
exclusive to the Platform or the underlying hardware or equipment are
Platform-Related Assets (provided that this clause (iii) shall not include any
operating system software, enterprise software or other software or license
rights that are not used exclusively in or with respect to the Platform);
(iv)    except to the extent a Seller is restricted under Applicable Law, all
transaction files, documents, instruments, notices, papers, books and records,
whether in hard copy or computer format, that relate exclusively to the
Platform, in each case to the extent available (after the use of commercially
reasonable efforts by the Sellers to locate such records to the extent in the
Sellers’ possession or control);
(v)    all assets, rights and properties expressly to be transferred pursuant to
Section 4.2 hereof;
(vi)    all information, analysis and materials relating to the future
development pipeline;
(vii)    subject to the Buyer’s compliance with its obligations in Section 4.2
hereof, personnel and employment records in each case that were prepared by or
are otherwise owned by a Seller and exclusively related to the Transferred
Employees; and
(viii)    any other assets, properties or rights of every kind and description,
wherever located, whether real, personal or mixed, tangible or intangible, that
are owned by a Seller and exclusively related to the Platform.
(d)    On the applicable Closing Date and pursuant to the terms and subject to
the conditions set forth in this Agreement (including Section 3.9(a)), among
other things, the applicable Seller shall sell, convey, assign, transfer and
deliver to the Buyer, and the Buyer shall purchase, acquire and accept from the
applicable Seller, all of such Seller’s right, title and interest in and to the
LLC Interests. Upon the terms and subject to the conditions set forth in this
Agreement, the LLC Interests shall be transferred by the applicable Seller to
the Buyer on the applicable Closing Date, together with all rights attaching to
them, subject to terms of the LLC Joint Venture Agreement.
(e)    On the applicable Closing Date and pursuant to the terms and subject to
the conditions set forth in this Agreement, and subject to the exclusions set
forth in Section 2.1(f), as partial consideration for the Transferred Assets,
the Buyer shall assume and thereafter timely pay, discharge and perform in
accordance with their terms, the following, and only the following, liabilities
of the Seller Parties, as the same shall exist from and after the Effective Time
(collectively, the “Assumed Liabilities”):


16
         


   
   
 

--------------------------------------------------------------------------------




(i)    all liabilities and obligations of the Seller Parties relating to or
arising under or out of any of the Transferred Assets, including in respect of
the Leases, Ground Leases, Owners’ Association, the Platform Contracts, the
Assumed Contracts and the LLC Joint Venture Agreement, in each case to the
extent such liabilities and obligations are attributable to any period from and
after the Effective Time;
(ii)    all liabilities and obligations for Taxes with respect to the ownership
of the Business or any of the Transferred Assets attributable to any period from
and after the Effective Time;
(iii)    all transfer taxes for which Buyer is liable pursuant to Section 9.1;
(iv)    all liabilities and obligations expressly transferred to or assumed by
Buyer or its Affiliates pursuant to Section 4.2 and all liabilities or
obligations arising from or relating to the employment, termination of
employment or employment practices with respect to the Transferred Employees
accruing on or after the Initial Closing Date, except as specifically assumed or
retained by the Seller Parties pursuant to Section 4.2; and
(v)    all other liabilities and obligations of the Seller Parties expressly
transferred to or assumed by Buyer or its Affiliates pursuant to this Agreement
or any Closing Document.
(f)    Notwithstanding anything to the contrary herein, it is expressly
understood and agreed that Buyer shall not assume or have any responsibility for
any liability of the Seller Parties not expressly assumed as an Assumed
Liability, and, as between Buyer and the Seller Parties, the applicable Seller
Party shall retain all liabilities of the Seller Parties other than the Assumed
Liabilities, including liabilities pursuant to the WARN Act and any similar
statute in connection with any Business Employee, to the extent any such
liabilities arise from the transactions contemplated by this Agreement or
actions of Sellers prior to the applicable Closing (collectively, the “Retained
Liabilities”).

2.2    Gross Asset Value; Earnest Money.
(a)    The purchase price for the sale of the Business and the assumption of the
Assumed Liabilities shall be an amount in cash equal to the aggregate gross
asset value (the “Gross Asset Value”) of the Assets, the Platform and the LLC
Interests of $998,875,884, as adjusted pursuant to the terms of this Agreement.
The Gross Asset Value shall be adjusted to reflect net prorations and other
adjustments provided for in this Agreement (as adjusted, the “Adjusted Gross
Asset Value”). For purposes of this Agreement, the Adjusted Gross Asset Value
shall be the aggregate “Cash Consideration Amount.” With respect to each
applicable Closing, the Cash Consideration Amount to be paid by the Buyer to the
Sellers shall be equal to the sum of the Allocated Asset Values in respect of
the Transferred Assets to be purchased and sold at the applicable Closing, as
adjusted to reflect net proration and other adjustments provided for in this
Agreement applicable to such Transferred Assets.
(b)    At the Initial Closing, or at any Serial Closing, as applicable:
(i)    the Buyer shall deliver the Cash Consideration Amount in respect of the
Transferred Assets to be purchased and sold at the applicable Closing, less the
pro rata


17
         


   
   
 

--------------------------------------------------------------------------------




portion of the Earnest Money and any interest earned thereon (unless such
Earnest Money is in the form of a letter of credit in which case the Earnest
Money shall not be deducted and the Escrow Agent shall return the undrawn letter
of credit to the Buyer and Buyer shall deliver to the Escrow Agent a Replacement
Letter of Credit promptly upon the applicable Closing), to the Sellers in
immediately available funds by wire transfer to such account or accounts that
the Sellers shall designate to the Buyer prior to the applicable Closing;
(ii)    the Escrow Agent shall deliver the Earnest Money and any interest earned
thereon (unless such Earnest Money is in the form of a letter of credit in which
case the Escrow Agent shall return the undrawn letter of credit to the Buyer and
Buyer shall deliver to the Escrow Agent a Replacement Letter of Credit promptly
upon the applicable Closing) to the Sellers to such account or accounts the
Sellers shall designate to the Escrow Agent; and
(iii)    [Reserved]
(c)    No adjustment shall be made to the Gross Asset Value except as explicitly
set forth in this Agreement.

2.3    Earnest Money. Within two (2) Business Days after the date of this
Agreement, the Buyer shall deposit with Escrow Agent an aggregate amount under
this Agreement and the Other PSAs equal to $150,000,000 (“Earnest Money”). The
Earnest Money shall be in the form of either (a) immediately available funds by
wire transfer to an account at the Escrow Agent’s office as Escrow Agent shall
designate to the Buyer or (b) in the form of a letter of credit reasonably
acceptable to Sellers and issued by such issuing bank as is reasonably approved
by Sellers naming Duke Realty Limited Partnership as beneficiary and having a
face amount equal to the Earnest Money. To the extent the Earnest Money is in
the form of immediately available funds by wire transfer, upon delivery of such
Earnest Money by the Buyer to Escrow Agent the Earnest Money will be deposited
by Escrow Agent in an interest-bearing account with the Escrow Agent acceptable
to the Buyer and the Sellers and shall be held in escrow in accordance with the
provisions of Section 14.5. All interest earned on the Earnest Money while held
by Escrow Agent shall be paid to the party to whom the Earnest Money is paid,
except that if the applicable Closing occurs, the Buyer shall receive a credit
for such interest in accordance with Section 2.2(b). At each Closing under this
Agreement and each Other PSA Closing, a pro rata portion of the Earnest Money
and any interest earned thereon shall be applied to the Cash Consideration
Amount to be paid at the applicable Closing pursuant to this Agreement and each
Other PSA (unless such Earnest Money is in the form of a letter of credit in
which case the Earnest Money shall not be so applied and the Escrow Agent shall
return the undrawn letter of credit to the Buyer and Buyer shall deliver to the
Escrow Agent a replacement letter of credit, in the same form and issued by the
same issuing bank, having a face amount equal to the face


18
         


   
   
 

--------------------------------------------------------------------------------




amount of the last letter of credit so delivered less the applicable pro rata
portion of the Earnest Money released at the applicable Closing (“Replacement
Letter of Credit”) promptly upon the applicable Closing); provided, however,
that in all events at least the greater of (x) $25,000,000 and (y) ten percent
(10%) of the aggregate Allocated Asset Value of the sum of (A) the remaining
Deferred Assets under this Agreement and each Other PSA and (B) the “Transferred
Assets” under each Other PSA that does not contemplate Serial Closings, shall be
reserved for application to the Cash Consideration Amount payable pursuant to
this Agreement and each Other PSA at the time of the final Serial Closing (or
Other PSA Closing if such Other PSA Closing shall occur after the final Serial
Closing hereunder); provided, further, that in all events five percent (5%) of
the Allocated Asset Value for the Baylor College Station MOB shall be reserved
for application to the Cash Consideration Amount at the time of the sale of such
Property and the Asset-Related Property related thereto in accordance with
Section 14.33.

2.4    The Initial Closing.
(a)    The closing (the “Initial Closing”) of the sale and purchase of the
Transferred Assets and the assumption by the Buyer of the Assumed Liabilities
(other than the Deferred Assets and the Assumed Liabilities associated
therewith) (the “Initial Closing Assets”) shall take place on the date that is
five (5) Business Days after the satisfaction or written waiver (to the extent
permitted by Applicable Law) of the Initial Closing Conditions in accordance
with Section 5.1 and Section 5.2 (other than those Initial Closing Conditions
that by their nature are to be satisfied at the Initial Closing, but subject to
the satisfaction or waiver of those Initial Closing Conditions at such time) in
respect of Transferred Assets (under this Agreement and the Other PSAs) having
an Allocated Asset Value of at least $1,400,000,000 in the aggregate under this
Agreement and the Other PSAs, or on such other date or such other time as the
parties hereto may agree in writing. The date on which the Initial Closing
occurs is referred to in this Agreement as the “Initial Closing Date.” For all
purposes under this Agreement and each Closing Document, (i) all matters at the
Initial Closing and the “Initial Closing” pursuant to any Other PSA (to the
extent occurring on the same date) will be considered to take place
simultaneously and (ii) the Initial Closing shall be deemed effective as of the
applicable Effective Time.

2.5    Serial Closings.
(a)    In the event that any Transferred Assets constitute Deferred Assets
pursuant to Section 8.5, Section 8.6, Section 14.33 or otherwise as of the
Initial Closing Date, then (i) the applicable Deferred Asset shall not be
purchased and sold at the Initial Closing, and (ii) the applicable Closing
(each, a “Serial Closing”) of the sale and purchase of each Deferred Asset and
the assumption of the Assumed Liabilities associated therewith shall be
postponed until a date following the Initial Closing Date, subject to the terms
of Section 13.4(a).
(b)    Subject to any termination in accordance with Section 13.4(a) and the
satisfaction or written waiver (to the extent permitted by Applicable Law) of
the Serial Closing Conditions in accordance with Section 5.1 and Section 5.2
(other than those Serial Closing Conditions that by their nature are to be
satisfied at the applicable Serial Closing, but subject to the satisfaction or
waiver of those Serial Closing Conditions at such time), a Serial Closing shall
take place on the date that is five (5) Business Days after the date on which
Buyer delivers to written notice to the Sellers (the “Serial Closing Election
Notice”); provided that the Buyer may not deliver a Serial Closing Election
Notice until the applicable Deferral Condition, if any, has been satisfied in
respect of Deferred Assets (under this Agreement and the Other PSAs) having an
Allocated Asset Value of at least $250,000,000 in the aggregate under this
Agreement and the Other PSAs (other than in respect of the final Serial
Closing); provided further that Buyer shall not be entitled to deliver more than
three (3) Serial Closing Election Notices in respect of the Transferred Assets
and the Other PSA Assets (which shall not include the Serial Closing in respect
of the Baylor College Station MOB pursuant to Section 14.33); it being
understood and agreed that the Buyer is irrevocably bound to purchase all of the
Transferred Assets and the Other PSA Assets from time to time pursuant to this
Agreement and each Other PSA, subject to the satisfaction or written waiver (to
the extent permitted by Applicable Law) of the Serial Closing Conditions in
accordance with Section 5.1 and Section 5.2 (other than those Serial Closing
Conditions that by their nature are to be satisfied at the applicable Serial
Closing, but subject to the satisfaction or waiver of those Serial Closing
Conditions at such time), and subject to any termination in accordance with
Section 13.4(a). The date on which a Serial Closing occurs is referred to in
this Agreement as a “Serial Closing Date.” For all purposes under this Agreement
and each Closing Document, (i) all matters at the Serial Closing and any “Serial
Closing” pursuant to any Other PSA that take place on the same date will be
considered to take place simultaneously and (ii) the Serial Closing shall be
deemed effective as of the applicable Effective Time. For the avoidance of
doubt, unless any Other PSA provides for “Serial Closings” pursuant to such
Other PSA, the Other PSA Assets to be purchased and sold pursuant to such Other
PSA shall be purchased and sold at a single closing thereunder.
(c)    For the avoidance of doubt, in the event any applicable Deferral
Condition has not been satisfied with respect to any Deferred Asset prior to the
applicable Serial Closing or the Serial Closing Conditions with respect to any
Deferred Asset have not been satisfied prior to the applicable Serial Closing in
accordance with Section 5.1 and Section 5.2 (other than those Serial Closing
Conditions that by their nature are to be satisfied at the applicable Serial
Closing, but subject to the satisfaction or waiver of those Serial Closing
Conditions at such time):
(i)    for purposes of the applicable Serial Closing for which the Deferral
Condition or Serial Closing Condition has not been satisfied for such Deferred
Asset, the Transferred Assets that are to be transferred at such Closing will
not include any such Deferred Assets and the obligations of the Buyer and the
Sellers with respect to such Closing shall not apply to such Deferred Assets;
(ii)    the Sellers will not make any representation or warranty with respect to
any Deferred Asset for which the Deferral Condition or Serial Closing Condition
has not been satisfied; and
(iii)    at the applicable Serial Closing, the Allocated Asset Value in respect
of the Deferred Assets for which the Deferral Condition or Serial Closing
Condition has not been satisfied will not be payable.
(d)    The Initial Closing or Serial Closings, as applicable, shall be held at
the offices of the Escrow Agent or at such location agreed upon by the parties
hereto.

2.6    Allocated Asset Value. The Sellers and the Buyer hereby agree that the
Gross Asset Value plus each of the “Gross Asset Values” (as defined in each of
the Other PSAs) shall be allocated among the Assets, the Platform, the LLC
Interests and the Other PSA Assets as set forth on Schedule 2.6 attached hereto
(as to each Asset, the Platform, the LLC Interests and the Other PSA Assets (as
applicable), the “Allocated Asset Value”) for federal, state, local and foreign
Tax purposes in accordance with applicable U.S. federal Tax laws and analogous
provisions of state, local and foreign Tax laws. The Sellers and the Buyer shall
file all Tax returns and related Tax documents consistent with such allocations,
as such allocations may be reallocated pursuant to the provision of this Section
2.6 or otherwise adjusted by agreement of the parties hereto.

Article III    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS

3.1    General Seller Representations and Warranties. Each Seller, for itself
solely as it relates to such Seller’s Transferred Assets, hereby represents,
warrants and covenants to the Buyer:
(a)    Formation; Existence. It is a limited partnership, general partnership,
limited liability company or corporation, as applicable, duly formed, validly
existing and in good standing (if applicable) under the laws of the State of its
formation and authorized to do business in the state in which the applicable
Properties owned by such Seller are located.
(b)    Power and Authority. It has all requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Such Seller is authorized to do business in,
and is in good standing under, the state in which the Property such Seller owns
or leases pursuant to Schedule A attached hereto is located. The execution,
delivery and performance of this Agreement and the consummation of the
transactions provided for in this Agreement have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(c)    No Consents. Except as set forth on Schedule 3.1(c) attached hereto, no
consent, license, approval, order, permit or authorization of, or registration,
filing or declaration with, any Person, court or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by such
Seller in connection with such Seller’s execution, delivery and performance of
this Agreement or any of the transactions required or contemplated hereby.
(d)    No Conflicts. Except as set forth on Schedule 3.1(d) attached hereto, the
consummation of the transaction herein contemplated and the compliance by such
Seller with the terms of this Agreement do not and will not (i) conflict with or
result in any violation of such Seller’s organizational documents, (ii) conflict
with or result in a breach of any of the terms and conditions of, or constitute
a default under, any agreement, arrangement, understanding, accord, document or
instrument by which such Seller is bound, or (iii) violate any existing term or
provision of any order, writ, judgment, injunction, decree, law, or regulation
applicable to such Seller or such Seller’s Transferred Assets, except in the
case of clause (ii) or (iii) for any conflict or violation that will not
adversely affect such Seller’s ability to consummate the transaction
contemplated by this Agreement.
(e)    Taxes. Such Seller has duly and timely filed, or has had filed on its
behalf, all Tax returns required to be filed with respect to the Transferred
Assets (taking into account requests for extensions to file such Tax returns) on
or before the date of this Agreement. All material amounts of Taxes owed by such
Seller as shown on such Tax returns have either been paid or adequate provision
therefor has been made. There are no proposed, pending, or active Tax audits or
examinations with respect to the Transferred Assets. Such Seller is not a
“foreign person” as defined in Internal Revenue Code Section 1445 and the
regulations issued thereunder.
(f)    Anti-Terrorism.
(i)    Neither such Seller nor, to Sellers’ Knowledge, its Affiliates, is in
violation of any Applicable Laws relating to terrorism, money laundering or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”).
(ii)    Neither such Seller nor, to Sellers’ Knowledge, its Affiliates, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State or other U.S. government agencies, all as may be amended
from time to time.
(iii)    Neither such Seller nor, to Sellers’ Knowledge, its Affiliates
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in clause (ii) above, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.
(iv)    Such Seller understands and acknowledges that such Seller or its
Affiliates may become subject to further anti-money laundering regulations, and
agrees to execute instruments, provide information, or perform any other acts as
may be required for compliance with such anti-money laundering regulations for
the purpose of: (A) carrying out due diligence as may be required by Applicable
Law to establish such Seller’s identity and source of funds; (B) maintaining
records of such identities and sources of funds, or verifications or
certifications as to the same; and (C) taking any other actions as may be
required to comply with and remain in compliance with anti-money laundering
regulations applicable to such Seller.
(v)    Neither such Seller, nor any person controlling or controlled by such
Seller, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable Anti-Money Laundering and Anti-Terrorism Laws
(including funds being derived from any person, entity, country or territory on
a Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)).
(g)    LLC Interests. Such Seller owns the LLC Interests in the joint venture
entity listed on Schedule 3.9(a). Except as disclosed on Schedule 3.1(g), no
authorization, consent or approval of any member or partner in such joint
venture entity other than such Seller is required in connection with the sale of
the LLC Interests to the Buyer. The LLC Interests being sold pursuant to this
Agreement have been validly issued and are fully paid, owned of record by such
Seller identified on Schedule 3.9(a) free and clear of any Liens, and free and
clear of, and were not issued in violation of, any conversion rights, preemptive
rights, rights of first refusal, redemption rights, repurchase rights or other
similar rights or restrictions on transfer, except as set forth in the LLC Joint
Venture Agreement. There are no outstanding obligations, options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any kind relating to the LLC Interests, other than pursuant to the LLC Joint
Venture Agreement. True and complete copies of all operating agreements,
membership agreements, voting trusts, proxies or similar agreements or
understandings in effect with respect to the ownership and management of such
joint venture entity or voting or transfer of any of membership interests of
such joint venture entity (collectively, the “LLC Joint Venture Agreement”) have
been made available to Buyer.

3.2    Representations and Warranties of the Sellers as to the Transferred
Assets. Each Seller, for itself solely as it relates to such Seller’s
Transferred Assets, hereby represents, warrants and covenants to the Buyer:
(a)    Ownership of Property. Other than this Agreement, and the options to
purchase referenced in Section 14.27(x), such Seller has not entered into an
agreement to sell such Seller’s Asset (other than in respect of a transfer to a
single purpose entity that is directly or indirectly wholly owned by a Seller or
one of its Affiliates as permitted by Section 14.7). Such Seller has, or will
have as of the applicable Closing, good, marketable and indefeasible title to
such Seller’s Transferred Assets, subject to the Permitted Exceptions.
(b)    Material Contracts. All Material Contracts affecting such Seller’s Assets
and all Platform Contracts are set forth by Property on Schedule 3.2(b) attached
hereto and the same have not been amended, supplemented or otherwise modified,
except as set forth on Schedule 3.2(b) attached hereto. Such Material Contracts
and the Platform Contracts contain the entire agreement between such Seller and
the contract vendors, licensors and lessors named therein. Each of the Material
Contracts and the Platform Contracts is in full force and effect, and such
Seller has not given or received any written notice of any breach or default
under any Material Contract or any Platform Contract which has not been cured,
or with respect to which the relevant right or obligation has not been waived.
Such Seller is not in default of any of its obligations under such Material
Contracts or the Platform Contracts and, to Sellers’ Knowledge, the applicable
contract vendors, licensors and lessor named therein are not in default of their
respective obligations under the applicable Material Contracts or the Platform
Contracts. Such Seller has delivered or made available to the Buyer true and
complete copies of all of such Material Contracts and the Platform Contracts.
(c)    Leases. Such Seller has made available to the Buyer the leases, licenses
and occupancy agreements (including all amendments, modifications and
supplements thereto) with respect to the Properties as described on Schedule
3.2(c) attached hereto. There are no leases, subleases, licenses or other
occupancy agreements to which such Seller is a party for all or any portion of
such Seller’s Property, other than the Leases set forth on Schedule 3.2(c)
attached hereto. Such Leases (i) have not been amended, supplemented or
otherwise modified except as disclosed in the documents referenced on Schedule
3.2(c) attached hereto or stated on Schedule 3.2(n) attached hereto, and (ii)
contain the entire agreement between the relevant landlord and the applicable
tenant named therein with respect to the applicable leasehold interest. Except
as set forth in the Delinquency Report, to Sellers’ Knowledge as of the date of
this Agreement, Fixed Rent and Additional Rent are currently being collected
under such Leases without offset, counterclaim or deduction. Such Seller has
made available to the Buyer true and complete copies of the Leases, as
applicable. Except as set forth on Schedule 3.2(c)(i) attached hereto, all
tenant improvements and other construction work to be performed by such Seller
under such Leases have been completed. There are no tenant inducement costs with
respect to the Leases of such Seller’s Assets or any renewal thereof except as
may be set forth in the Leases. No party has any purchase option, right of first
refusal, right of first offer, right of reverter or similar right under such
Leases (collectively, “Lease Options”), except those Tenants relating to the
Lease Options referenced in Section 14.28 below, relating to the purchase of all
or a portion of such Seller’s Property and listed on Schedule B attached hereto.
Except as set forth on Schedule 3.2(c)(ii) attached hereto or in the Delinquency
Report, as of the date of this Agreement, (i) such Seller has not received any
written notice from any tenant under a Lease claiming landlord is in default in
its obligations as landlord under such Lease and (ii) to Sellers’ Knowledge,
there exists no default by any tenant under any such Lease. Such Seller has not
received any Lease Termination Payments as of the date hereof, except as set
forth on Schedule 3.2(c)(iii) attached hereto.
(d)    Brokerage Commissions. There are no brokerage commissions, tenant
inducement costs or finders’ fees payable by such Seller with respect to the
current term of the Leases or the Ground Leases, other than those set forth on
Schedule 3.2(d) attached hereto. Such Seller does not have any agreement with
any Affiliate broker which will survive the applicable Closing Date with respect
to the current term or any renewal, extended or amended term, except as set
forth on Schedule 3.2(d) attached hereto (the “Affiliate Leasing and Brokerage
Agreements”) and such Seller does not have any agreement with any third party
broker with respect to the current term or any renewal, extended or amended
term, except as set forth on Schedule 3.2(d) attached hereto (the “Third Party
Leasing and Brokerage Agreements”).
(e)    Casualty; Condemnation. There is no unrepaired casualty damage to any of
such Seller’s Properties and there is no pending condemnation or similar
proceedings or written notices thereof affecting any Property, and, to Sellers’
Knowledge, no action is threatened or contemplated except as set forth on
Schedule 3.2(e) attached hereto.
(f)    Litigation. There are no actions, suits or proceedings pending against
or, to Sellers’ Knowledge, threatened against such Seller in any court or before
or by an arbitration


19
         


   
   
 

--------------------------------------------------------------------------------




tribunal or regulatory commission, department or agency which, if adversely
determined, would materially adversely affect (i) such Sellers’ ability to
consummate the transactions contemplated by this Agreement, (ii) the ownership
of any Transferred Asset, (iii) the operation of a Property or (iv) the
operation of the Platform, except in each case as set forth on Schedule 3.2(f)
attached hereto.
(g)    Owners’ Associations. To Sellers’ Knowledge, such Seller has made
available to the Buyer true and complete owners’ association documents and all
by-laws in connection with the foregoing, relating to such Seller’s Properties,
to the extent the same are in such Seller’s possession (collectively, the
“Owners’ Association Documents”). Such Seller has not received any written
notice that it is in default of any monetary or other payment amounts owed by
such Seller with respect to any Owners’ Associations, and to such Sellers’
Knowledge, it is not in default thereunder. Other than as provided in the
Owners’ Association Documents or as provided in this Agreement, such Seller has
no other obligations relating to the Owners’ Associations.
(h)    Ground Leases. Such Seller has made available to the Buyer true and
complete copies of the Ground Leases (including all amendments, modifications
and supplements thereto) with respect to such Seller’s Properties as described
on Schedule 3.2(h) attached hereto. There are no Ground Leases to which such
Seller is a party for all or any portion of such Seller’s Properties, other than
the Ground Leases set forth on Schedule 3.2(h) attached hereto. Such Ground
Leases (i) have not been amended, supplemented or otherwise modified except as
disclosed in the documents referenced on Schedule 3.2(h) attached hereto or
stated on Schedule 3.2(n) attached hereto, and (ii) contain the entire agreement
between the relevant Ground Lessor and the ground lessee named therein with
respect to the applicable leasehold interest. Except as set forth in the
Delinquency Report, to Sellers’ Knowledge as of the date of this Agreement, rent
is currently being paid under such Ground Leases without offset, counterclaim or
deduction. Except as set forth on Schedule 3.2(h)(i) attached hereto, all ground
lease improvements and other construction work to be performed by such Seller
under such Ground Leases have been completed. No Person has any Lease Options
except those Ground Lessors relating to the Lease Options referenced in Section
14.28 below, relating to the purchase of all or a portion of such Seller’s
Property and listed on Schedule B attached hereto. Except as set forth on
Schedule 3.2(h)(ii) attached hereto or in the Delinquency Report, as of the date
of this Agreement, to Sellers’ Knowledge, there exists no default by any Ground
Lessor under any such Ground Lease.
(i)    Ownership of the Personal Property. Such Seller has good and valid title
to the Personal Property and the Platform Property, which in each case shall be
free and clear of all Liens as of the applicable Closing Date, other than Liens
that would not materially impair the current use or value of such Personal
Property or Platform Property, as the case may be, for its intended purpose.
Such Seller has not pledged, assigned, hypothecated or transferred any of its
right, title or interest in any of the Personal Property or the Platform
Property.
(j)    Compliance with Law. Such Seller has not received any written notice of a
material violation of any Applicable Law with respect to the Business, including
any applicable fire, health, building, use, occupancy or zoning laws,
regulations, ordinances and codes with respect to such Seller’s Property, which
has not been cured or dismissed or would impact the Buyer’s use of the Property
or operation of the Platform except for those set forth on


20
         


   
   
 

--------------------------------------------------------------------------------




Schedule 3.2(j) attached hereto; provided, however, that nothing in this
Section 3.2(j) shall limit the right of the Buyer to object to any matter or
issue set forth on such Schedule 3.2(j) pursuant to Article VIII of this
Agreement.
(k)    Environmental Matters. Except as (i) contained in any environmental
assessment report made available by Sellers to the Buyer prior to the date of
this Agreement, (ii) expressly disclosed in writing by Sellers to the Buyer
prior to the date of this Agreement, or (iii) as contained in any report
prepared by the Buyer’s environmental engineers or consultants, such Seller, to
Sellers’ Knowledge, has not received any written notice from any Governmental
Authority or other Person of any Environmental Claims, Environmental Liabilities
or violations of any Environmental Laws with respect to such Seller’s Property
and, to Sellers’ Knowledge and except as contained in any environmental
assessment report, such Seller’s Property is not in material violation of any
Environmental Laws.
(l)    Bankruptcy. No insolvency proceeding of any character (including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors (including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to such Seller or such Seller’s Property is pending, or,
to Sellers’ Knowledge, is being threatened against such Seller by any Person.
(m)    Security Deposits. Attached hereto as Schedule 3.2(m) is a true and
complete list of the security deposits (whether in the form of cash, letter of
credit or otherwise) under the Leases being held by the Sellers, organized by
Property and by Tenant.
(n)    Delinquency Report. Attached hereto as Schedule 3.2(n) is a true and
complete report setting forth as of the date of this Agreement, all arrearages
in excess of thirty (30) days under the Leases. Sellers shall provide an update
of Schedule 3.2(n) at and as of each applicable Closing.
(o)    Insurance. Such Seller’s insurance policies (including such Seller’s
casualty insurance and lost rent insurance) covering such Seller’s Property, are
in full force and effect, all premiums due with respect thereto have been paid
and no written notice of cancellation has been received with respect thereto.
(p)    Unpaid Claims. As of the date of this Agreement, there are no unpaid
bills, claims or Liens in connection with any construction or repair of such
Seller’s Property except for those that are not yet due and payable, or are due
and payable but not yet delinquent, or that are being contested in good faith by
appropriate proceedings or as otherwise described on Schedule 3.2(p) attached
hereto.
(q)    Permits. To Sellers’ Knowledge, such Seller has all material licenses,
permits (including building permits and occupancy permits), easements and
rights-of-way that are required by Applicable Law to be obtained by such Seller
in order to continue the present use and occupancy of such Seller’s Property in
all material respect in substantially the same manner.

3.3    Operations Prior to Closing. From the date hereof until Closing, each of
the Sellers shall:
(a)    Insurance. Keep such Seller’s Assets insured against fire and other
hazards, and public liability insurance with respect to damage or injury to
persons or property occurring on such Seller’s Property, as covered by the
insurance policies maintained by such Seller on the date of this Agreement and
as required by any Lease or Ground Lease.
(b)    Operation. Operate and maintain such Seller’s Property and the Platform,
and perform all maintenance and repair, in a businesslike manner and in
accordance with such Seller’s past practices with respect to such Seller’s
Property and the Platform, but subject to normal wear and tear.
(c)    New Contracts. Not enter into any new contracts relating to such Seller’s
Assets, nor amend, supplement, terminate or otherwise modify any Contract
(except as set forth in Section 3.3(g)), without the prior written consent of
the Buyer, which consent may be granted or withheld in the Buyer’s reasonable
discretion unless (i) such contract contains a thirty (30) day termination
provision and provides for total payments which are in no event greater than
$50,000, or (ii) is necessary to preserve the safety of the Tenants or the
Property; provided that in the case of clause (ii), (A) such new contract is
entered into at no cost to the Buyer and (B) such Seller shall provide the Buyer
with prompt written notice of any such contract, along with a copy thereof,
which such notice shall in no event be more than two (2) days after such new
contract has been executed by all parties thereto. Notwithstanding anything to
the contrary in this Section 3.3(c) attached hereto, in no event shall such
Seller enter in any leasing or brokerage agreement without the Buyer’s prior
written consent, which consent may be granted or withheld in the Buyer’s
reasonable discretion. If such Seller enters into any contract after the date of
this Agreement with the approval of the Buyer or as permitted in clause (i)
through (ii) above, then such new contract shall be included in the definition
of “Contract” and added to Schedule 3.2(b) attached hereto, and, provided that
Buyer elects in writing to assume such contract, shall be included in the
definition of “Assumed Contracts” and added to Schedule C attached hereto. If
the Buyer does not reject or approve a contract or Contract amendment within
five (5) Business Days after receipt of a copy thereof, then the Buyer shall be
deemed to have approved such new contract or Contract amendment; provided that
such notice includes specific reference to this Section 3.3(c) and the deemed
approval provision hereof.
(d)    New Leases. Continue its present rental program and efforts at such
Seller’s Property to rent vacant space in accordance with past practices;
provided that, without the prior written consent of the Buyer, which consent may
be granted or withheld in the Buyer’s sole discretion, such Seller shall not (i)
execute any new lease, license or other occupancy agreement, (ii) amend,
supplement, terminate, accept the surrender of, renew or otherwise modify any
existing Lease, (iii) approve any assignment or sublease of any existing Lease,
or (iv) waive any right or obligation thereunder; provided, however, that, in
the case of any amendment, supplement, termination, surrender, renewal or
modification of any existing Lease as set forth in clause (ii) above, if such
existing Lease expressly and specifically sets forth the terms of any such
amendment, supplement, termination, surrender, renewal or modification and
requires the landlord under the Lease to acknowledge or counter-sign the same,
in which case, the Buyer’s consent shall not be required, but Seller shall
provide the Buyer with written notice of (and to the extent such amendment,
supplement or modification modifies the rental terms of such Lease which rental
amount is not specifically stated in such Lease, the Buyer shall have an
opportunity to review and comment upon) such amendment, supplement, termination,
surrender, renewal or modification at least five (5) Business Days prior to the
date of execution. If such Seller enters into any new lease, license or other
occupancy agreement, or renews any existing Lease (each such new lease, license,
occupancy agreement and renewal, a “New Lease”) after the date hereof in
accordance with the terms of this Section 3.3(d), then each such lease, license,
occupancy agreement and renewal shall be included in the definition of “Leases”
herein and added to Schedule 3.2(c) attached hereto, shall be assigned to and
assumed by the Buyer at the applicable Closing in accordance with this
Agreement. If the Buyer does not reject or approve a new lease, license,
occupancy agreement, renewal or a Lease amendment within five (5) Business Days
after receipt of a copy thereof, then the Buyer shall be deemed to have approved
such new lease, license, occupancy agreement, renewal or Lease amendment;
provided that such notice includes specific reference to this Section 3.3(d) and
the deemed approval provision hereof.
(e)    Litigation; Violations. Advise the Buyer promptly of any receipt of
written notice of any, or material updates in respect of pending, litigation,
arbitration proceeding or administrative hearing (including condemnation) before
any Governmental Authority which affects any of such Seller’s Property or the
Platform or such Seller’s ability to consummate the transaction, in whole or in
part, as contemplated by this Agreement. Such Seller shall deliver to the Buyer,
promptly after receipt thereof, copies of any written notices of violations or
other notices regarding any of such Seller’s Property or the Platform received
by such Seller. Such Seller may not settle any claim or compromise any
litigation or proceeding affecting any Asset or the Platform without the prior
approval of the Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed; provided that any such settlement shall not have any
material adverse effect upon (i) such Seller’s ability to consummate the
transactions contemplated by this Agreement, (ii) such Seller’s ownership of any
Asset or any Property or (iii) the operation or value of any of such Seller’s
Property or Asset or the Platform.
(f)    Performance. Perform, or cause their agents to perform, in all material
respects, all obligations of landlord under the Leases, and lessee under the
Ground Leases, and of each Seller’s or its Affiliate’s obligations under the
Contracts.
(g)    Management, Leasing Agreements and Contracts.
(i)    Terminate, in accordance with their respective terms, the Terminated
Contracts, all management agreements and, to the extent the same relate to such
Seller’s Properties, unless otherwise provided in Section 3.3(g)(ii) below, the
Leasing and Brokerage Agreements affecting such Seller’s Property to which such
Seller or its Affiliate is party, at or prior to the applicable Closing. Subject
to Sections 3.3(g)(ii) and (iii) below, all leasing and brokerage fees,
termination fees and any other costs and expenses relating to such Leasing and
Brokerage Agreements and any related terminations shall be the responsibility
solely of such Seller, and the Buyer shall have no responsibility or liability
therefor. Unless otherwise provided in Section 3.3(g)(iii) below, such Seller
shall not assign to and the Buyer shall not assume, any Terminated Contracts or
any management agreements or the Leasing and Brokerage Agreements. Such Seller
shall cause any asset manager or leasing agent to vacate any office at such
Seller’s Property on or prior to Closing.
(ii)    Notwithstanding anything to the contrary herein, and in connection with
the Leasing and Brokerage Agreements, on or prior to a date that is fifteen (15)
days prior to the applicable Closing Date, the Buyer and Sellers shall mutually
agree on a list of any prospective tenants with whom Sellers, Sellers’
Affiliates or Sellers’ employees or a third party broker was Actively
Negotiating pursuant to a Leasing and Brokerage Agreement (as hereinafter
defined) as of the date of such expiration or notice of termination. If, within
sixty (60) days after the applicable Closing Date, a New Lease is entered into
with any prospective tenant identified on the list as set forth above, then the
Buyer shall pay Sellers (to the extent such Leasing and Brokerage Agreement is
with any Seller) or reimburse the Sellers (to the extent such Leasing and
Brokerage Agreement is with Sellers’ Affiliates, Sellers’ employees or any other
third party that any Seller has engaged) for any leasing commission owed to the
applicable Seller, Seller’s Affiliate, Seller’s employee or third party relating
to such transaction calculated in accordance with the terms of the applicable
Leasing and Brokerage Agreement, and such payment to be made by the Buyer at
such time as the applicable third party broker is entitled to payment for the
applicable leasing commission. After the applicable Closing Date, Sellers,
Sellers’ Affiliates and Sellers’ employees shall not, and shall cause any third
party broker which is representing any Seller to not, commence or continue
negotiations for any lease arrangements without first obtaining the prior
written consent of the Buyer. For the purpose of this Section 3.3(g)(ii), the
term “Actively Negotiating” shall mean either that (i) a Seller, Seller’s
Affiliate, Seller’s employee or a third party broker shall have submitted a
written, bona-fide offer to the prospective tenant or such tenant’s broker
which, has been accepted or responded to by a written counter-offer, the terms
of which counter-offer are then being negotiated, or (ii) a Seller, Seller’s
Affiliate, Seller’s employee or a third party broker with the prospective
tenant’s authorization, shall have submitted to the Buyer a written, bona-fide
offer by such tenant or such tenant’s broker which has been accepted or
responded to by a written counter-offer submitted by such Seller, Seller’s
Affiliate or Seller’s employee, on behalf of the Buyer or its applicable
Designated Subsidiary, and the terms of which counter-offer are then being
negotiated. Notwithstanding anything to the contrary in this Section 3.3(g), in
accordance with Section 10.7, if the applicable Closing occurs, the Buyer shall
be responsible for and shall reimburse Sellers for the payment of brokerage fees
and commissions payable pursuant to a Leasing and Brokerage Agreement entered
into in connection with those certain Leases executed and delivered in
accordance herewith between the date hereof and the applicable Closing Date,
which such Leases are set forth on Schedule 3.3(g)(ii) attached hereto.
(iii)    In addition to the reimbursement of Sellers for the leasing commissions
set forth in Section 3.3(g)(ii), the Buyer agrees to assume the applicable
Seller’s obligations under those Third Party Leasing and Brokerage Agreements
existing as of the date hereof solely to the extent such third-party
unaffiliated broker is entitled to, and is identified by the applicable Tenant
as being entitled to, a leasing commission under such Third Party Leasing and
Brokerage Agreement with respect to a renewal, extension or expansion of the
applicable Lease subject to such Third Party Leasing and Brokerage Agreement
which is exercised from and after the date hereof. For the avoidance of doubt,
except as specifically set forth in this Section 3.3(g)(iii), the Buyer is not
assuming any Leasing and Brokerage Agreements.
(h)    New Financing. Not create, incur or suffer to exist any deed of trust,
mortgage, lien, pledge or other encumbrance in any way affecting any portion of
such Seller’s Property, other than the Permitted Exceptions, without the prior
written consent of the Buyer.
(i)    Taxes, Charges, etc. Continue to pay or cause to be paid all Taxes, water
and sewer charges, utilities and obligations under the Contracts when due.
(j)    Transfers. Not transfer, sell or otherwise dispose of such Seller’s
Property, or any item of such Seller’s Personal Property or the Platform-Related
Assets, or any interest in any of the foregoing, in each case, except as
expressly permitted in accordance with Section 14.7, without the prior written
consent of the Buyer, except for the use and consumption of inventory and other
supplies, and the replacement of worn out, obsolete and defective tools,
equipment and appliances, in the ordinary course of business and except for any
ROFO Asset being purchased by a ROFO Party and any ROFR Asset being purchased by
a ROFR Party.
(k)    Zoning. Except in connection with an Asset Under Development, not
initiate or consent to any material zoning reclassification of any Property or
any material change to any approved site plan, special use permit, planned unit
development approval or other land use entitlement affecting any Property
without the Buyer’s prior written consent, which consent may be granted or
withheld in the Buyer’s sole discretion.
(l)    Information; Additional Rights. Subject to the applicable limitations set
forth in this Agreement, until the applicable Closing or earlier termination of
this Agreement, allow the Buyer to:
(i)    review and approve annual budgets, development plans, if any, and leasing
plans with respect to the Properties and to offer input and suggestions relating
to the foregoing; provided that such rights will not require the Sellers to
operate the Properties in a substantially different manner than the current
operations of the Properties nor obligate the Sellers to make or incur any
capital expenditures at the Properties;
(ii)    generally discuss and consult (including calling meetings) with, and
provide advice with respect to, material matters relating to the Properties with
representatives of the Sellers designated by Sellers and the right to submit
business proposals or suggestions to such parties;
(iii)    receive financial statements, operating reports, delinquency reports,
leasing pipeline reports, budgets or other financial reports relating to the
Properties which are prepared by or for the Sellers in the ordinary course of
business;
(iv)    request such other additional information relating to the Properties at
reasonable times and intervals in light of the Sellers’ normal business
operations concerning the general status of the financial condition and
operations of the Properties, but only to the extent such information is
reasonably available to the Sellers and in a form consistent with the manner in
which the Sellers then maintain such information; and
(v)    review and approve the settlement of any tenant audit disputes the
settlement of which may alter or affect “base year” amounts payable by Tenants
under Leases.
(m)    ROFR Waivers. No later than ten (10) Business Days following the date
hereof, distribute the request for the waivers and acknowledgements in respect
of any applicable ROFR Asset to the applicable ROFR Asset Tenant or Ground
Lessor pursuant to the applicable ROFR Asset Lease, and concurrently provide
copies thereof to the Buyer.
(n)    Business Employees. Not (i) grant or announce any increase in the wages,
salaries, compensation, bonuses or incentives payable to any Business Employee,
or (ii) establish or increase or promise to increase any benefits under any
Seller Plan in which the Business Employees participate, except, in either case,
(A) as required by Applicable Law (provided that Sellers provide written notice
thereof to Buyer), or the terms of any Seller Plan in which the Business
Employees participate existing on the date of this Agreement, (B) in the case of
changes under a Seller Plan that is a broad-based Employee Plan, changes to
benefits that are applicable to the Business Employees and the other employees
of Sellers and their respective Affiliates generally or that result from
negotiations involving any labor union representing any of the Business
Employees (provided that Sellers provide written notice thereof to Buyer), or
(C) as approved in advance by the Buyer in writing.
(o)    Notices. Provide the Buyer with copies of (i) any default letters sent by
or at the direction of such Seller or any Affiliate thereof to or received by
any such Seller (or Affiliates thereof) from Tenants or with respect to any
Ground Lease, (ii) correspondence received by any such Seller (or Affiliate
thereof) from a Tenant that it is discontinuing operations at such Seller’s
Property or seeking to re-negotiate or amend its Lease, (iii) any material
correspondence to or from any Ground Lessor, (iv) notices of bankruptcy filings
received by any such Seller (or Affiliate thereof) with respect to any Tenant or
any Ground Lessor, and (v) any default letters or other notices or
correspondence that could reasonably be expected to pertain to this transaction
or this Agreement.

3.4    Tenant Estoppels.
(a)    Each Seller shall prepare and deliver to each Tenant at such Seller’s
Property an estoppel certificate in the form of Exhibit A attached hereto (the
“Tenant Estoppel”) and request each such Tenant to execute and deliver the
Tenant Estoppel to such Seller. Each Seller shall use commercially reasonable
efforts to obtain the prompt return of the executed Tenant Estoppels in
substantially the same form as Exhibit A attached hereto from each Tenant at
such Seller’s Property prior to the applicable Closing, without the obligation
to make any payments or grant any concessions under the Leases. If a Tenant
returns an executed Tenant Estoppel (or Lease Required Estoppel or Statement of
Lease as defined below) to such Seller, such Seller shall promptly deliver to
the Buyer, or make available on Seller’s transaction website, a copy of such
executed Tenant Estoppel (or Lease Required Estoppel or Statement of Lease, if
applicable) following such Seller’s receipt of such Tenant Estoppel (or Lease
Required Estoppel or Statement of Lease, if applicable).
(b)    It shall be a condition to the Buyer’s obligation to close the sale and
purchase of the Business that, on or before the Initial Closing Date, the
Sellers deliver to the Buyer from Tenants (other than the GSA and the Tenants of
the properties associated with the LLC Interests and the Partnership Interests,
unless the applicable joint venture partner elects to sell all of its interest
in the applicable joint venture entity and separate agreements for the sale of
such properties to the Buyer are entered into as contemplated in Section
3.9(a)(y) and Section 3.9(b)(y), respectively) whose Leases comprise in the
aggregate at least seventy-five percent (75%) of remaining base rental income
over the lease term as of the date of this Agreement as determined in accordance
with the schedule delivered by the Sellers to the Buyer prior to the date
hereof, signed tenant estoppel certificates that are substantially in the form
of either (1) the Tenant Estoppel or (1) except with respect to ROFO Documents
and ROFR Documents (for which Tenant Estoppels, and not Lease Required
Estoppels, shall be required), with respect to those Leases that contain a
required form of specific estoppel that is attached as an exhibit to such Lease,
the form of estoppel attached to such Lease (each, a “Lease Required Estoppel”);
provided, however, that Buyer may, in its sole discretion, in order to
accommodate Serial Closings pursuant to this Agreement, waive the requirement
set forth in this Section 3.4(b), which shall also constitute a waiver of such
corresponding requirement in each Other PSA (and in such event, Seller shall be
under no obligation to provide a Sellers’ Estoppel Certificate). For purposes of
this Section 3.4(b) only, the terms “Tenants” and “Leases” shall refer to the
Tenants and the Leases in respect of the Properties to be purchased and sold
pursuant to this Agreement and the “Tenants” and “Leases” (as each such term is
defined in each of the Other PSAs) in respect of the “Properties” (as such term
is defined in each of the Other PSAs) to be purchased and sold pursuant to each
Other PSA, collectively. No Tenant Estoppel or Lease Required Estoppel shall be
dated earlier than forty-five (45) days prior to the Initial Closing Date and no
such estoppel shall allege any material defaults by the Sellers (except to the
extent any such default has been disclosed in writing by the Sellers to the
Buyer as of the date of this Agreement) or accrued and outstanding offsets or
defenses under the relevant Lease or contain any materially adverse deviations
between (A) the information specified in said Tenant Estoppel or Lease Required
Estoppel, as applicable, and (B) (x) the representations and warranties of the
Sellers set forth in this Agreement or (y) the Leases to which such Tenant
Estoppel or Lease Required Estoppel, as applicable, relate. Notwithstanding
anything to the contrary in this Section 3.4, Sellers shall also use
commercially reasonable efforts to obtain a Statement of Lease from the GSA with
respect to each Lease to which the GSA is a party. The Buyer shall cooperate
with the Sellers to obtain (i) any novation of the applicable Lease with the GSA
that may be required by the GSA in order to assign the applicable Lease to the
Buyer or its applicable Designated Subsidiary and (ii) any Statement of Lease.
In the event the GSA requires any Seller to remain liable under the applicable
Lease with the GSA after the applicable Closing Date, the Buyer hereby agrees to
indemnify and hold harmless each such Seller against any Losses (as defined
below) arising out of such Lease after the applicable Closing Date except to the
extent such Losses are the result of any action taken by any such Seller or its
Affiliates with respect to such Leases with the GSA.
(c)    If the Sellers fail to deliver the Tenant Estoppels (or Lease Required
Estoppel, as applicable) as required above by the Initial Closing Date and the
Buyer has not otherwise waived such requirement in order to accommodate Serial
Closings pursuant to this Agreement, each of the Buyer and the Sellers shall
have the right, but not the obligation, to adjourn the Initial Closing on one or
more occasions by providing written notice thereof to the other for a period of
up to forty-five (45) days in order for the Sellers to continue efforts to
obtain such Tenant Estoppels (or Lease Required Estoppels, as applicable), in
which case, the Initial Closing shall occur within five (5) Business Days after
the Sellers’ delivery of all required Tenant Estoppels (or Lease Required
Estoppels, as applicable).
(d)    Notwithstanding anything contained in this Agreement to the contrary, but
subject to the proviso in Section 3.4(b), in the event that, as of the Initial
Closing Date, Sellers are able to obtain Tenant Estoppels (or Lease Required
Estoppels, as applicable) from Tenants whose Leases comprise at least sixty
percent (60%) of remaining base rental income over the lease term as of the date
of this Agreement as determined in accordance with the schedule delivered by the
Sellers to the Buyer prior to the date hereof, but is unable to obtain Tenant
Estoppels (or Lease Required Estoppels, as applicable) from Tenants whose Leases
comprise at least seventy-five percent (75%) of remaining base rental income
over the lease term as of the date of this Agreement as determined in accordance
with the schedule delivered by the Sellers to the Buyer prior to the date
hereof, Sellers shall have the right (but not the obligation) to deliver to the
Buyer on the Initial Closing Date a certificate in the form of Exhibit B
attached hereto (a “Sellers’ Estoppel Certificate”), executed by Sellers, with
respect to the required amount of Leases in order to satisfy the Tenant Estoppel
(or Lease Required Estoppels, as applicable) delivery requirements set forth in
Section 3.4(b)(i) and (ii), and in such event, Sellers shall be deemed to have
satisfied the condition under Sections 3.4(b)(i) and (ii). In addition, Sellers
shall be released from any liability with respect to such Sellers’ Estoppel
Certificate upon the earlier of (A) the date of delivery to the Buyer of a
Tenant Estoppel (or Lease Required Estoppels, as applicable) executed by the
Tenant for which Sellers have delivered such Sellers’ Estoppel Certificate or
(B) the date that is one (1) year after the Initial Closing Date.  

3.5    Owners’ Associations and REAs.
(a)    Sellers shall not initiate, approve or consent to any agreement or waiver
or the execution of any document or instrument that would be considered an
Owners’ Association Document, including any agreement, waiver, document or
instrument that would (i) increase or modify in any way the obligations of
Sellers relating to the Properties being acquired at Closing, (ii) result in the
creation of a new Owners’ Association, or (iii) amend, modify, extend,
surrender, terminate or renew any Owners’ Association Document, without the
prior written consent of the Buyer, which consent may be withheld in the Buyer’s
sole discretion. If the Buyer does not reject or approve the execution of any
document or instrument referred to in this Section 3.5 within five (5) Business
Days after receipt of a copy thereof, then the Buyer shall be deemed to have
approved such document or instrument.
(b)    Sellers shall use their commercially reasonable efforts to assist the
Buyer in obtaining estoppel certificates from each Owners’ Association relating
to a Property and such other acknowledgments, documents and instruments the
Buyer may reasonably require from such Owners’ Association in connection with
the transactions contemplated by this Agreement and any Buyer’s related
financing, including, (i) executing or facilitating the execution of any
documents or instruments required under the Owners’ Association Documents in
connection with the transfer of the Properties to the Buyer, (ii) causing any
officer or director of any Owners’ Association or related board that is a
representative of the Sellers or the Property, if any, to resign his or her
position as an officer or director, (iii) executing or facilitating any
documents or instruments required under the Owners’ Association Documents in
order to assign to Buyer (or its designee) all of a Seller’s (or any of its
Affiliate’s) interest as developer, declarant or other similar entity, if any,
under the Owners’ Association Documents and (iv) facilitating the appointment of
the Buyer’s and its Affiliates’ representatives as replacement officers or
directors to the extent permitted under the applicable Owners’ Association
Documents.
(c)    Sellers shall use their commercially reasonable efforts to assist the
Buyer in obtaining estoppel certificates from the applicable parties under each
REA and such other acknowledgments, documents and instruments the Buyer may
reasonably require from such parties to such REA in connection with the
transactions contemplated by this Agreement and any Buyer related financing,
including (i) executing or facilitating the execution of any documents or
instruments required under the REAs in connection with the transfer of the
Properties to the Buyer, and (ii) executing or facilitating any documents or
instruments required under the REAs in order to assign all of a Seller’s (or any
of its Affiliate’s) interest as developer, declarant or other similar entity, if
any.

3.6    Ground Lessor Estoppel.
(a)    Each Seller, as applicable, shall prepare and deliver to each Ground
Lessor an estoppel certificate in the form of Exhibit C attached hereto (the
“Ground Lessor Estoppel”) and request each such Ground Lessor to execute and
deliver the Ground Lessor Estoppel to such Seller. Each Seller shall use
commercially reasonable efforts to obtain the prompt return of the executed
Ground Lessor Estoppels in substantially the same form as Exhibit C attached
hereto from each Ground Lessor, without the obligation to make any payments or
grant any concessions under the Ground Leases. If a Ground Lessor returns an
executed Ground Lessor Estoppel to such Seller (or objects thereto), such Seller
shall promptly deliver to the Buyer, or make available on such Seller’s
transaction website, a copy of such executed Ground Lessor Estoppel following
such Seller’s receipt of such Ground Lessor Estoppel.
(b)    It shall be a condition to the Buyer’s obligation to close the sale and
purchase of the Business that, on or before the Initial Closing Date, the
Sellers deliver to the Buyer Ground Lessor Estoppels from at least ninety
percent (90%) in the aggregate of the Ground Lessors under the Ground Leases (it
being understood and agreed that for purpose of this Section 3.6(b) only, the
terms “Ground Lessors” and “Ground Leases” shall refer to the Ground Lessors and
the Ground Leases in respect of the Ground Leased Properties to be purchased and
sold pursuant to this Agreement and the “Ground Lessors” and “Ground Leases” (as
each such term is defined in each of the Other PSAs) in respect of the “Ground
Leased Properties” (as such term is defined in each of the Other PSAs) to be
purchased and sold pursuant to each Other PSA, collectively); provided, however,
that Buyer may, in its sole discretion, in order to accommodate Serial Closings
pursuant to this Agreement, waive the requirement set forth in this Section
3.6(b), which shall also constitute of waiver of such corresponding requirement
in each Other PSA. If the Sellers fail to deliver to the Buyer Ground Lessor
Estoppels from at least ninety percent (90%) in the aggregate of the Ground
Lessors under the Ground Leases by the Initial Closing Date and the Buyer has
not otherwise waived such requirement in order to accommodate Serial Closings
pursuant to this Agreement, each of the Buyer and the Sellers shall have the
right, but not the obligation, to adjourn the Initial Closing on one or more
occasions by providing written notice thereof to the other for a period of up to
forty-five (45) days in order for the Sellers to continue efforts to obtain
Ground Lessor Estoppels from at least ninety percent (90%) of Ground Lessors
under the Ground Leases, in which case, the Initial Closing shall occur within
five (5) Business Days after the Sellers’ delivery of the Ground Lessor
Estoppels as required pursuant to this Section 3.6(b).

3.7    Florida Tax Liability; Compliance Certificate; Indemnity. Within five (5)
Business Days from the date hereof, for any Seller entity owning Properties in
Florida who is transferring more than fifty percent (50%) of its assets to the
Buyer pursuant to this Agreement, each applicable Seller shall request and shall
use good faith diligent efforts to obtain a certificate of compliance issued by
the Florida Department of Revenue and addressed to the Buyer showing that such
Seller has not received a notice of audit, that such Seller has filed all
required Tax returns and has paid all Tax arising from the operation of the
business in accordance with Section 213.758, Florida Statutes. In connection
therewith, each applicable Seller shall promptly furnish to the Buyer any
certificate or statement received by such Seller from the Florida Department of
Revenue. In the event that, prior to Closing, any applicable Seller receives
and/or furnishes a certificate or statement from the Florida Department of
Revenue stating that any amount is assessed but unpaid, the Buyer may withhold
from the Gross Asset Value an amount equal to the amounts so stated. Until such
time as each applicable Seller has delivered a certificate or statement from the
Florida Department of Revenue, showing that the applicable Seller has not
received a notice of audit and such Seller has filed all required Tax returns
and has paid all Tax arising from the operation of the business identified on
the returns filed, the Sellers hereby agree to indemnify, defend and hold the
Buyer harmless from and against any and all liabilities, claims, demands, causes
of action, losses, costs and expenses (including reasonable attorneys’ fees,
court costs and disbursements) which may arise out of any Seller’s failure to
pay any Tax, penalty or interest assessed against such Seller for which the
Buyer is liable pursuant to Section 213.758, Florida Statutes. The provisions of
this Section 3.7 shall survive all Closings hereunder.

3.8    Representations and Warranties of the Sellers as to the Business
Employees. Each Seller, for itself solely as it relates to the Business
Employees employed by such Seller, hereby represents, warrants and covenants to
the Buyer as of the date hereof and as of the applicable Closing Date as
follows:
(a)    A true and complete list as of the date of this Agreement of the Business
Employees (the “Business Employee List”), in each case, identifying the Business
Employee’s name, job title, job location, date of hire and employer, has been
made available to the Buyer.
(b)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will result in any payment becoming due
to any Business Employee or satisfy any prerequisite (whether exclusive or
non-exclusive) to any payment or benefit to any Business Employee.
(c)    As of the date of this Agreement, such Seller is not a party to any
collective bargaining agreement that is applicable to the Business Employees. As
of the date of this Agreement, to Sellers’ Knowledge, there are no formal
organizational campaigns, petitions or other material unionization activities
seeking recognition with respect to the Business Employees, and no material
unfair labor practice charges or other complaints or union representation
questions are before the National Labor Relations Board or other labor board or
Governmental Authority that, in either case, would reasonably be expected to
affect the Business Employees. As of the date of this Agreement, no strikes,
slowdowns or work stoppages are pending or, to Sellers’ Knowledge, threatened
with respect to the Business Employees, and no such strike, slowdown or work
stoppage has occurred within the three (3) years immediately preceding the date
of this Agreement.
(d)    Except as would not reasonably be expected to result in any material
liability to the Buyer, with respect to the Business Employees, such Seller is
in compliance in all material respects with all Applicable Laws relating to the
employment of the Business Employees and has paid in full all wages, salaries,
commissions, other compensation and benefits and all levies, assessments,
contributions and payments to third parties due to or on behalf of such
employees. As of the date of this Agreement, no material claim with respect to
payment of wages, salary or overtime pay is pending or, to Sellers’ Knowledge,
threatened in writing before any Governmental Authority, with respect to any
Business Employees. As of the date of this Agreement, no material charge of
discrimination in employment or employment practices for any reason, including
age, gender, race, religion or other legally protected category, is pending or,
to Sellers’ Knowledge, threatened before the U.S. Equal Employment Opportunity
Commission or other Governmental Authority by any Business Employees. To
Sellers’ Knowledge, such Seller is not subject to any pending investigation from
any labor inspection or similar Governmental Authority with respect to the
Business Employees, and no litigation is currently pending against such Seller
with respect to any Business Employees. No obligations of such Seller to comply
with any order, writ, judgment, injunction, temporary restraining order, decree,
stipulation, determination or award entered by or with any Governmental
Authority in respect of any Business Employees are outstanding or unsatisfied.
(e)    Notwithstanding anything in this Agreement to the contrary, the
representations and warranties made by each Seller in this Section 3.8 are the
sole and exclusive representations and warranties made regarding employees
(including Business Employees) or other employment or employee benefits matters.

3.9    JV Interest Matters.
(a)    In respect of the applicable Seller’s LLC Interests in the joint venture
entity described on Schedule 3.9(a), such Seller shall, no later than ten (10)
Business Days following the date hereof, deliver to the joint venture partner a
request that such joint venture partner consent to such Seller’s sale to the
Buyer of such Seller’s LLC Interests in such joint venture entity. In the event
that the joint venture partner refuses or otherwise fails to provide its consent
to the transfer by such Seller of such LLC Interests to the Buyer, then such LLC
Interests shall be excluded from this transaction and shall constitute an
“Excluded Asset” for purposes of this Agreement. In the event that the joint
venture partner consents to the transfer by such Seller of such LLC Interests to
the Buyer and desires to participate in the sale of its interests in such joint
venture entity, then the Buyer shall be obligated to purchase the joint venture
partner’s interests in such Joint Venture on the same terms and conditions upon
which the Buyer is acquiring such Seller’s LLC Interests in such joint venture
entity. In the event that the joint venture partner elects to sell all of its
interests in such joint venture entity, then (x) the Buyer shall be obligated to
purchase the property and the property-related assets related thereto owned by
such joint venture entity and the allocated asset value for such property and
property-related assets shall be equal to the Allocated Asset Value of the
entire asset and not just such Seller’s LLC Interests, (y) the Seller, the joint
venture partner and the Buyer shall enter into a separate agreement related to
such property and property-related assets substantially similar to this
Agreement, and (z) such LLC Interests shall be excluded from this transaction
and shall constitute an “Excluded Asset” for purposes of this Agreement.
(b)    In respect of the applicable Seller’s Partnership Interests in the joint
venture entity described on Schedule 3.9(b), such Seller shall, no later than
ten (10) Business Days following the date hereof, initiate the buy/sell
procedures set forth in the limited partnership agreement in respect of such
joint venture entity. In the event that the joint venture partner elects to
purchase all of such Seller’s Partnership Interests in such joint venture
entity, then such Partnership Interests shall be excluded from this transaction
and shall constitute an “Excluded Asset” for purposes of this Agreement. In the
event that the joint venture partner elects to sell all of its interests in such
joint venture entity, then (x) the Buyer shall be obligated to purchase the
property and the property-related assets related thereto owned by such joint
venture entity and the allocated asset value for such property and
property-related assets shall be equal to the Allocated Asset Value of the
entire asset and not just such Seller’s Partnership Interests, (y) the Seller,
the joint venture partner and the Buyer shall enter into a separate agreement
related to such property and property-related assets substantially similar to
this Agreement, and (z) such Partnership Interests shall be excluded from this
transaction and shall constitute an “Excluded Asset” for purposes of this
Agreement.

Article IV    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER

4.1    Representations and Warranties of the Buyer. The Buyer hereby represents,
warrants and covenants to the Sellers:
(a)    Formation; Existence. Buyer is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and the Buyer, or its applicable Designated Subsidiary, is qualified
to do business in the states where the Properties acquired by Buyer or such
Designated Subsidiary are located.
(b)    Power; Authority. It has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the purchase of the Business and the consummation of the
transactions provided for herein have been duly authorized by all necessary
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(c)    No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any Person,
court, administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by
Buyer in connection with Buyer’s execution, delivery and performance of this
Agreement or any of the transactions required or contemplated hereby.
(d)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Business, will not (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party in its individual capacity, or (iii) violate
any existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties.
(e)    Anti-Terrorism.
(i)    Neither the Buyer nor, to Buyer’s knowledge, its Affiliates, is in
violation of any Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    Neither the Buyer nor, to Buyer’s knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State or other U.S. government agencies, all as may be amended
from time to time.
(iii)    Neither the Buyer nor, to Buyer’s knowledge, its Affiliates
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in the preceding paragraph, (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti‑Terrorism Laws.
(iv)    The Buyer understands and acknowledges that the Buyer may become subject
to further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may be required for compliance
with such anti-money laundering regulations, for the purpose of: (A) carrying
out due diligence as may be required by Applicable Law to establish the Buyer’s
identity and source of funds; (B) maintaining records of such identities and
sources of funds, or verifications or certifications as to the same; and (C)
taking any other actions as may be required to comply with and remain in
compliance with anti-money laundering regulations applicable to the Buyer.
(v)    Neither the Buyer, nor any person controlling or controlled by the Buyer,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable Anti-Money Laundering and Anti-Terrorism Laws
(including funds being derived from any person, entity, country or territory on
a Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)).

4.2    Employee Matters.
(a)    Termination of Employment by Sellers. Sellers (and all Affiliates
thereof, as applicable) shall (i) with effect as of immediately prior to the
Initial Closing, terminate all Business Employees and all obligations with
respect thereto, and (ii) comply with the WARN Act and all other Applicable Laws
relating to the termination of the Business Employees as of immediately prior to
the Initial Closing.
(b)    Offer of Employment. After Sellers’ termination of all Business Employees
with effect as of immediately prior to the Initial Closing, subject to the
Initial Closing, the Buyer shall either (i) rehire some or all of such Business
Employees, in the Buyer’s sole discretion, in accordance with this Agreement, or
(ii) not rehire some or all of such Business Employees, in the Buyer’s sole
discretion, and pay severance to those Business Employees it elects not to
rehire as set forth herein. Subject to the foregoing, the Buyer shall promptly
(and in any event within ten (10) Business Days) after the date of this
Agreement, offer, or cause one of its Affiliates to offer, employment to each
Business Employee who is active on the payroll of Sellers (including employees
on vacation, holiday, jury duty or other similar absence) (each, an “Active
Employee”), as identified on the Business Employee List, which employment would
take effect as of the Initial Closing. Buyer also shall, or shall cause one of
its Affiliates to, offer employment to each Business Employee who is not
actively employed immediately prior to or on the Initial Closing Date due to a
leave of absence or suspension of employment or due to short- or long-term
disability, or who has any right under Applicable Law, plan, policy, contractual
arrangement or otherwise to employment, re-employment, re-instatement or
re-activation with a Seller (each, an “Inactive Employee”), in each case
effective on the date such approved leave ends or such date as such Inactive
Employee first becomes eligible for employment, re-employment, re-instatement or
re-activation; provided that eligibility for employment, re-employment,
re-instatement or re-activation occurs within twelve (12) months of the Initial
Closing Date or such later date as required by Applicable Law. Inactive
Employees, if any, are identified as such on the Business Employee List. Offers
pursuant to this Section 4.2(b) shall (i) be for a comparable position at the
same or a nearby geographic work location, and (ii) otherwise comply in all
respects with Applicable Law. Each (A) Active Employee who accepts the Buyer’s
offer of employment and commences employment with the Buyer as of the Initial
Closing Date, and (B) Inactive Employee who returns to active employment and
accepts the Buyer’s offer of employment following the Initial Closing Date, is
referred to herein as a “Transferred Employee.” The Buyer hereby assumes the
Sellers’ liabilities and obligations under Applicable Law or under any plan,
policy, contractual arrangement or otherwise, to employ, re-employ, re-instate
or re-activate each Inactive Employee in accordance with this Section 4.2(b).
The Buyer shall be responsible for any and all severance payments and payment of
accrued, unused vacation and paid time off in the event the Buyer elects not to
make employment offers in accordance with this Section 4.2(b). Nothing herein
shall obligate the Buyer or any of its Affiliates to continue to employ any
Transferred Employee for any specific period of time following the Initial
Closing Date, subject to Applicable Law. Sellers shall cooperate with and use
their commercially reasonable efforts to assist the Buyer in its efforts to
secure employment arrangements satisfactory to the Buyer with those Business
Employees to whom the Buyer makes offers of employment. Sellers shall not
enforce against any Transferred Employee any confidentiality, non-compete,
non-solicit or similar contractual obligations, or otherwise assert with respect
to any such Transferred Employee or the Buyer or any of its Affiliates claims
that would otherwise prohibit or place conditions on any such Transferred
Employee’s acceptance of an offer of employment by the Buyer or any of its
Affiliates, any such Transferred Employee’s employment by the Buyer or any of
its Affiliates, or any actions taken by any such Transferred Employee as an
employee of the Buyer or any of its Affiliates. In furtherance of the foregoing,
Sellers shall terminate effective immediately prior to the Initial Closing all
employment agreements and other arrangements with all Transferred Employees
(provided that any amounts that become due as a result of such termination shall
be paid by the Buyer). Each Seller agrees that it shall provide the Buyer with
such employment information as to the Business Employees as the Buyer may
reasonably request to carry out its obligations pursuant to this Section 4.2.
(c)    Terms and Conditions of Employment. For a period of one (1) year
following the Initial Closing Date (unless such Transferred Employee’s
employment with the Buyer or any of its Affiliates is terminated prior thereto),
each Transferred Employee shall be entitled to receive while in the employ of
the Buyer or any of its Affiliates (i) base compensation and annual cash
incentive bonus opportunity at least equal to such Transferred Employee’s base
compensation and annual cash incentive bonus opportunity for the period
immediately prior to the Initial Closing, and (ii) all other benefits (excluding
equity-based compensation) that are substantially comparable in the aggregate to
the other benefits (excluding equity-based compensation) provided to similarly
situated employees of the Buyer and its Affiliates. The Buyer shall, or shall
cause its Affiliates to, use commercially reasonable efforts to cause each
Transferred Employee and their eligible spouses and dependents to be immediately
eligible to participate, without any waiting time, in any and all corresponding
retirement or other employee benefit plan, program or arrangement of the Buyer
or any of its Affiliates (the “Buyer Plans”).
(d)    Bonuses. The Buyer agrees that the eligible Transferred Employees shall
be entitled to receive his or her annual cash incentive bonus award in respect
of the 2017 calendar year and will be deemed to have earned such bonus award at
the level of 100% of his or her bonus potential (the “2017 Transferred Employee
Bonuses”). Buyer shall be responsible for paying to the eligible Transferred
Employees a portion of the 2017 Transferred Employee Bonuses in an aggregate
amount equal to the product obtained by multiplying (i) the aggregate amount of
the 2017 Transferred Employee Bonuses by (ii) the quotient obtained by dividing
(A) the number of days from and including the Initial Closing Date through and
including December 31, 2017, by (B) three hundred sixty-five (365) days (the
“Buyer Bonus Portion”). Seller shall be responsible for paying to the eligible
Transferred Employees an aggregate amount equal to the 2017 Transferred Employee
Bonuses minus the Buyer Bonus Portion.
(e)    Vacation and Paid Time Off. The Buyer shall, or shall cause its
Affiliates to, provide vacation benefits to the Transferred Employees for so
long as they are employed with the Buyer or any of its Affiliates that are at
least as favorable as those provided to similarly situated employees of the
Buyer and its Affiliates under the applicable vacation program of the Buyer and
its Affiliates; provided, however, that for the remainder of the calendar year
in which the Initial Closing occurs, each Transferred Employee shall be entitled
to at least the number of vacation days such Transferred Employee was entitled
to under the applicable vacation program of the Sellers in effect as of the
Initial Closing Date as set forth on the Business Employee List. Effective as of
the Initial Closing Date, the Buyer shall, or shall cause its Affiliates to,
assume or retain, as the case may be, and honor all obligations of the Sellers
for the accrued, unused vacation and paid time off of the Transferred Employees
as set forth on the Business Employee List.
(f)    Severance Benefits. Notwithstanding anything to the contrary in the
Agreement, the Buyer shall, or shall cause its Affiliates to, provide severance
benefits to any Transferred Employee who is laid off or terminated during the
one (1)-year period following the Initial Closing Date in an amount that is
equal to the severance benefits that the employee would have been entitled to
pursuant to and under circumstances consistent with the terms of the applicable
Sellers’ policies (including any severance pay, outplacement services or the
value thereof, prorated bonuses and continued health coverage) as in effect on
the Initial Closing Date as more specifically set forth on the Business Employee
List.
(g)    Credit for Service. The Buyer shall, or shall cause its Affiliates to,
credit Transferred Employees for service earned on and prior to the Initial
Closing Date with a Seller, or any of their respective predecessors (or
predecessor employers to the extent the Sellers provide such past service credit
under the applicable Seller Plan) in addition to service earned with the Buyer
and its Affiliates on or after the Initial Closing Date, (i) to the extent that
service is relevant for purposes of eligibility, vesting, level of benefits or
the calculation of vacation, sick days, severance, layoff and similar benefits
under any Buyer Plans and (ii) for such additional purposes as may be required
by Applicable Law; provided that nothing herein shall result in a duplication of
benefits with respect to the Transferred Employees.
(h)    Employee Liabilities. Effective as of the Initial Closing, and without
limiting any other provision in this Section 4.2, the Buyer shall assume and
shall, or shall cause its Affiliates to, be responsible for any and all
liabilities (contingent or otherwise) relating to, arising out of, or resulting
from the employment by or services to the Buyer or any of its Affiliates, or the
termination of such employment or services, of any Transferred Employee
(including employee-benefits related liabilities, obligations, claims or
losses), arising on or after the Initial Closing Date.
(i)    No Assumption or Transfer of Seller Plans. The Buyer and its Affiliates
shall not assume any obligations under or liabilities with respect to, or
receive any right or interest in any trusts relating to, any assets of or any
insurance, administration or other contracts pertaining to any of the Seller
Plans.
(j)    Participation in Seller Plans. Except as otherwise specifically provided
in this Agreement, effective as of the Initial Closing Date, all Transferred
Employees (or, in the case of Inactive Employees, effective as of the earlier of
the date of such employee’s commencement of or return to active employment with
the Buyer or its Affiliates, if applicable, or the date such employee ceases to
be eligible for such coverage) will cease any participation in and any benefit
accrual under each of the Seller Plans. The Sellers shall take all necessary
actions to effect such cessation of Transferred Employees under the Seller
Plans.
(k)    Health Plans. In the event a Transferred Employee experiences a
“qualifying event,” as defined in Code Section 4980B(f)(3), during the period
from and after the Initial Closing Date through December 31, 2017, the Buyer
shall or shall cause its Affiliates to reimburse the Sellers for the cost of
providing the Transferred Employees and their respective spouses and dependents
continued health coverage in accordance with the Consolidated Omnibus Budget
Accountability Act of 1985, as amended (“2017 Post-Closing COBRA Coverage”). No
later than January 31, 2018, the Sellers shall send an invoice to the Buyer for
the total cost to be reimbursed to the Sellers in respect of the 2017
Post-Closing COBRA Coverage, and the Buyer shall reimburse such cost within
thirty (30) days of its receipt of the invoice therefor. No later than January
1, 2018, the Buyer shall offer the Transferred Employees and their respective
spouses and dependents the health coverage the Buyer offers to similarly
situated employees of the Buyer and its Affiliates.
(l)    WARN Act. Buyer shall assume all liabilities pursuant to the WARN Act and
any similar statute in connection with any Business Employee, to the extent any
such liabilities arise from any actions of the Buyer from and after the Initial
Closing, and the Buyer shall indemnify and hold harmless Sellers and their
Affiliates from any such liabilities. The Sellers shall otherwise be solely
responsible for compliance with all obligations under the WARN Act and any
similar statute in connection with any Business Employee prior to the Initial
Closing, including liabilities arising from the transactions contemplated by
this Agreement.
(m)    No Employment Commitment. Nothing contained in this Agreement shall
confer upon any Transferred Employee any right with respect to continuance of
employment by the Buyer, nor shall anything herein interfere with the right of
the Buyer to terminate the employment of any of the Transferred Employees at any
time, with or without cause, or, subject to the terms of this Agreement,
restrict the Buyer in the exercise of its independent business judgment in
modifying any of the terms and conditions of the employment of the Transferred
Employees following the Initial Closing.
(n)    No Third-Party Rights. No provision of this Agreement shall (i) create
any third party beneficiary rights in any Transferred Employee, any beneficiary
or dependents thereof, or any collective bargaining representative thereof, with
respect to the compensation, terms and conditions of employment and benefits
that may be provided to any Transferred Employee by the Buyer or under any
benefit plan that the Buyer may maintain, or otherwise, or (ii) be construed as
in any way modifying or amending the provisions of any Seller Plan.

Article V    
CONDITIONS PRECEDENT TO CLOSING

5.1    Conditions Precedent to Sellers’ Obligations. The obligation of the
Sellers to consummate the transfer of the Business to the Buyer on the
applicable Closing Date is subject to the satisfaction (or waiver by the
Sellers) as of the applicable Closing of the following conditions:
(a)    Each of the representations and warranties made by the Buyer in this
Agreement shall be true and correct in all respects as of the applicable Closing
Date as though such representations and warranties were made on and as of the
applicable Closing Date (except to the extent such representations and
warranties relate to a specific date, in which case, such representations and
warranties shall be true and correct in all respects as of such specific date),
except for breaches or inaccuracies that would not reasonably be expected to
have a material adverse effect on the Buyer or impair or delay the ability of
the Buyer to consummate the transactions contemplated by this Agreement or the
Closing Documents or otherwise perform its obligations under this Agreement or
the Closing Documents;
(b)    The Buyer shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by the Buyer on or before the applicable Closing.
(c)    The Sellers shall have received all of the applicable documents required
to be delivered by the Buyer under Article VI;
(d)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the applicable Closing that restrains or prohibits the transfer of the Business
or the consummation of any other transaction contemplated hereby; and
(e)    No action, suit or other proceeding shall have been commenced against
Buyer or any Seller that would reasonably be expected to prevent the applicable
Closing.

5.2    Conditions Precedent to the Buyer’s Obligations. The obligation of the
Buyer to purchase and pay for the Business is subject to the satisfaction (or
waiver by the Buyer) as of the applicable Closing of the following conditions:
(a)    Each of the representations and warranties made by each Seller in this
Agreement shall be true and correct in all respects as of the applicable Closing
Date as though such representations and warranties were made on and as of the
applicable Closing Date (except to the extent such representations and
warranties relate to a specific date, in which case, such representations and
warranties shall be true and correct in all respects as of such specific date),
except for breaches or inaccuracies that would not reasonably be expected to
have a material adverse effect on the financial condition or results of
operations of the Business, taken as a whole, or impair or delay the ability of
the Sellers to consummate the transactions contemplated by this Agreement or the
Closing Documents or otherwise perform their respective obligations under this
Agreement or the Closing Documents;
(b)    Each Seller shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by such Seller on or before the applicable Closing;
(c)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the applicable Closing that restrains or prohibits the transfer of the Business
or the consummation of any other transaction contemplated hereby;
(d)    No action, suit or other proceeding shall have been commenced against the
Buyer or any Seller that would reasonably be expected to prevent the applicable
Closing;
(e)    Title to the applicable Properties to be purchased and sold at such
Closing shall be delivered to the Buyer in the manner required under
Section 8.1;
(f)    The Buyer shall have received all of the applicable documents required to
be delivered by the Sellers under Article VI;
(g)    The Buyer shall have received the Tenant Estoppels (or Lease Required
Estoppels, as applicable) and/or Sellers’ Estoppel Certificates required
pursuant to Section 3.4 (except to the extent such requirement has been waived
by the Buyer in order to accommodate Serial Closings);
(h)    The Title Company shall be prepared, and irrevocably committed, to issue
each applicable Title Policy; and
(i)    The Buyer shall have received the Ground Lessor Estoppels required
pursuant to Section 3.6 (except to the extent such requirement has been waived
by the Buyer in order to accommodate Serial Closings).

5.3    Frustration of Closing Conditions. Neither the Sellers nor the Buyer may
rely on the failure of any condition set forth in this Article V to be satisfied
if such failure was caused by such party’s failure to act in good faith or to
use commercially reasonable efforts to cause the applicable conditions to
Closing (or Serial Closing, as applicable) of the other party to be satisfied.

5.4    Waiver of Closing Conditions. Upon the occurrence of the applicable
Closing, any condition set forth in this Article V that was not satisfied as of
such Closing shall be deemed to have been waived as of such Closing for the
applicable Asset.

Article VI    
CLOSING DELIVERIES

6.1    Buyer Deliveries.
(a)    At the Initial Closing only, the Buyer shall deliver the following
documents:
(i)    a duly executed and sworn Officer’s Certificate from the Buyer certifying
that the Buyer has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(ii)    an executed Incumbency Certificate from the Buyer certifying the
authority of the officers or authorized signatories of the Buyer (or the general
partner of the Buyer, where appropriate) to execute this Agreement and the other
documents delivered by the Buyer to the Sellers at the Initial Closing;
(iii)    an assignment or sublease, in the Sellers’ sole discretion, of the
Platform Lease, duly executed by the Buyer;
(iv)    a bill of sale, assignment and assumption agreement (the “Platform Bill
of Sale”), duly executed by the Buyer, in substantially the form of Exhibit J
attached hereto, in respect of the Platform-Related Assets; and
(v)    a transition services agreement (the “Transition Services Agreement”),
duly executed by the Buyer, in form and substance reasonably acceptable to the
Buyer and the Sellers, pursuant to which the Transferred Employees shall, at no
cost, continue to provide services and other support as provided in the period
preceding the Initial Closing to the Properties that constitute Deferred Assets
until the earlier to occur of (A) the purchase and sale of all such Properties
by the Buyer and (B) the Serial Closing Outside Date (provided that such
services and other support shall continue in respect of the Baylor College
Station MOB for the period provided in Section 14.33).
(b)    The Buyer shall deliver the following documents at each Closing (solely
in respect of the Transferred Assets to be purchased and sold at such Closing):
(i)    the applicable Cash Consideration Amount in accordance with Section 2.2
and all other amounts due to the Sellers hereunder;
(ii)    with respect to each Property:
(A)    an assignment and assumption of landlord’s interest in the Leases (an
“Assignment of Leases”), duly executed by the Buyer, in substantially the form
of Exhibit D attached hereto;
(B)    an assignment and assumption of the Assumed Contracts (an “Assignment of
Contracts”), duly executed by the Buyer, in substantially the form of Exhibit E
hereto;
(C)    a notice letter to each Tenant (the “Tenant Notices”), duly executed by
the Buyer, in the form of Exhibit F attached hereto;
(D)    an association assignment and assumption agreement with respect to any
Owners’ Association, as applicable, in a form reasonably acceptable to Sellers
and Buyer (“Association Assignment”);
(E)    a notice letter to each lessor under a Ground Lease, duly executed by the
Buyer, in the form of Exhibit G attached hereto (“Ground Lessor Notices”); and
(F)    for each Ground Leased Property, an assignment and assumption of lessee’s
interest in the respective Ground Lease (an “Assignment of Ground Leases”), duly
executed by the Buyer, in substantially the form of Exhibit H hereto;
(iii)    a closing statement in respect of the Transferred Assets to be
purchased and sold at the applicable Closing, prepared and approved by the
Sellers and the Buyer, consistent with the terms of this Agreement and duly
executed by the Buyer (the “Closing Statement”);
(iv)    such other customary assignments, instruments of transfer, and other
documents as the Sellers may reasonably require in order to complete the
transactions contemplated hereunder;
(v)    a closing certificate in the form of Exhibit I attached hereto;
(vi)    all transfer Tax returns, to the extent required by law and the
regulations issued pursuant thereto, in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by the relevant Sellers and duly executed by the Buyer; and
(vii)    such other documents as reasonably requested by the Seller or the
Escrow Agent to consummate the applicable Closing;
(viii)    [Reserved]
(ix)    an assignment and assumption agreement, in form and substance reasonably
acceptable to the Buyer and the Sellers, duly executed by the Buyer, in respect
of the LLC Interests; and
(x)    [Reserved].

6.2    Sellers Deliveries.
(a)    At the Initial Closing only, the Sellers shall deliver the following
documents:
(i)    a duly executed Secretary’s Certificate from each Seller (or the general
partner or managing member of such Seller, where appropriate) certifying that
such Seller has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(ii)    an executed Incumbency Certificate from each Seller (or the general
partner or managing member of such Seller, where appropriate) certifying the
authority of the officers of such Seller (or the general partner or managing
member of such Seller, where appropriate) to execute this Agreement and the
other documents delivered by such Seller to the Buyer at the Initial Closing;
(iii)    as assignment or sublease, in the Sellers’ sole discretion, of the
Platform Lease, duly executed by the relevant Seller;
(iv)    the Platform Bill of Sale, duly executed by the relevant Seller; and
(v)    the Transition Services Agreement, duly executed by the relevant Seller.
(b)    The Sellers shall deliver the following documents at each Closing (solely
in respect of the Transferred Assets to be purchased and sold at such Closing):
(i)    with respect to each Property that is not a Ground Leased Property, a
special/limited warranty deed (a “Deed”) in substantially the form of Exhibit K
attached hereto, duly executed by the relevant Seller, which deed, upon proper
recording by the Buyer, shall be sufficient to transfer and convey to the Buyer
(or a Designated Subsidiary) all of the relevant Seller’s rights in the Property
subject only to the Permitted Exceptions with reference to such Property;
(ii)    with respect to each Ground Leased Property, an improvements only deed
as required by Applicable Law (an “Improvement Deed”) in substantially the form
of Exhibit L attached hereto, duly executed by the relevant Seller, which
Improvement Deed, upon proper recording by the Buyer, shall be sufficient to
transfer and convey to the Buyer (or a Designated Subsidiary) all of the
relevant Seller’s rights in the improvements on the Ground Leased Property
subject only to the Permitted Exceptions with reference to such Ground Leased
Property;
(iii)    with respect to each Property:
(A)    an Assignment of Leases, duly executed by the relevant Seller, together
with the original Leases;
(B)    a bill of sale (a “Bill of Sale”), duly executed by the relevant Seller,
in substantially the form of Exhibit M attached hereto, relating to all
fixtures, chattels, equipment and articles of personal property owned by the
relevant Seller which as of the applicable Closing Date are located upon or
attached to the Property;  
(C)    an Assignment of Contracts, duly executed by the relevant Seller;
(D)    an assignment of all warranties, permits, licenses and other
Asset-Related Property in the form of Exhibit N attached hereto (an “Assignment
of Asset-Related Property”);
(E)    an Association Assignment, duly executed by the relevant Seller, together
with evidence of the resignation, with effect as of the applicable Closing, of
all of Sellers’ Business Employees and/or Affiliates from all offices or
directorships (or similar roles) arising under any Owners’ Association or
Owners’ Association Documents;
(F)    the Tenant Notices and Ground Lessor Notices, duly executed by the
relevant Seller;
(G)    all keys to each Property which are in the Sellers’ possession shall be
transferred at a mutually agreed upon location;
(H)    all security deposits and letters of credit as provided in
Section 10.2(a) hereof; and
(I)    for each Ground Leased Property, an Assignment of Ground Leases, duly
executed by the relevant Seller;
(iv)    the Closing Statement, duly executed by the Sellers;
(v)    such other assignments, instruments of transfer, and other documents as
the Buyer or Escrow Agent may reasonably require in order to complete the
transactions contemplated hereunder;
(vi)    a closing certificate in the form of Exhibit O attached hereto;
(vii)    all transfer tax returns which are required by law and the regulations
issued pursuant thereto in connection with the payment of all state or local
real property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared and duly executed by the relevant Seller;
(viii)    with respect to the Properties located in North Carolina, a form
1099-NRS (Non-Resident Seller), executed by the relevant Seller;
(ix)    an affidavit that the relevant Seller is not a “foreign person” within
the meaning of the Foreign Investment in Real Property Tax Act of 1980, as
amended, in substantially the form of Exhibit P attached hereto;
(x)    a title affidavit in the form of Exhibit Q attached hereto, duly executed
by Seller; and
(xi)    a broker’s lien affidavit in the form of Exhibit R attached hereto, duly
executed by each applicable broker;
(c)    [Reserved]
(d)    an assignment and assumption agreement, in form and substance reasonably
acceptable to the Buyer and the Sellers, duly executed by the relevant Seller,
in respect of the LLC Interests; and
(e)    [Reserved].

6.3    Assignment of Certain Transferred Assets. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign, sell, convey, sublicense or transfer any Transferred
Asset, or any claim, right or benefit arising thereunder or resulting therefrom,
or to enter into any other agreement or arrangement with respect thereto, if an
attempted assignment, sale, conveyance, sublicense or transfer thereof, or
entering into any such agreement or arrangement, without the consent of a third
party (including any Governmental Authority), would constitute a breach of, or
other contravention under, any Transferred Asset or a violation of Applicable
Law, be ineffective with respect to any party thereto or in any way adversely
affect the rights of any Seller or any Affiliate of the Sellers or of the Buyer
thereunder. With respect to any such Transferred Asset (or any claim, right or
benefit arising thereunder or resulting therefrom), from and after the date
hereof, the Sellers shall use commercially reasonable efforts (and the Buyer
shall assist the Sellers upon reasonable request, at the Sellers’ cost) to
obtain any and all required consents for the assignment, partial assignment,
transfer or sublicense of such Transferred Asset to the Buyer, or written
confirmation from such parties reasonably satisfactory in form and substance to
the Sellers and the Buyer confirming that such consent is not required. Neither
Sellers nor the Buyer shall be required to make any payment of money or other
transfer of value to any third party. If a required consent is not obtained
prior to the applicable Closing with respect to any such Transferred Asset, the
Sellers (assisted by the Buyer upon reasonable request) will (and will cause
their applicable Affiliates to) continue (for a period not to exceed six (6)
months) to use commercially reasonable efforts to obtain such consent as
promptly as practicable after the applicable Closing. Except as otherwise
provided in this Agreement, until such time as all such consents have been
obtained, the Sellers and the Buyer will (and will cause their applicable
Affiliates to) cooperate to enter into a lawful and reasonable arrangement under
which the Sellers shall use commercially reasonable efforts to provide the
Buyer, at no cost to the Sellers or the Buyer, with the economic benefits of
such Transferred Asset by enforcing such Transferred Asset (solely at the
Buyer’s direction) for the benefit and at the expense of the Buyer (and the
Buyer shall assume the obligations of the applicable Seller under, and bear the
economic burdens associated with, such Transferred Asset that are attributable
to any period from and after the applicable Effective Time and indemnify the
Sellers in connection therewith). The Sellers shall have no obligations under
this Section 6.3 after the date that is six (6) months following the applicable
Closing Date.

Article VII    
INSPECTION

7.1    General Right of Inspection. Subject to the Leases, Ground Leases, any
restrictions of record and Applicable Laws, the Buyer and its agents shall have
the right, prior to the applicable Closing, at reasonable times agreed upon by
the Sellers and Buyer after reasonable prior notice to the Sellers (which such
reasonable notice shall include verbal notice given by the Buyer to the Sellers
not less than twenty-four (24) hours prior to such inspection), to inspect each
Property during business hours on Business Days (which, for the avoidance of
doubt, does not include sampling, testing or any other intrusive indoor or
outdoor investigation of air, surface water, groundwater or soil) and to further
examine all applicable records and documents relating to the Property; and to
further confirm certain title matters; provided that the Buyer shall not be
entitled to perform physical building inspections in respect of the Properties.
The Seller has made available to Buyer physical inspection reports and
environmental Phase I reports for each Property. The applicable Seller agrees to
make available those employees listed on Schedule 7.1 attached hereto to assist
the Buyer with such inspections and the Buyer shall have the right to contact
and interview such employees, or any other employees the applicable Seller
permits the Buyer to contact, with respect to the Properties (collectively, the
“Designated Employees”). The Buyer shall give the applicable Seller or its
Designated Employees the right to accompany the Buyer or its agents during any
such inspections; provided, however, that the Buyer shall be permitted, with the
applicable Seller’s consent (not to be unreasonably withheld, conditioned or
delayed) to undertake inspections of a Property during business hours on
Business Days if the applicable Seller is unable to be present for such
inspections or tests. Such inspection shall not unreasonably impede the normal
day‑to‑day business operation of such Property, and the Buyer shall maintain
confidentiality to the extent set forth in this Agreement. The Buyer hereby
indemnifies and agrees to defend and hold the Sellers and Sellers’ Related
Entities harmless from all loss, cost (including reasonable attorneys’ fees),
claim or damage arising out of (i) the entry on the Property by or any action
of, any person or firm entering the Property on the Buyer’s behalf as aforesaid,
(ii) any breach by the Buyer of its obligations under this Section 7.1 attached
hereto, or (iii) any Liens caused by or on behalf of Buyer, which indemnity
shall survive all Closings hereunder. The Buyer shall deliver to the Sellers a
certificate of insurance evidencing comprehensive general liability coverage
(including coverage for contractual indemnities) with a combined single limit of
at least $2,000,000 in a form reasonably acceptable to the Sellers, covering any
activity, accident or damage arising in connection with the Buyer or agents of
the Buyer on the Property, and naming the Sellers, as an additional insured. The
provisions of this Section 7.1 shall survive all Closings hereunder.

7.2    Document Inspection; Contracts.
(a)    Buyer and Sellers acknowledge that the Buyer is being given an
opportunity to review and inspect the documents provided or made available by
Sellers or obtained by the Buyer. Except as otherwise expressly provided in this
Agreement or in any Closing Document, or except as set forth in any Exhibit or
Schedule attached hereto, Sellers make no representation or warranty as to the
truth, accuracy or completeness of such documents or any other studies,
documents, reports or other information provided to the Buyer by the Sellers.
(b)    Subject to Section 14.30(a) and Section 14.31(a), on or prior to the
applicable Closing Date, the Buyer shall notify Sellers as to which Contracts
the Buyer will assume (such Contracts, together with new Contracts entered into
pursuant to Section 3.3(c) with the Buyer’s prior written consent, the “Assumed
Contracts”), and the list of such Assumed Contracts shall be added to Schedule C
attached hereto on or prior to the applicable Closing Date. All Contracts other
than Assumed Contracts shall constitute “Terminated Contracts” and shall be the
liability solely of the Seller. The Assumed Contracts shall be assigned to the
Buyer at the applicable Closing pursuant to the Assignment of Contracts.

7.3    Confidentiality. The Buyer and its representatives shall hold in
confidence all data and information relating to the Business (including the
Assets), the Sellers or their businesses, whether obtained before or after the
execution and delivery of this Agreement pursuant to the Confidentiality
Agreement, which is incorporated herein and which the Buyer hereby reaffirms.
Notwithstanding anything to the contrary contained in this Agreement, in the
event of a breach or threatened breach by the Buyer or its representatives of
this Section 7.3, the Seller shall be entitled to all remedies set forth in the
Confidentiality Agreement. The provisions of this Section 7.3 shall survive any
termination of this Agreement.

7.4    Examination. In entering into this Agreement, the Buyer has not been
induced by and has not relied upon any written or oral representations,
warranties or statements, whether express or implied, made by any Seller, any
partner of any Seller, or any affiliate, agent, employee, or other
representative of any of the foregoing or by any broker or any other person
representing or purporting to represent any Seller, with respect to the Business
(including the Assets) or any other matter affecting or relating to the
transactions contemplated hereby, other than those representations, warranties
or statements expressly set forth in this Agreement and the Closing Documents.
The Buyer acknowledges and agrees that, except as expressly set forth in this
Agreement and the Closing Documents, no Seller makes any representations or
warranties whatsoever, whether express or implied or arising by operation of
law, with respect to the Business (including such Seller’s Transferred Assets),
including any warranties or representations as to habitability, merchantability,
fitness for a particular purpose, title, zoning, Tax consequences, latent or
patent physical or environmental condition, utilities, operating history or
projections, valuation, governmental approvals, the compliance of the Business
(including the Transferred Assets) with governmental laws, the truth, accuracy
or completeness of the Business (including the Transferred Assets) documents or
any other information provided by or on behalf of Sellers to the Buyer, or any
other matter or thing regarding the Business (including the Transferred Assets).
The Buyer represents to Sellers that the Buyer has conducted such investigations
of the Business (including the Transferred Assets), including but not limited
to, the physical and environmental conditions of the Properties, as the Buyer
deems necessary to satisfy itself as to the condition of the Business (including
the Transferred Assets) and the existence or nonexistence or curative action to
be taken with respect to any hazardous or toxic substances on or discharged from
the Property, and will rely solely upon the same and not upon any information
provided by or on behalf of Sellers or their agents or employees with respect
thereto, other than such representations, warranties and covenants of Sellers as
are expressly set forth in this Agreement or the Closing Documents. Subject to
the express representations of Sellers herein and in the Closing Documents and
the provisions set forth herein and contained in the Closing Documents, upon the
applicable Closing, the Buyer shall assume the risk that adverse matters,
including, but not limited to, construction defects and adverse physical and
environmental conditions, may not have been revealed by the Buyer’s
investigations, and the Buyer, upon Closing, shall be deemed to have waived,
relinquished and released Sellers and Sellers’ Related Entities from and against
any and all claims, demands, causes of action (including causes of action in
tort), losses, damages, liabilities, costs and expenses (including attorneys’
fees and court costs) of any and every kind or character, known or unknown,
which the Buyer or any agent, representative, affiliate, employee, director,
officer, partner, member, servant, shareholder or other person or entity acting
on the Buyer’s behalf or otherwise related to or affiliated with the Buyer might
have asserted or alleged against Sellers and/or Sellers’ Related Entities at any
time by reason of or arising out of any latent or patent construction defects,
physical conditions (including environmental conditions), the Leases and the
Tenants, violations of any Applicable Laws (including any Environmental Laws) or
any and all other acts, omissions, events, circumstances or matters regarding
the Business (including the Transferred Assets). Except as expressly set forth
herein or in the Closing Documents, the Buyer shall not look to Sellers or any
of Sellers’ Related Entities in connection with the foregoing for any redress or
relief. The foregoing release shall be given full force and effect according to
each of its expressed terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. THE BUYER AGREES THAT THE
BUSINESS (INCLUDING THE TRANSFERRED ASSETS) WILL BE SOLD AND CONVEYED TO (AND
ACCEPTED BY) THE BUYER AT THE APPLICABLE CLOSING IN THE THEN EXISTING CONDITION
OF THE BUSINESS (INCLUDING THE TRANSFERRED ASSETS), AS IS, WHERE IS, WITH ALL
FAULTS, AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES
WHATSOEVER (INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY), WHETHER EXPRESS
OR IMPLIED OR ARISING BY OPERATION OF LAW, other than representations,
warranties and statements of the Sellers expressly set forth in this Agreement
and in the Closing Documents.

7.5    Effect and Survival of Disclaimer and Release. The Sellers and the Buyer
acknowledge that the compensation to be paid to Sellers for the Business
reflects that the Business is being sold subject to the provisions of
Section 7.4, and Sellers and the Buyer agree that the provisions of Section 7.4
shall survive all Closings hereunder indefinitely.

Article VIII    
TITLE AND PERMITTED EXCEPTIONS

8.1    Permitted Exceptions. Except as otherwise provided in this Article VIII,
the Sellers shall sell and convey title to each Property subject only to the
Permitted Exceptions with respect to such Property.

8.2    Title Report.
(a)    As of the date of this Agreement, the Buyer has delivered to Sellers a
notice with respect to the Properties specifying all title exceptions set forth
in the applicable title commitment, matters disclosed in the survey or
objections to building code or zoning violations set forth in any zoning report
or otherwise that constitute (i) Material Title Exceptions, (ii) Voluntary Title
Exceptions, or (iii) Monetary Title Exceptions.
(b)    With respect to a Property, to the extent of any updates to the
applicable title commitment, survey or zoning report that are made following the
date of this Agreement, the Buyer shall give notice to Seller specifying all
title exceptions set forth in such updated title commitment, matters disclosed
in the updated survey or objections to building code or zoning violations set
forth in any updated zoning report or otherwise (i) which the Buyer claims are
not Permitted Exceptions and (i) to which the Buyer objects, not less than
fifteen (15) Business Days prior to the applicable Closing Date (each such
notice provided pursuant to Section 8.2(a) or this Section 8.2(b), an “Objection
Notice”).

8.3    Use of Cash Consideration Amount to Discharge Title Exceptions. If, at
the applicable Closing, there are any title exceptions applicable to a Property
which are not Permitted Exceptions and to which the Buyer objects for such
Property and which the Sellers are obligated by this Agreement or elect to pay
and discharge, then the Sellers may use any portion of the Cash Consideration
Amount to satisfy the same; provided that the Sellers shall have delivered to
the Buyer at the applicable Closing instruments in recordable form sufficient to
satisfy such title exceptions of record, together with the cost of any
applicable recording or filing fees or such other evidence the Title Company
shall deem necessary for the Title Company to remove such exception from the
Title Policy. The Buyer, if request is made within a reasonable time prior to
the applicable Closing, agrees to provide at the applicable Closing separate
certified or cashier’s checks as requested to facilitate the satisfaction of any
such title exceptions. The existence of any such liens or encumbrances shall not
be deemed objections to title if the Sellers shall comply with the foregoing
requirements.

8.4    Inability to Convey. Except as expressly set forth in Section 8.6,
nothing contained in this Agreement shall be deemed to require the Sellers to
take or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, nor shall the Buyer have any right
of action against the Sellers, at law or in equity, for the Sellers’ inability
to convey title to the Properties subject only to the Permitted Exceptions.

8.5    Rights in Respect of Inability to Convey. In the event that the Buyer
delivers an Objection Notice to the Sellers as set forth in Section 8.2 and such
title exception constitutes a Material Title Exception, the Sellers shall have
the right, at the Sellers’ sole election, to either (a) take such action as the
Sellers shall deem advisable to discharge each such Material Title Exception
specified in the Objection Notice (each such exception, a “Title Objection”) or
(b) decline to take such action to discharge each Title Objection. The Sellers
shall, within seven (7) Business Days after receipt of any Objection Notice,
deliver a response to the Buyer specifying all Title Objections which the
Sellers shall attempt to cure or discharge or elect not to cure or discharge. If
the Sellers shall fail to respond to any Objection Notice within seven (7)
Business Days after receipt of such Objection Notice, then the Sellers shall be
deemed to have declined to take any action to discharge such Title Objections.
If the Sellers are unable to discharge all Title Objections prior to the Initial
Closing Date or any applicable Serial Closing Date, and the Buyer does not waive
any such Title Objection, then the applicable Property that is subject to such
Title Objection and the Asset-Related Property with respect to such Property
shall constitute a “Deferred Asset” and be subject to the provisions of Section
2.5. The Buyer shall have the right at any time to waive any objections that it
may have made. In the event (a) the Sellers shall decline to take action (or
shall be deemed to have declined to take action) to discharge such Title
Objection or (b) the Sellers fail to discharge each Title Objection prior to the
Serial Closing Outside Date, the Buyer shall have the right, at its sole
election, by written notice to the Sellers at least five (5) Business Days prior
to the final Serial Closing Date, either to (i) waive its objections hereunder
and proceed with the transaction pursuant to the remaining terms and conditions
of this Agreement, without any reduction in the Gross Asset Value or (ii)
exclude the applicable Property or Properties so impacted by a Title Objection
from this transaction. If Buyer fails to so give the Sellers notice of its
election within the timeframe required therefor, Buyer shall be deemed to have
elected the option contained in subpart (i) above. To the extent one or more
Properties are excluded from this transaction pursuant to this Section 8.5, such
affected Property and the Asset-Related Property related thereto shall
constitute “Excluded Assets” for purposes of this Agreement. The provisions of
this Section 8.5 shall be subject to the Sellers’ and the Buyer’s rights and
obligations with respect to Voluntary Title Exceptions and Monetary Title
Exceptions as set forth in Section 8.6. Buyer’s right to exclude any Property
pursuant to the provisions of this Section 8.5 and Section 8.6 shall be subject
to Section 13.3.

8.6    Voluntary Title Exceptions; Monetary Title Exceptions. In the event that
the Buyer delivers an Objection Notice to the Sellers as set forth in
Section 8.2 and such title exception constitutes a Voluntary Title Exception or
Monetary Title Exception then the Sellers shall be obligated to discharge all
such Voluntary Title Exceptions and Monetary Title Exceptions on or prior to the
final Serial Closing Date; provided, however, that the maximum amount which the
Sellers shall be required to expend in the aggregate (under this Agreement and
under Section 8.6 of each of the Other PSAs, combined) in connection with the
removal of Monetary Title Exceptions (which are not Voluntary Title Exceptions)
shall be $5,000,000. If the Sellers are unable to discharge all Voluntary Title
Exceptions and Monetary Title Exceptions prior to the Initial Closing Date or
any applicable Serial Closing Date, and the Buyer does not waive any such
Voluntary Title Exceptions or Monetary Title Exceptions, as applicable, then the
applicable Property that is subject to such Voluntary Title Exception or
Monetary Title Exception and the Asset-Related Property with respect to such
Property shall constitute a “Deferred Asset” and be subject to the provisions of
Section 2.5. In the event the Buyer notifies the Sellers of one or more Monetary
Title Exceptions (which are not Voluntary Title Exceptions), which individually
or in the aggregate would require the Sellers to expend more than $5,000,000
(under this Agreement and under Section 8.6 of each of the Other PSAs, combined)
to remove, then the Sellers shall not be required to cause such Monetary Title
Exception(s) to be removed and the Buyer may elect to (i) accept title to the
Properties subject to such Monetary Title Exception(s) at the applicable
Closing, at which time the Buyer shall receive a credit against the Gross Asset
Value in the amount of $5,000,000 (in the aggregate, without duplication under
the Other PSAs), or (ii) exclude the applicable Property or Properties so
impacted by such Voluntary Title Exception or Monetary Title Exception from this
transaction. To the extent one or more Properties are excluded from this
transaction pursuant to the immediately preceding sentence, such affected
Property and the Asset-Related Property related thereto in this Agreement shall
constitute “Excluded Assets” for purposes of this Agreement.

8.7    Buyer’s Right to Accept Title. Notwithstanding the foregoing provisions
of this Article VIII, the Buyer may, by notice given to the Sellers at any time
prior to the applicable Closing Date, elect to accept such title as the Sellers
can convey, notwithstanding the existence of any title exceptions which are not
Permitted Exceptions. In such event, this Agreement shall remain in effect and
the parties shall proceed to the applicable Closing, but the Buyer shall not be
entitled to any abatement of the Gross Asset Value, any credit or allowance of
any kind or any claim or right of action against the Sellers for damages or
otherwise by reason of the existence of any title exceptions which are not
Permitted Exceptions.

8.8    Cooperation. The Buyer and the Sellers shall reasonably cooperate with
the Title Company (at no cost to Buyer) in connection with obtaining title
insurance insuring title to each Property subject only to the relevant Permitted
Exceptions. In furtherance and not in limitation of the foregoing, at or prior
to the applicable Closing, the Buyer and the Sellers shall deliver to the Title
Company such affidavits, certificates and other instruments as are reasonably
requested by the Title Company and customarily furnished in connection with the
issuance of owner’s policies of title insurance, including (i) evidence
sufficient to establish (x) the legal existence of the Buyer and the Sellers and
(y) the authority of the respective signatories of the Sellers and the Buyer to
bind the Sellers and the Buyer, as the case may be, (ii) a certificate of good
standing, or a certificate of existence, as applicable, of each Seller, (iii) if
applicable, a partnership affidavit pursuant to Section 689.045, of the Florida
Statutes, and (iv) a title affidavit in the form of Exhibit Q with such other
reasonable additions thereto as may be reasonably and customarily requested by
the Title Company.

Article IX    
TRANSACTION COSTS; RISK OF LOSS

9.1    Transaction Costs. The Sellers shall pay for (x) all standard owner’s
title insurance premiums for the title policies for the Properties and (y) the
initial survey costs for the Properties. Buyer shall pay for (a) all real
property transfer taxes, deed stamps, conveyance taxes, documentary stamp taxes
and other Taxes or charges, in each case payable as a result of the transactions
contemplated herein or the conveyance of a Property to the Buyer pursuant to
this Agreement, (b) the property inspection reports and environmental Phase I
reports provided by the Sellers to the Buyer, (c) the lender’s title insurance
premiums and any endorsements, (d) Deed recordation fees, and (e) recording
charges and mortgage taxes applicable to any third-party financing obtained by
Buyer. In addition to the foregoing and their respective apportionment
obligations hereunder, (i) the Sellers and the Buyer shall each be responsible
for (A) the payment of the costs of their respective legal counsel, advisors and
other professionals employed thereby in connection with the sale of the Business
and (B) one-half of the fees and expenses of the Escrow Agent, (ii) the Buyer
shall be responsible for all costs and expenses associated with the Buyer’s due
diligence and (iii) the Sellers shall be responsible for any costs (including
third-party lender costs) associated with obtaining payoffs or substitutions of
any debt encumbering the Properties. Each party to this Agreement shall
indemnify the other parties and their respective successors and assigns from and
against any and all loss, damage, cost, charge, liability or expense (including
court costs and reasonable attorneys’ fees) which such other party may sustain
or incur as a result of the failure of either party to timely pay any of the
aforementioned Taxes, fees or other charges for which it has assumed
responsibility under this Section 9.1. This indemnity shall survive all Closings
hereunder.

9.2    Risk of Loss.
(a)    If, on or before the applicable Closing Date, any “material portion” of a
Property shall be (i) damaged or destroyed by fire or other casualty or (ii)
taken as a result of any condemnation or eminent domain proceeding, the Sellers
shall promptly notify the Buyer in writing. The Buyer shall be bound to purchase
the affected Properties for the Allocated Asset Value in respect of such
Properties (after taking into account the adjustments for net prorations and
other adjustments provided for in this Agreement) as required by the terms
hereof without regard to the occurrence or effect of any such casualty or
condemnation.
(b)    With respect to any casualty or condemnation affecting a “material
portion” of a Property after the date of this Agreement, (A) the Sellers will
credit against the Cash Consideration Amount payable by the Buyer at the
applicable Closing an amount equal to the sum of (x) the net proceeds, if any,
received by the Sellers from such casualty or condemnation and (y) the
applicable deductible, if any, with respect to such casualty, or (B) Sellers
will, at the applicable Closing, assign to the Buyer all rights of the Sellers,
if any, to the insurance or condemnation proceeds and to all other rights or
claims arising out of or in connection with such casualty or condemnation.
(c)    If, on or before the applicable Closing Date, any portion of a Property
that is not a “material portion” of such Property shall be (i) damaged or
destroyed by fire or other casualty or (ii) taken as a result of any
condemnation or eminent domain proceeding, the Sellers shall promptly notify the
Buyer thereof in writing and, except with respect to damage or destruction that
has been fully repaired and restored as of the applicable Closing Date, (A) the
Sellers will credit against the Cash Consideration Amount payable by the Buyer
at the applicable Closing an amount equal to the sum of (x) the net proceeds, if
any, received by the Sellers from such casualty or condemnation and (y) the
applicable deductible, if any, with respect to such casualty, or (B) Sellers
will, at the applicable Closing, assign to the Buyer all rights of the Sellers,
if any, to the insurance or condemnation proceeds and to all other rights or
claims arising out of or in connection with such casualty or condemnation.
(d)    For purposes of this Section 9.2, a “material portion” with respect to an
individual Property shall mean any portion which materially and adversely
affects access to any Property, otherwise materially and adversely impacts the
operation of the Property, or which the cost to repair or restore will be equal
to or in excess of the lesser of (i) fifty percent (50%) of the Allocated Asset
Value of such Property or (ii) $10,000,000.

Article X    
ADJUSTMENTS PROPOSED
The prorations and payments provided for in this Article X shall be made at the
applicable Closing on a cash basis and set forth on the Closing Statement, which
shall be prepared by Sellers and submitted to the Buyer for its review and
approval at least three (3) Business Days prior to the applicable Closing. The
following shall be prorated between the Sellers and the Buyer as of the
applicable Closing Date (on the basis of the actual number of days elapsed over
the applicable period) and shall be added to (if such net amount is in the
Sellers’ favor) or deducted from (if such net amount is in the Buyer’s favor)
the Gross Asset Value at the applicable Closing, with the Buyer being deemed to
be the owner of the Property starting at 12:00 A.M. on the applicable Closing
Date (the “Effective Time”) and being entitled to receive all operating income
of the Property, and being obligated to pay all operating expenses of the
Property, with respect to the applicable Closing Date:

10.1    Taxes. All real estate taxes affecting the Property (including all
certified, confirmed or ratified liens for governmental improvements or special
assessments imposed by any taxing authority which affect the Property as of the
applicable Closing Date) (collectively, “Real Estate Tax”) shall be prorated
between the Buyer and the Sellers on a Cash Basis, assuming payment of such Real
Estate Tax would occur on the latest possible due date prior to delinquency
pursuant to Applicable Law. As of the applicable Closing Date, if the Real
Estate Tax bill is not available for the year of the applicable Closing, the
proration of Real Estate Tax shall be based upon the most recently issued Real
Estate Tax bill. Promptly after the new Real Estate Tax bill is issued, the Real
Estate Tax shall be reprorated pursuant to Section 10.11 below, and any
discrepancy resulting from such reproration and any errors shall be promptly
corrected by the parties. Buyer and Sellers acknowledge that the Real Estate Tax
for North Carolina shall be prorated on a calendar year basis, whether or not
same are due and payable prior to the applicable Closing and regardless of the
fiscal year of the taxing authority, and if the rate of any such Real Estate Tax
is not fixed prior to the date of the applicable Closing, the adjustment and
proration thereof at the applicable Closing shall be upon the basis of the rate
for the bill issued in the preceding calendar year applied to the latest
assessed valuation, and the same shall be appropriately and promptly adjusted,
if necessary, between Sellers and Buyer when the rate is fixed for the calendar
year during which the applicable Closing occurs. Notwithstanding the foregoing,
if Tenants pay Real Estate Tax directly to the taxing authority, the portion of
the Real Estate Tax paid directly by the Tenant to the taxing authority shall
not be prorated. The Buyer shall pay all Real Estate Tax due and payable after
the applicable Closing and reconciliations with Tenants shall be responsibility
of the Buyer post-Closing pursuant to Section 10.2 and Section 10.11 below.
Except in connection with a reproration of Real Estate Tax applicable to the
period for which Real Estate Tax is prorated pursuant hereto, in no event shall
Sellers be charged with or be responsible for any increase in the Real Estate
Tax on the Property resulting from the sale of the Property or from any
improvements made or leases entered into on or after the applicable Closing
Date. As used herein, the term “Cash Basis” shall refer to proration of Real
Estate Tax based on the tax bills that have been or will be issued during the
year of the applicable Closing, regardless of when such Real Estate Tax accrued
or the assessment period of the Real Estate Tax.
(a)    Prepaid Tax. If any portion of any assessments against the Property other
than Real Estate Tax that are paid by the Sellers with respect to the Property
at or prior to the applicable Closing determined on a cash (rather than accrual)
basis, relate to any time including or after the applicable Closing Date, the
Buyer shall pay to the Sellers at the applicable Closing the amount of such
other assessments paid prorated for the number of days, from, including and
after the applicable Closing.
(b)    Installments. To the extent that Real Estate Tax includes special
assessments or installments of special assessments, for the purpose of this
Section 10.1 Sellers’ prorated portion of such assessments shall be determined
assuming payment over the longest period of time permitted by the applicable
taxing authorities.

10.2    Fixed Rents, Additional Rents and Security Deposits.
(a)    All fixed rents (“Fixed Rents”) and Additional Rents (as hereinafter
defined and together with the Fixed Rents, collectively, the “Rents”) under the
Leases, security deposits (except as hereinafter provided) and other tenant
charges shall be prorated on a cash basis. The Sellers shall deliver or provide
a credit in an amount equal to all prepaid Rents for periods from, including and
after the applicable Closing Date and all refundable cash security deposits (to
the extent the foregoing were made by tenants under the Leases and are not
applied or forfeited prior to the applicable Closing in accordance with the
terms of the applicable Leases) to the Buyer on the applicable Closing Date. The
Sellers shall also transfer to the Buyer any security deposits that are held in
the form of letters of credit (the “SD Letters of Credit”) if the same are
transferable, at the Buyer’s cost (including the Buyer’s payment of any third
party transfer fees and expenses); if any of the SD Letters of Credit are not
transferable, the Sellers shall request the tenants obligated under such SD
Letters of Credit to cause new letters of credit to be issued in favor of the
Buyer in replacement thereof and in the event such a new letter of credit is not
issued in favor of the Buyer by the applicable Closing, the Buyer shall pursue
such replacement after the applicable Closing and the Sellers shall take all
reasonable action, as directed by the Buyer and at the Sellers’ expense, in
connection with the presentment of such SD Letters of Credit for payment as
permitted under the terms of the applicable Lease. Rents that are delinquent (or
payable but unpaid) as of the applicable Closing Date shall not be prorated on
the applicable Closing Date. Any Rents collected by the Buyer or the Sellers
after the applicable Closing from any Tenant who owes Rents for periods prior to
the applicable Closing, shall be applied (i) first, in payment of Rents owed by
such Tenant for the month in which the applicable Closing occurs (which shall
include the reimbursement to the Seller thereof, net of collection costs), (ii)
second, in payment of current rentals at the time of receipt, (iii) third, to
delinquent rentals, if any, which became due after the applicable Closing, and
(iv) then to delinquent rentals, if any, which became due and payable prior to
the applicable Closing (which shall include the reimbursement to the Seller
thereof, net of collection costs); provided, however, that any year-end or
similar reconciliation payment shall be allocated as hereinafter provided. The
Buyer shall bill Tenants who owe Rents for periods prior to the applicable
Closing on a monthly basis following the applicable Closing and use commercially
reasonable efforts to attempt to collect such past due Rents, but shall not be
obligated to engage a collection agency or take legal action to collect such
amount. For the purposes of this Agreement, the term “Additional Rent(s)” shall
mean amounts payable under any Lease for (i) the payment of additional rent
based upon a percentage of the Tenant’s business during a specified annual or
other period (sometimes referred to as “percentage rent”), (ii) so-called common
area maintenance or “CAM” charges, and (iii) so called “escalation rent” or
additional rent based upon such tenant’s allocable share of insurance, real
estate taxes or operating expenses or labor costs or cost of living or porter’s
wages or otherwise.
(b)    Additional Rent shall be determined in accordance with the Leases,
including any Lease provisions that provide for the adjustment of Additional
Rent based on occupancy changes (i.e., “gross-up” provisions). In addition, to
the extent that a Lease provides for base year amounts or “stops” for operating
expenses or Taxes, such base year and “stop” amounts shall be prorated in
determining Additional Rent with respect to such Lease. The relevant Seller’s
“share” of Additional Rent for the calendar year in which applicable Closing
occurs (the “Closing Year”) shall be determined in accordance with
Section 10.2(c) hereof. Notwithstanding the foregoing, there shall be no
proration of any such Additional Rent that is delinquent as of applicable
Closing. The Buyer shall bill Tenants who owe Rents for periods prior to the
applicable Closing on a monthly basis following the applicable Closing and use
commercially reasonable efforts to attempt to collect such past due Rents, but
shall not be obligated to engage a collection agency or take legal action to
collect such amount.
(c)    In order to enable the Buyer to make any year-end reconciliations of
Tenant reimbursements of Additional Rent for the Closing Year after the end
thereof, the Sellers shall determine in accordance with Section 10.2(b) hereof
the Additional Rent actually paid or incurred, or to be paid or incurred, by
each Seller for the portion of the Closing Year during which such Seller owned
the applicable Property (the portion of such Additional Rent corresponding to
each such Seller’s period of ownership, the “Sellers’ Actual Reimbursable Tenant
Expenses”) and the Tenant reimbursements for such Additional Rent actually paid
or to be paid by Tenants for the applicable Closing Year during which each such
Seller owned the applicable Property (the portion of such reimbursements for
Additional Rent corresponding to such Seller’s period of ownership, the
“Sellers’ Actual Tenant Reimbursements”). On or before the date that is sixty
(60) days after the applicable Closing Date, Sellers shall deliver to the Buyer
a reconciliation statement (“Sellers’ Reconciliation Statement”) with all
supporting tenant calculations, electronic workbooks and any other relevant or
related support documentation setting forth (i) Sellers’ Actual Reimbursable
Tenant Expenses, (ii) Sellers’ Actual Tenant Reimbursements, and (iii) a
calculation of the difference between the two (i.e., establishing that the
Sellers’ Actual Reimbursable Tenant Expenses were either more or less than the
Sellers’ Actual Tenant Reimbursements). Any amount due Sellers pursuant to the
foregoing calculation (in the event the Sellers’ Actual Tenant Reimbursements
are less than the Sellers’ Actual Reimbursable Tenant Expenses) shall be
remitted to the Sellers promptly upon receipt by the Buyer of such amounts from
the applicable Tenant. In the event the Sellers’ Actual Tenant Reimbursements as
disclosed on the Sellers’ Reconciliation Statement are more than the Sellers’
Actual Reimbursable Tenant Expenses, then the Sellers shall pay such amounts to
the Buyer within thirty (30) days after delivery of the Sellers’ Reconciliation
Statement to the Buyer and, upon receipt of such payment, the Buyer shall be
responsible for the refund to Tenants of any overpayments in accordance with
their Leases.
(d)    The Sellers and the Buyer acknowledge that payments by Tenants of
Additional Rent may be subject to audit by Tenants in accordance with the terms
of their Leases (“Tenant Audits”). With respect to any Tenant Audit pending as
of the applicable Closing Date or initiated within a permissible audit term
under the applicable Lease and applicable, in whole or in part to the Sellers’
period of ownership, the Sellers agree that (i) the Sellers shall reasonably
cooperate with the Buyer in responding to information requests made in
connection therewith, and (ii) the Sellers shall be responsible for the defense
and payment of any claim resulting therefrom and based upon claimed overpayments
received by the Sellers. The Sellers’ obligations under this Section 10.2(d)
shall not be subject to the time limitations set forth in Section 10.11(b) or
Section 10.11(c) hereof.

10.3    Water and Sewer Charges. Water rates, water meter charges, sewer rents
and vault charges, if any (other than any such charges, rates or rents which are
payable by Tenants of the Property pursuant to such Tenants’ Leases, for which
no adjustment shall be made), shall be adjusted and prorated on the basis of the
fiscal period for which assessed. If there is a water meter, or meters, on the
Property, the Sellers agree that they shall at the applicable Closing furnish a
reading of same to a date not more than thirty (30) days prior to the applicable
Closing and the unfixed meter charges and the unfixed sewer rent thereon for the
time intervening from the date of the last reading shall be apportioned on the
basis of such last reading, and shall be appropriately readjusted after the
applicable Closing on the basis of the next subsequent bills.

10.4    Utility Charges. Gas, steam, electricity and other public utility
charges (other than any such charges which are payable by Tenants of the
Property pursuant to such Tenants’ Leases, for which no adjustment will be made)
will be paid by the Sellers to the utility company prior to the applicable
Closing Date and by the Buyer from and after the applicable Closing Date. The
Sellers shall use commercially reasonable efforts to arrange for a final reading
of all utility meters (covering gas, water, steam and electricity) as of the
applicable Closing, except meters the charges of which are payable by Tenants of
the Property pursuant to such Tenants’ Leases directly to such utility company.
The Sellers and the Buyer shall jointly execute a letter to each of such utility
companies advising such utility companies of the termination of the Sellers’
responsibility for such charges for utilities furnished to the Property as of
the date of the applicable Closing and commencement of the Buyer’s
responsibilities therefor from and after the applicable Closing. The Buyer shall
arrange for such service to be placed in the Buyer’s name after applicable
Closing. If a bill is obtained from any such utility company as of the
applicable Closing, the Sellers shall pay such bill on or before the applicable
Closing. If such bill shall not have been obtained on or before the applicable
Closing, the Sellers shall, upon receipt of such bill, pay all such utility
charges as evidenced by such bill or bills pertaining to the period prior to the
applicable Closing, and the Buyer shall pay all such utility charges pertaining
to the period thereafter. Any bill which shall be rendered which shall cover a
period both before and after the date of applicable Closing shall be apportioned
between the Buyer and the Sellers as of the applicable Closing.

10.5    Contracts. Charges and payments under all Assumed Contracts shall be
prorated on a cash basis as of the applicable Closing Date.

10.6    Miscellaneous Revenues. Revenues, if any, arising out of telephone
booths, vending machines, parking, or other income producing agreements shall be
prorated on a cash basis as of the applicable Closing Date.

10.7    Leasing Costs. The Sellers shall be responsible for all Leasing Costs
that are payable by reason of (i) the execution of an “Existing Lease” (i.e., a
Lease existing as of the date of this Agreement) prior to the date of this
Agreement, (ii) the renewal, extension, expansion of, or the exercise of any
other option under, an Existing Lease, prior to the date of this Agreement, and
(iii) amendments of an Existing Lease entered into prior to the date of this
Agreement. If the applicable Closing occurs, the Buyer shall be responsible for
all Leasing Costs (including commissions to the Sellers’ in-house leasing agents
that are customary arms-length terms that would otherwise be negotiated with a
third-party leasing agent) that become due and payable as a result of (1) any
New Leases, (2) amendments entered into during the Interim Period in accordance
with this Agreement to renew, extend, expand or otherwise amend Existing Leases
or New Leases, or (3) any renewals, extensions or expansions of, or the exercise
of any other option under, Existing Leases or New Leases exercised by tenants
during the Interim Period or on or after the applicable Closing Date; provided,
however, that Buyer shall have been provided the details of all such Leasing
Costs prior to the applicable Closing Date and approved the same in writing. In
addition, the Buyer shall assume the economic effect of any “free rent” or other
concessions pertaining to the period from and after the applicable Closing;
provided, however, that Buyer shall have been provided the details of all such
Leasing Costs prior to the applicable Closing Date and approved the same in
writing. If, as of the applicable Closing Date, the Sellers shall have paid any
Leasing Costs for which the Buyer is responsible pursuant to the foregoing
provisions, the Buyer shall reimburse the Sellers therefor at applicable
Closing; provided, however, that Buyer shall have been provided the details of
all such Leasing Costs prior to the applicable Closing Date and approved the
same in writing. The Sellers shall pay (or cause to be paid), prior to
applicable Closing, or credit the Buyer at applicable Closing (to the extent
unpaid) all Leasing Costs for which the Sellers are responsible pursuant to the
foregoing provisions, and (subject to the reimbursement obligations set forth
above), the Sellers shall pay (or cause to be paid) when due all Leasing Costs
payable after the date of this Agreement and prior to applicable Closing.
Notwithstanding anything to the contrary, (a) the Buyer shall receive a credit
at applicable Closing for any unfunded contractual Leasing Costs and (b) the
Sellers shall be responsible (and the Buyer shall not be responsible) for any
leasing commissions or brokerage fees which become due and payable after the
applicable Closing pursuant to any leasing or brokerage agreement relating to
the Properties, including the Leasing and Brokerage Agreements, except as
specifically set forth in Section 3.3(g)(ii). In addition to the foregoing, at
applicable Closing, the Buyer shall be responsible (and shall reimburse the
Sellers at applicable Closing) for the leasing commissions, tenant improvement
costs and concessions for the Leases and the amounts set forth on
Schedule 3.3(g)(ii) attached hereto. For purposes hereof, the term “Interim
Period” shall mean the period from the date of this Agreement until the
applicable Closing Date. On the applicable Closing Date, the Sellers shall
deliver to the Buyer all Lease Termination Payments received by or on behalf of
the Sellers from and after the date hereof, except, however, the Buyer
acknowledges approval of the Leases referenced on Schedule 3.3(g)(ii).

10.8    Owners’ Association Assessments. If the Property is located in a
business park which is governed by an Owners’ Association, reciprocal easement
agreement, covenants, conditions and restrictions or similar property-related
agreement, and the association or other applicable Person charges assessments
with respect to the Property, then at the applicable Closing (a) if such charges
are payable after the applicable Closing Date for a period before the applicable
Closing Date, the Sellers shall pay to the Buyer on the applicable Closing Date
an amount equal to the amount of such charges allocated to the period before the
applicable Closing Date, prorated on a per diem basis, and (b) if such charges
were paid before the applicable Closing Date for a period from and after the
applicable Closing Date, the Buyer shall pay to the Sellers an amount equal to
the amount of such charges reasonably allocated to the period from, including
and after the applicable Closing Date, prorated on a per diem basis.

10.9    Ground Lease Rent. If the Property is subject to a Ground Lease where a
Seller pays rent, then at the applicable Closing (a) if such Ground Lease rents
are payable after the applicable Closing Date for a period before the applicable
Closing Date, the Sellers shall pay to the Buyer on the applicable Closing Date
an amount equal to the amount of such Ground Lease rents allocated to the period
before the applicable Closing Date, prorated on a per diem basis, and (b) if
such Ground Lease rents were paid before the applicable Closing Date for a
period from and after the applicable Closing Date, the Buyer shall pay to the
Sellers an amount equal to the amount of such Ground Lease rents reasonably
allocated to the period from, including and after the applicable Closing Date,
prorated on a per diem basis.

10.10    General. Any other items of operating income or operating expense that
are customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Property is
located, as applicable, shall be apportioned in accordance with the customs of
such metropolitan area where the Property is located; however, there will be no
prorations for insurance premiums or payroll (because the Buyer is not acquiring
or assuming the Sellers’ insurance or employment payroll obligations).

10.11    Re-Adjustment.
(a)    In the event any prorations or apportionments made under this Article X
shall prove to be incorrect for any reason, then any party hereto shall be
entitled to an adjustment to correct the same. Any item that cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and reprorated when the
information is available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within one (1)
year after applicable Closing (subject to extension solely as necessary due to
the unavailability of final information, but in no event to exceed eighteen (18)
months after applicable Closing).
(c)    The obligations of the Sellers and the Buyer under this Article X shall
survive the applicable Closing.

Article XI    
SURVIVAL OF OBLIGATIONS; LIABILITY

11.1    Liability of Sellers. From and after the applicable Closing Date,
subject to the provisions of Section 11.3 below, the Sellers shall indemnify and
hold harmless each of the Buyer, its affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Buyer-Related Entities”)
against, and reimburse any Buyer-Related Entity for, all losses, liabilities,
claims, damages and expenses and all costs, fees, expenses, damages,
deficiencies, interest and penalties (including reasonable attorneys’ fees and
disbursements) in connection therewith (“Losses”) suffered or incurred by any
such Buyer-Related Entity, arising out of, or in any way relating to: (a) the
failure of any representations or warranties made by the Sellers in this
Agreement or any applicable Closing Document to be true and correct as of the
applicable Closing Date (except to the extent such representations and
warranties relate to a specific date, in which case, the failure of such
representations and warranties to be true and correct as of such specific date),
other than any breach or inaccuracy in respect of which an adjustment to the
Gross Asset Value was made pursuant to Article X; (b) any breach of, default
under or failure to perform any obligation or covenant made or to be performed
by the Sellers pursuant to in this Agreement or the applicable Closing
Documents; (c) the WARN Act or similar laws with respect to any employees or
former employees of the Seller who are hired by the Buyer, except to the extent
such Losses arise out of, result from, relate to or are in respect of
liabilities assumed by the Buyer pursuant to Section 4.2(l) (the “WARN Act
Indemnification”), it being understood that this WARN Act Indemnification shall
survive all Closings hereunder indefinitely; and (d) any Retained Liabilities.

11.2    Liability of Buyer. From and after the applicable Closing Date, the
Buyer shall indemnify and hold harmless each of the Seller and the Sellers’
Related Entities against, and reimburse any Sellers’ Related Entity for, all
Losses suffered or incurred by any such Sellers’ Related Entity arising out of,
or in any way relating to: (a) the failure of any representations or warranties
made by the Buyer in this Agreement or any applicable Closing Document to be
true and correct as of the applicable Closing Date (except to the extent such
representations and warranties relate to a specific date, in which case, the
failure of such representations and warranties to be true and correct as of such
specific date), other than any breach or inaccuracy in respect of which an
adjustment to the Gross Asset Value was made pursuant to Article X; (b) any
breach of, default under or failure to perform any obligation or covenant made
or to be performed by the Buyer pursuant to in this Agreement or the applicable
Closing Documents; (c) except for claims with respect to which the Sellers are
obligated to indemnify the Buyer-Related Entities pursuant to Section 11.1, the
business or operations of the Business or the ownership or operation of the
Transferred Assets after the applicable Closing, and (d) any Assumed Liabilities
(collectively, clauses (c) and (d) above shall be referred to herein as the
“Buyer Specific Indemnification”), it being understood that the Buyer Specific
Indemnification shall survive all Closings hereunder indefinitely.

11.3    Cap on Liability. Notwithstanding anything to the contrary contained in
this Agreement or in any applicable Closing Document, the liability of the
Sellers for Losses arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of the Sellers under this Agreement (or in any
applicable Closing Document) shall not exceed $50,000,000 in the aggregate under
this Agreement and the Other PSAs combined (the “Cap”), however, the Buyer shall
not make any claims for Losses in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of the Sellers under this Agreement unless such claims exceed
$1,000,000 in the aggregate under this Agreement and the Other PSAs combined
(the “Basket”) (at which point the Buyer shall be entitled to make a claim for
the aggregate amount of Losses and not just amounts in excess of the Basket).
Notwithstanding anything to the contrary contained herein, the Basket and Cap
limitations set forth herein shall not apply to (i) Losses suffered or incurred
as a result of any breaches of the covenants and obligations of the Sellers set
forth in Section 3.8, Section 9.1, Article X, Article XII, and Section 14.3, or
(ii) the WARN Act Indemnification.

11.4    Survival.
(a)    Except as otherwise set forth in this Agreement, the rights of the
parties hereto to indemnification under this Agreement with respect to any
breach or inaccuracy of the representations and warranties of the Sellers and
the Buyer contained in this Agreement and the applicable Closing Documents shall
survive until the twelve (12) month anniversary of the applicable Closing Date.
(b)    The rights of the parties hereto to indemnification under this Agreement
(i) with respect to any breach of or default under any covenant or other
agreement contained in this Agreement that by its nature is required to be
performed at or prior to the applicable Closing, shall not survive the
applicable Closing, and (ii) with respect to any covenant or other agreement
contained in this Agreement that, by its terms, is to have effect after the
applicable Closing, shall survive the applicable Closing for the period
contemplated by such obligation or covenant, or, if no period is contemplated,
shall survive indefinitely.

11.5    Notification of Claims.
(a)    Except as otherwise provided in this Agreement, a Person that may be
entitled to be indemnified under this Agreement (the “Indemnified Party”), shall
promptly notify the party liable for such indemnification (the “Indemnifying
Party”) in writing of any pending or threatened claim, demand or circumstance
that the Indemnified Party has determined has given or would reasonably be
expected to give rise to a right of indemnification under this Agreement
(including a pending or threatened claim or demand asserted by a third party
against the Indemnified Party, such claim being a “Third Party Claim”),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim, demand or circumstance (a “Claim Notice”);
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article XI except to
the extent the Indemnifying Party is prejudiced by such failure, it being
understood that notices for claims in respect of a breach or inaccuracy of a
representation or warranty or breach of or default under any obligation or
covenant must be delivered before the expiration of any applicable survival
period specified in Section 11.4(a).
(b)    Upon receipt of a notice of a claim for indemnity from an Indemnified
Party pursuant to Section 11.5(a) with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to assume the
defense and control of any Third Party Claim upon written notice to the
Indemnified Party delivered within fifteen (15) Business Days of the
Indemnifying Party’s receipt of the applicable Claim Notice and, in the event
that the Indemnifying Party shall assume the defense of such claim, it shall
allow the Indemnified Party a reasonable opportunity to participate in the
defense of such Third Party Claim with its own counsel and at its own expense.
The Person that shall control the defense of any such Third Party Claim (the
“Controlling Party”) shall select counsel, contractors and consultants of
recognized standing and competence after consultation with the other party and
shall take all steps reasonably necessary in the defense or settlement of such
Third Party Claim.
(c)    The Sellers or the Buyer, as the case may be, shall, and shall cause each
of its Affiliates and representatives to, reasonably cooperate with the
Controlling Party in the defense of any Third Party Claim. The Indemnifying
Party shall be authorized to consent to a settlement of, or the entry of any
judgment arising from, any Third Party Claim, without the consent of any
Indemnified Party; provided that (i) such settlement shall not encumber any of
the assets of the Indemnified Party or contain any restriction or condition that
would apply to such Indemnified Party or to the conduct of the Indemnified
Party’s business, (ii) the Indemnifying Party shall pay all amounts arising out
of such settlement or judgment concurrently with the effectiveness of such
settlement (subject to Section 11.3, if applicable), and (iii) the Indemnifying
Party shall obtain, as a condition of any settlement or other resolution, a
complete release of any Indemnified Party potentially affected by such Third
Party Claim.

11.6    Mitigation. Each of the parties hereto agrees to take commercial
reasonable steps to mitigate their respective Losses upon and after becoming
aware of any fact, event, circumstance or condition that has given rise to or
would reasonably be expected to give rise to, any Losses for which it would have
the right to seek indemnification hereunder.

11.7    Additional Indemnification Provisions.
(a)    With respect to each indemnification obligation contained in this
Agreement: (i) each such obligation shall be reduced by any Tax benefit (net of
any costs or expenses (including any Tax) incurred in connection with seeking
and securing such Tax benefit) that is actually realized by the Indemnified
Party within two (2) Tax years of the recipient after the Tax year of the
recipient in which such obligation arises; and (ii) all Losses shall be net of
any amounts that have been recovered by the Indemnified Party pursuant to any
indemnification by, or indemnification agreement with, any third party or any
insurance policy or other cash receipts or sources of reimbursement in respect
of such Loss.
(b)    Notwithstanding anything in this Agreement or in any applicable Closing
Document to the contrary, in no event shall either party hereto have any
liability under this Agreement (including under this Article XI) or any
applicable Closing Document for any consequential, incidental, indirect,
punitive or exemplary damages, including lost profits and opportunity costs
(except to the extent such damages are assessed in connection with a Third Party
Claim with respect to which the Person against which such damages are assessed
is entitled to indemnification hereunder).

11.8    Exclusive Remedies. Except as otherwise expressly set forth in this
Agreement, and except as to fraud, following the applicable Closing, the
indemnification provisions of this Article XI shall be the sole and exclusive
remedies of any Sellers’ Related Entities and any Buyer-Related Entities,
respectively, for any Losses (including any Losses from claims for breach of
contract, warranty, tortious conduct (including negligence) or otherwise and
whether predicated on common law, statute, strict liability, or otherwise) that
it may at any time suffer or incur, or become subject to, as a result of, or in
connection with, any breach of or inaccuracy with respect to any representation
or warranty set forth in this Agreement by the Buyer or the Sellers,
respectively, or any breach or failure by the Buyer or the Sellers,
respectively, to perform or comply with any obligation or covenant set forth
herein. Without limiting the generality of the foregoing, the parties hereto
hereby irrevocably waive any right of rescission they may otherwise have or to
which they may become entitled.

Article XII    
TAX CERTIORARI PROCEEDINGS

12.1    Prosecution and Settlement of Proceedings. If any Tax reduction
proceedings in respect of any Property, relating to any fiscal years ending
prior to the fiscal year in which the applicable Closing occurs, are pending at
the time of the applicable Closing, the relevant Seller reserves and shall have
the right to continue to prosecute and/or settle the same. If any Tax reduction
proceedings in respect of any Property, relating to the fiscal year in which the
applicable Closing occurs, are pending at the time of Closing, then the relevant
Seller reserves and shall have the right to continue to prosecute and/or settle
the same; provided, however, that such Seller shall not settle any such
proceeding without the Buyer’s prior written consent, which consent shall not be
unreasonably withheld or delayed. The Buyer shall reasonably cooperate with such
Seller in connection with the prosecution of any such Tax reduction proceedings.

12.2    Application of Refunds or Savings. Any refunds or savings in the payment
of Taxes resulting from such Tax reduction proceedings shall be applied first to
reimburse the parties for their reasonable third-party out of pocket costs and
expenses in prosecuting such proceedings. Remaining refunds or savings shall
belong to and be the property of the Sellers if relating to Taxes payable in
years prior to the Closing Year and shall be allocated between the parties based
on their periods of ownership if relating to Taxes payable in the Closing Year.
Notwithstanding the foregoing, if any refund related to the Closing Year or any
prior year creates an obligation to reimburse any Tenants under Leases for any
rents or additional rents paid or to be paid, that portion of such refund equal
to the amount of such required reimbursement (after deduction of allocable
expenses as may be provided in the Lease to such Tenant), then (a) if such
refund is received by a Seller, such Seller shall, subject to the Buyer’s
reasonable approval of such Seller’s calculations, pay the Buyer the aggregate
amount of such reimbursement obligation for disbursement to such Tenants, and
(b) if such refund is received by the Buyer, the Buyer shall first reimburse the
Sellers for their reasonable third-party out of pocket costs and expenses in
prosecuting such proceedings, and then, subject to the Seller’s reasonable
approval of the Buyer’s calculations, (i) disburse the aggregate amount of such
required reimbursement obligation to such Tenants, and (ii) pay the balance of
such refund to the Sellers to be allocated and disbursed in accordance with the
second sentence of this Section 12.2. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings (except to the extent paid
directly by and reimbursable to the Sellers or the Buyer set forth above) shall
be apportioned between the Sellers and the Buyer in proportion to the gross
amount of such refunds or savings payable to the Sellers and the Buyer,
respectively (without regard to any amounts reimbursable to Tenants); provided,
however, that neither the Sellers nor the Buyer shall have any liability for any
such fees or expenses in excess of the refund or savings paid to such party
unless such party initiated such proceeding.

12.3    Survival. The provisions of this Article XII shall survive the
applicable Closing.

Article XIII    
DEFAULT

13.1    Buyer Default.
(a)    This Agreement may be terminated by the Sellers prior to the earliest to
occur of (x) the Initial Closing and (y) the “Initial Closing” under any Other
PSA if:
(i)    (A) the Buyer shall have breached any representation or warranty or
failed to comply with any obligation or covenant applicable to the Buyer that
would cause any Initial Closing Conditions set forth in Section 5.1 not to be
satisfied, and such Initial Closing Condition is incapable of being satisfied by
the earlier of (x) the six (6) month anniversary of the date of this Agreement
(the “Outside Date”) and (y) ten (10) Business Days after the giving of written
notice by the Sellers to the Buyer of such breach or failure, or (B) the Buyer
shall have breached any representation or warranty or failed to comply with any
obligation or covenant applicable to the Buyer that would cause any Initial
Closing Conditions set forth in Section 5.1 of such Other PSA not to be
satisfied, and such Initial Closing Condition to such Other PSA Closing is
incapable of being satisfied by the earlier of (x) the Outside Date and (y) ten
(10) Business Days after the giving of written notice by the Sellers to the
Buyer of such breach or failure; provided, however, that if the Initial Closing
does not occur solely as a result of the Buyer’s failure to satisfy its
obligation set forth in Section 5.1(d), then the Sellers may terminate this
Agreement at any time prior to the Outside Date; provided that the Sellers shall
not have the right to terminate this Agreement pursuant to this
Section 13.1(a)(i) if any of the Sellers are then in material breach of any of
their covenants or agreements set forth in this Agreement; or
(ii)    a final, nonappealable order, writ, judgment, injunction, decree, law,
or regulation permanent restraining or prohibiting the transfer of the Business
is entered by or with any Governmental Authority.
(b)    In the event this Agreement is terminated pursuant to Section 13.1(a),
(i) then the Sellers shall be required to terminate each Other PSA pursuant to
Section 13.1(a) of each Other PSA, and (ii) this Agreement shall be null and
void and of no further force or effect and neither party shall have any rights
or obligations against or to the other except (A) for those provisions hereof
which by their terms expressly survive the termination of this Agreement and (B)
as set forth in Section 13.1(c).
(c)    In the event the Sellers terminate this Agreement pursuant to
Section 13.1(a)(i), the Escrow Agent shall, in accordance with the procedures
set forth in Section 14.5, (i) to the extent the Earnest Money is held in the
form of immediately available wired funds, disburse the Earnest Money (together
with interest thereon) to the Sellers or (ii) to the extent the Earnest Money is
held in the form of a letter of credit, deliver the letter of credit to the
Sellers and the Sellers shall make a drawing upon such receipt of the letter of
credit, and upon such disbursement the Sellers and the Buyer shall have no
further obligations under this Agreement, except those which expressly survive
such termination. The Buyer and the Sellers hereby acknowledge and agree that it
would be impractical and/or extremely difficult to fix or establish the actual
damage sustained by the Sellers as a result of a default by the Buyer, and agree
that the Earnest Money is a reasonable approximation thereof. Accordingly, the
Earnest Money shall constitute and be deemed to be the agreed and liquidated
damages of the Sellers, and shall be paid by the Escrow Agent to the Sellers as
the Sellers’ sole and exclusive remedy hereunder.

13.2    Seller Default.
(a)    This Agreement may be terminated by the Buyer prior to the earliest to
occur of (x) the Initial Closing and (y) the “Initial Closing” under any Other
PSA if:
(i)    (A) the Sellers shall have breached any representation or warranty or
failed to comply with any obligation or covenant applicable to the Sellers that
would cause any Initial Closing Conditions set forth in Section 5.2 not to be
satisfied, and such Initial Closing Condition is incapable of being satisfied by
the earlier of (x) the Outside Date and (y) ten (10) Business Days after the
giving of written notice by the Buyer to the Sellers of such breach or failure,
or (B) the Sellers shall have breached any representation or warranty or failed
to comply with any obligation or covenant applicable to the Sellers that would
cause any Initial Closing Conditions set forth in Section 5.2 of such Other PSA
not to be satisfied, and such Initial Closing Condition to such Other PSA
Closing is incapable of being satisfied by the earlier of (x) the Outside Date
and (y) ten (10) Business Days after the giving of written notice by the Buyer
to the Sellers of such breach or failure; provided that the Buyer shall not have
the right to terminate this Agreement pursuant to this Section 13.2(a)(i) if the
Buyer is then in material breach of any of their covenants or agreements set
forth in this Agreement; or
(ii)    a final, nonappealable order, writ, judgment, injunction, decree, law,
or regulation permanent restraining or prohibiting the transfer of the Business
is entered by or with any Governmental Authority.
(b)    In the event this Agreement is terminated pursuant to Section 13.2(a),
(i) then the Buyer shall be required to terminate each Other PSA pursuant to
Section 13.2(a) of each Other PSA, and (ii) this Agreement shall be null and
void and of no further force or effect and neither party shall have any rights
or obligations against or to the other except (A) for those provisions hereof
which by their terms expressly survive the termination of this Agreement and (B)
as set forth in Section 13.2(c) and (d).
(c)    Upon termination of this Agreement by the Buyer pursuant to
Section 13.2(a)(i), as the Buyer’s sole and exclusive remedy upon such
termination (except for the additional remedy provided in Section 13.2(d)
below), the Escrow Agent shall, in accordance with the procedures set forth in
Section 14.5, (i) to the extent the Earnest Money is in the form of immediately
available wired funds, disburse the Earnest Money (together with interest
thereon) to the Buyer, or (ii) to the extent the Earnest Money is in the form of
a letter of credit, return such letter of credit to the Buyer, and upon such
disbursement the Sellers and the Buyer shall have no further obligations under
this Agreement, except those which expressly survive such termination (including
those set forth in Section 13.2(d)).
(d)    Notwithstanding the foregoing, in addition to terminating this Agreement
and receiving the Earnest Money, the Buyer shall be entitled to reimbursement of
its actual out-of-pocket expenses incurred in negotiating this Agreement and
conducting due diligence activities contemplated hereunder and arranging for and
documenting any financing, including any lender commitment fees, if any (not to
exceed $7,500,000 in the aggregate under this Agreement and the Other PSAs,
combined). This reimbursement shall not apply if the Buyer succeeds in an action
to cause specific performance as provided in Section 13.2(e). The provisions of
this Section 13.2(d) shall survive the termination of this Agreement.
(e)    In lieu of terminating this Agreement pursuant to Section 13.2(a), the
Buyer may specifically enforce the terms and provisions of this Agreement (but,
if such specific performance is elected, no other action (for damages or
otherwise) shall be permitted so long as such specific performance is granted to
the Buyer); provided that any action by the Buyer for specific performance must
be filed, if at all, within forty-five (45) days of the Other PSA Assets Closing
Date, as may be extended, and the failure to file within such period shall
constitute a waiver by the Buyer of such right and remedy. If the Buyer shall
not have filed an action for specific performance within the aforementioned time
period or so notified the Sellers of its election to terminate this Agreement,
the Buyer’s sole remedy for the Sellers’ default shall be to terminate this
Agreement as set forth above, to receive its Earnest Money, and to be reimbursed
for its expenses as set forth in Section 13.2(d).

13.3    Material Defects Arising Prior to the Initial Closing. In the event the
aggregate amount of the Allocated Asset Value for the Assets and Other PSA
Assets removed from the terms of this Agreement and the Other PSAs pursuant to
Section 8.5 and/or Section 8.6 of this Agreement and of the Other PSAs is equal
to or in excess of $500,000,000 (in the aggregate under this Agreement and the
Other PSAs, combined), then, at any time prior to the earliest to occur of (x)
the Initial Closing and (y) the “Initial Closing” under any Other PSA, each of
the Sellers and the Buyer shall have a right to terminate this Agreement as to
all Transferred Assets (provided, however, that if either such party terminates
this Agreement pursuant to this Section 13.3, then such party shall be required
to terminate each Other PSA pursuant to Section 13.3 of each Other PSA), in
which event the Escrow Agent shall, in accordance with the procedures set forth
in Section 14.5, (a) to the extent the Earnest Money is in the form of
immediately available wired funds, disburse the Earnest Money to the Buyer, or
(b) to the extent the Earnest Money is in the form of a letter of credit, return
such letter of credit to the Buyer, this Agreement shall be deemed terminated
and neither party shall have any further rights or obligations under this
Agreement, except those which expressly survive such termination (including
Section 13.2(d)). Nothing contained in this Section 13.3 shall in any way limit
the other rights and remedies of the Sellers or the Buyer pursuant to this
Agreement, including pursuant to Section 13.1 or Section 13.2 above. This
Section 13.3 shall be of no further force or effect following the Other PSA
Assets Closing.

13.4    Failure of Conditions for Serial Closing.
(a)    The obligations of the Sellers and the Buyer to effect any applicable
Serial Closing may be terminated at any time prior to the applicable Serial
Closing:
(i)    by the mutual written consent of the Sellers and the Buyer;
(ii)    by either the Sellers or the Buyer if a final, nonappealable order,
writ, judgment, injunction, decree, law, or regulation permanent restraining or
prohibiting the transfer of the applicable Deferred Assets is entered by or with
any Governmental Authority; and
(iii)    by either the Sellers or the Buyer if all Serial Closings shall not
have occurred on or prior to the twelve (12) month anniversary of the date of
this Agreement (the “Serial Closing Outside Date”) (other than in respect of the
Baylor College Station MOB as provided in Section 14.33); provided, however,
that the right to terminate the portion of this Agreement that relates to any
Deferred Assets that have not been transferred to Buyer as of the date of such
termination under this Section 13.4(a)(iii) shall not be available to either
party hereto whose failure to comply with any of its obligations under this
Agreement shall have been the proximate cause of, or shall have proximately
resulted in, the failure of the all Serial Closings to occur before such date
(whether as a result of the failure of a Deferral Condition or any Serial
Closing Condition to be satisfied or otherwise).
(a)    In the event that any Serial Closing and all remaining Serial Closings
are terminated pursuant to Section 13.4(a) and the applicable Deferred Assets
shall not be transferred to the Buyer, then the Escrow Agent shall, in
accordance with the procedures set forth in Section 14.5, (i) to the extent the
remaining balance of the Earnest Money is in the form of immediately available
wired funds, disburse the remaining balance of the Earnest Money (together with
interest thereon) to the Buyer, or (ii) to the extent the remaining balance of
the Earnest Money is in the form of a letter of credit, return such letter of
credit to the Buyer, and upon such disbursement the Sellers and the Buyer shall
have no further obligations under this Agreement, except those which expressly
survive such termination (provided that the Buyer shall not be entitled to any
reimbursement as set forth in Section 13.2(d) in the event of a termination
under Section 13.4(a)).

13.5    Limitation on Sellers’ Liability.
(a)    No partner, member, employee, shareholder or agent of the Sellers, nor
any of Sellers’ Related Entities, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Buyer and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
Sellers’ assets for the payment of any claim or for any performance, and the
Buyer, on behalf of itself and its successors and assigns, hereby waives any and
all such personal liability.
(b)    The provisions of this Section 13.5 shall survive all Closings hereunder
or sooner termination of this Agreement.

13.6    Limitation on Buyer’s Liability
(a)    No partner, member, employee, shareholder or agent of the Buyer, nor any
Buyer-Related Entities, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Sellers and their respective successors and
assigns and, without limitation, all other persons and entities, shall look
solely to the Buyer’s assets for the payment of any claim or for any
performance, and the Sellers, on behalf of themselves and their successors and
assigns, hereby waive any and all such personal liability.
(b)    The provisions of this Section 13.6 shall survive all Closings hereunder
or sooner termination of this Agreement.

Article XIV    
MISCELLANEOUS

14.1    Use of Duke Name.
(a)    The Buyer hereby acknowledges and agrees that neither the Buyer nor any
affiliate, successor, assignee or designee of the Buyer shall be entitled to use
the names “Duke Realty”, “Duke”, “BremnerDuke” or any mark thereof, or any
Seller’s name or mark (collectively, the “Duke Names and Marks”), in any way
whatsoever, except to the extent permitted under this Agreement.
(b)    The Buyer and its Affiliates shall (i) immediately upon the applicable
Closing Date cease all use of any of the Duke Names and Marks on or in
connection with all stationery, business cards, purchase orders, lease
agreements, warranties, indemnifications, invoices and other similar
correspondence and other documents of a contractual nature, (ii) promptly, and
in any event no later than sixty (60) days after the applicable Closing Date,
complete the removal of the Duke Names and Marks from all marketing and
promotional brochures and (iii) with respect to Transferred Assets bearing any
Duke Names and Marks, use their commercially reasonable efforts to re-label such
Transferred Assets or remove such Duke Names and Marks from such Transferred
Assets as promptly as practicable, and in any event no later than six (6) months
after the applicable Closing Date.
(c)    The Buyer, for itself and its Affiliates, agrees that after the
applicable Closing Date the Buyer and its Affiliates (i) will not expressly, or
by implication, do business as or represent themselves as the Sellers or their
Affiliates, (ii) with respect to assets managed, operated or leased after the
applicable Closing Date, will represent in writing to the owners or lessors of
such assets that such assets are those of the Buyer and its Affiliates and not
those of the Sellers and their Affiliates and (iii) will cooperate with the
Sellers or any of their Affiliates in terminating any contracts pursuant to
which any Seller licenses any Duke Names and Marks to customers.  The Buyer and
its Affiliates shall use commercially reasonable efforts to ensure that other
users of any Duke Names and Marks, whose rights terminate upon the applicable
Closing pursuant to this Section 14.1, shall cease use of the Duke Names and
Marks, except as expressly authorized thereafter by Sellers.
(d)    The Buyer, for itself and its Affiliates, acknowledges and agrees that,
except to the extent expressly provided in this Section 14.1, neither the Buyer
nor any of its Affiliates shall have any rights in any of the Duke Names and
Marks and neither the Buyer nor any of its Affiliates shall contest the
ownership or validity of any rights of the Sellers or any of their Affiliates in
or to any of the Duke Names and Marks.

14.2    Joint and Several Liability. Each Seller who is a party as a Seller to
this Agreement (“Seller Party”) shall be jointly and severally liable for all of
the obligations and liabilities of such Seller (and each other Seller) under
this Agreement. Without limiting the generality of the foregoing, (i) each
reference herein to the Seller shall also be deemed to refer to each Seller
Party, (ii) references in this Agreement to the phrase “received by the Sellers”
(or words of similar import) shall mean received by any Seller Party, (iii)
references in this Agreement to the phrase “given by the Sellers” (or words of
similar import) shall mean given by any Seller Party, and (iv) references in
this Agreement to the phrase “in the possession of the Sellers” (or words of
similar import) shall mean the possession of any Seller Party. Each Seller Party
hereby irrevocably appoints Duke Realty Limited Partnership (the “Seller Agent”)
to act as an agent for the Sellers (and for each Seller Party individually) in
connection with all actions to be taken by the Sellers and/or a Seller Party in
connection with this Agreement (including giving and receiving notices, granting
or denying of consents, and accepting payments to be made to the Sellers under
this Agreement). Accordingly (and without limiting the generality of the
foregoing), (i) if the Buyer pays any amounts in connection with this Agreement
to the Seller Agent (including the Cash Consideration Amount), then the same
shall be deemed duly paid to the Seller (and thus to all of the Seller Parties)
for all purposes of this Agreement; (ii) any consent, approval, waiver or other
notice given by the Seller Agent to the Buyer shall be deemed to have been given
by, and shall be binding on, the Seller (and thus all of the Seller Parties) for
all purposes of this Agreement, and the Buyer shall have the right to rely on
any such consent, approval or other notice so given; (iii) any claim or election
by the Seller Agent to the Buyer shall be deemed a claim or election by all of
the Sellers and shall be binding on all Sellers, and the Buyer shall have the
right to rely thereon, and no duplicative claims shall be asserted; (iv) any
notice given by the Buyer to the Seller Agent shall be deemed to have been given
to the Seller (and thus all of the Seller Parties) for all purposes of this
Agreement; and (v) each Seller Party hereby irrevocably appoints the Seller
Agent as the agent for the service of process on the Seller (and thus all of the
Seller Parties). Notwithstanding the foregoing, the Buyer may insist that any
action (such as the execution of a deed or other closing documents) that is
required to be taken by the Sellers or any individual Seller Party pursuant to
this Agreement actually be taken by the Seller (and thus all of the Seller
Parties) or such individual Seller Party, as the case may be (rather than by the
Seller Agent acting as agent therefor). The provisions of this Section 14.2
shall survive all Closings hereunder.

14.3    Brokers.
(a)    Each Seller represents and warrants to the Buyer that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby, other than the brokers identified on
Schedule 14.3, and the Seller shall be responsible for paying any commissions or
other amounts due such brokers. Each Seller agrees to indemnify, protect, defend
and hold the Buyer harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from the Sellers’ breach of the foregoing
representation in this Section 14.3(a). The provisions of this Section 14.3(a)
shall survive all Closings hereunder and any termination of this Agreement.
(b)    The Buyer represents and warrants to the Sellers that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby, except for brokers employed by the Sellers
(which shall be paid by the Sellers in accordance with Section 14.3(a)). The
Buyer agrees to indemnify, protect, defend and hold the Sellers harmless from
and against all claims, losses, damages, liabilities, costs, expenses (including
reasonable attorneys’ fees and disbursements) and charges resulting from the
Buyer’s breach of the foregoing representation in this Section 14.3(b). The
provisions of this Section 14.3(b) shall survive all Closings hereunder and any
termination of this Agreement.

14.4    Confidentiality; Press Release; IRS Reporting Requirements.
(a)    From and after the date of this Agreement, neither the Buyer nor any
Seller shall disclose the terms of this transaction, either before or after
Closing, except that this general prohibition shall not prevent (i) Sellers and
the Buyer from releasing a joint press release concerning the sale of the
Business pursuant to Section 14.4(b) below, and (ii) any party from disclosing
any matters set forth in this Agreement, or any of the terms and provisions of
this Agreement, if and to the extent that such disclosure is required by New
York Stock Exchange regulation or Applicable Law or a court or other binding
order or by applicable administrative rule or regulation or order of any
regulatory or supervisory agency or authority with competent jurisdiction over
such matter, including the U.S. Securities and Exchange Commission.  The parties
hereto agree not to disclose the individual prices of each Asset to the extent
legally permissible.  No provision of this Section 14.4(a) will be construed to
prohibit (1) disclosures to appropriate authorities of such information as may
be legally required for federal securities, Tax, accounting, or other reporting
purposes or other Applicable Law, (2) confidential disclosures to Affiliates of
either any Seller or the Buyer, (3) disclosures required in connection with
legal proceedings to enforce the terms and provisions of this Agreement, (4)
disclosures by any Seller or the Buyer in connection with the satisfaction of
any condition precedent to the applicable Closing, (5) disclosures of matters of
which there is public knowledge other than as a result of disclosures made in
breach hereof, (6) disclosure to the officers, employees, agents, contractors,
attorneys, accountants, advisors and consultants of the parties on a
need-to-know basis, and (7) disclosures to current and prospective lenders,
partners, members, investors and stockholders of the Buyer and its Affiliates;
provided that the Buyer shall advise each such Person of the confidential nature
of such information and that such Persons agree to maintain the confidentiality
thereof.
(b)    The Sellers or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby; provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto if issued within six (6) months of the applicable Closing
Date.
(c)    For the purpose of complying with any information reporting requirements
or other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including any requirements set forth in Income Tax Regulation Section 1.6045-4
and any successor version thereof (collectively, the “IRS Reporting
Requirements”), the Sellers and the Buyer hereby designate and appoint the
Escrow Agent to act as the “Reporting Person” (as that term is defined in the
IRS Reporting Requirements) to be responsible for complying with any IRS
Reporting Requirements. The Escrow Agent hereby acknowledges and accepts such
designation and appointment and agrees to fully comply with any IRS Reporting
Requirements that are or may become applicable as a result of or in connection
with the transaction contemplated by this Agreement. Without limiting the
responsibility and obligations of the Escrow Agent as the Reporting Person, the
Sellers and the Buyer hereby agree to comply with any provisions of the IRS
Reporting Requirements that are not identified therein as the responsibility of
the Reporting Person.

14.5    Escrow Provisions.
(a)    The Escrow Agent shall hold the Earnest Money, to the extent such Earnest
Money is in the form of immediately available wired funds, in escrow in an
interest-bearing bank account at First American Trust, FFB (the “Escrow
Account”).
(b)    The Escrow Agent shall hold the Earnest Money in escrow in the Escrow
Account until the applicable Closing or any other sooner termination of this
Agreement and shall hold or apply such proceeds in accordance with the terms of
this Section 14.5(b). The Sellers and the Buyer understand that no interest is
earned on the Earnest Money during the time it takes to transfer into and out of
the Escrow Account. At the applicable Closing, a pro rata portion (subject to
Section 2.3) of the Earnest Money shall be paid by the Escrow Agent to, or at
the direction of, the Sellers. If the Initial Closing does not occur as a result
of a termination of this Agreement pursuant to Section 13.1(a)(ii), Section
13.2(a)(i) or Section 13.2(a)(ii), the Earnest Money, together with all interest
earned thereon, shall be returned to the Buyer. If the Initial Closing does not
occur for any other reason and either party makes a written demand upon the
Escrow Agent for payment of such amount, the Escrow Agent shall, within
twenty-four (24) hours, give written notice to the other party of such demand.
If the Escrow Agent does not receive a written objection within five (5)
Business Days after the giving of such notice, the Escrow Agent is hereby
authorized to make such payment. If the Escrow Agent does receive such written
objection within such five (5) Business Day period or if for any other reason
the Escrow Agent in good faith shall elect not to make such payment, the Escrow
Agent shall continue to hold such amount until otherwise directed by joint
written instructions from the parties to this Agreement or a final judgment of a
court of competent jurisdiction. However, the Escrow Agent shall have the right
at any time to deposit the Earnest Money with the clerk of the court of Hamilton
County, Indiana. The Escrow Agent shall give written notice of such deposit to
the Sellers and the Buyer. Upon such deposit, the Escrow Agent shall be relieved
and discharged of all further obligations and responsibilities hereunder.
(c)    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. The Sellers
and the Buyer shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including attorneys’
fees and disbursements, incurred in connection with the performance of the
Escrow Agent’s duties hereunder.
(d)    The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of the
Sellers and the Buyer.

14.6    Successors and Assigns; No Third-Party Beneficiaries. The stipulations,
terms, covenants and agreements contained in this Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
permitted successors and assigns (including any successor entity after a public
offering of stock, merger, consolidation, purchase or other similar transaction
involving a party hereto) and nothing herein expressed or implied shall give or
be construed to give to any person or entity, other than the parties hereto and
such assigns or designees, any legal or equitable rights hereunder.

14.7    Assignment. This Agreement may not be assigned by the Buyer without the
prior written consent of the Sellers, which consent may be granted or withheld
in the Sellers’ sole discretion. Notwithstanding the foregoing, (i) the Buyer
may assign this Agreement to one or more (a) direct or indirect subsidiaries of
the Buyer or any Affiliate of the Buyer in which the Buyer or the Buyer’s
Affiliate owns at least fifty percent (50%) of the direct or indirect ownership
interests in each such subsidiary or (b) Affiliates of the Buyer (as applicable,
a “Majority Owned or Controlled Entity”) and (ii) the Buyer may designate one or
more Majority Owned or Controlled Entities to which one or more of the
Transferred Assets will be assigned at the applicable Closing (each, a
“Designated Subsidiary”). Notwithstanding anything in this Agreement to the
contrary, at any time prior to the applicable Closing, any Seller may transfer
any Asset to a single purpose entity that is directly or indirectly wholly owned
by such Seller or one of its Affiliates, and such single purpose entity shall be
deemed a “Seller” for all purposes under this Agreement and the Closing
Documents, as applicable.

14.8    Further Assurances. From time to time, as and when requested by any
party hereto, the other party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other party may reasonably deem
necessary or desirable to consummate the transactions contemplated by this
Agreement (including (i) transferring back to the Sellers any asset or liability
not contemplated by this Agreement or any applicable Closing Document to be a
Transferred Asset or an Assumed Liability, respectively, which asset or
liability was transferred to the Buyer or one of its Affiliates at the
applicable Closing and (ii) transferring to the Buyer (and having the Buyer
assume) any asset or liability contemplated by this Agreement or any applicable
Closing Document to be a Transferred Asset or an Assumed Liability,
respectively, which was not transferred to the Buyer or one of its Affiliates at
the applicable Closing).

14.9    Notices. All notices, demands, consents, approvals, requests or other
communications made pursuant to, under or by virtue of this Agreement must be in
writing and shall be (i) personally delivered, (ii) delivered by express mail,
Federal Express or other comparable overnight courier service, (iii) transmitted
by e-mail to the appropriate e-mail address listed below, so long as such e-mail
or attached correspondence thereto expressly identifies in the subject line in
ALL CAPITAL LETTERS that such correspondence constitutes an official notice
pursuant to this Section 14.9; provided that, except with respect to notices in
connection with New Leases and new contracts pursuant to Section 3.3(c) and
Section 3.3(d), a copy is sent the same day by messenger or by Federal Express
or other recognized overnight delivery service, or (iv) mailed to the party to
which the notice, demand, consent, approval, request or other communication is
being made by certified or registered mail, postage prepaid, return receipt
requested, as follows:
(a)    To any Seller:
Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Nick Anthony
Email: nick.anthony@dukerealty.com


with copies thereof to:


Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Ann Dee
Email: ann.dee@dukerealty.com


and to:


Hogan Lovells US LLP
555 Thirteenth Street NW
Washington, DC 20004
Attention:     David Bonser
Stacey McEvoy
Email:    david.bonser@hoganlovells.com
stacey.mcevoy@hoganlovells.com




(b)    To the Buyer:
HTA Acquisition Sub, LLC
c/o Healthcare Trust of America, Inc.
16435 North Scottsdale Road, Suite 320
Scottsdale, AZ 85254
Attention:     Mr. Scott D Peters
cc: Mr. Robert A Milligan
Email: scottpeters@htareit.com
robertmilligan@htareit.com


with copies thereof to:


O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111-3823
Attention: Peter T. Healy, Esq.
Email: phealy@omm.com


(c)    To the Escrow Agent:
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
Attention: Steve Zellinger
Email: szellinger@firstam.com
All notices (i) shall be deemed to have been given on the date that the same
shall have been delivered in accordance with the provisions of this Section 14.9
and (ii) may be given either by a party or by such party’s attorneys. Any party
may, from time to time, specify as its address for purposes of this Agreement
any other address upon the giving of five (5) days’ prior notice thereof to the
other parties.

14.10    Entire Agreement. This Agreement (including the Guarantee set forth on
the signature pages hereto), the Confidentiality Agreement, the Other PSAs, the
applicable Closing Documents, the applicable Closing Documents (as defined in
each of the Other PSAs) and the Exhibits and Schedules to each of the foregoing,
collectively, contain all of the terms agreed upon between the parties hereto
with respect to the subject matter hereof, and all understandings and agreements
heretofore had or made among the parties hereto are merged in this Agreement
which alone fully and completely expresses the agreement of the parties hereto.

14.11    Amendments. This Agreement may not be amended, modified, supplemented
or terminated, nor may any of the obligations of the Sellers or the Buyer
hereunder be waived, except by written agreement executed by the party or
parties to be charged.

14.12    No Waiver. No waiver by either party of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

14.13    Governing Law. This Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with, the laws of the State of Delaware
unless such dispute relates to real property, then the laws and jurisdiction of
the location of such real property shall govern. To the fullest extent permitted
by law, the parties hereby unconditionally and irrevocably waive and release any
claim that the law of any other jurisdiction governs this Agreement and this
Agreement shall be governed and construed with the laws of the State of Indiana.

14.14    Submission to Jurisdiction. To the maximum extent permitted by
Applicable Law each of the Buyer and each Seller irrevocably submits to the
jurisdiction of (a) the State of Indiana – Hamilton County and (b) the United
States District Court for the Southern District of Indiana for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each of the Buyer and each Seller further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Indiana with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Each of the Buyer and each Seller
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the State of Indiana – Hamilton County and (b) the
United States District Court for the Southern District of Indiana, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

14.15    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

14.16    Section Headings. The headings of the various Sections of this
Agreement have been inserted only for purposes of convenience, are not part of
this Agreement and shall not be deemed in any manner to modify, explain, expand
or restrict any of the provisions of this Agreement.

14.17    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

14.18    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

14.19    Recordation. Neither this Agreement nor any memorandum or notice of
this Agreement may be recorded by any party hereto without the prior written
consent of the other party hereto. The provisions of this Section 14.19 shall
survive all Closings hereunder or any termination of this Agreement.

14.20    Exclusivity. During the term of this Agreement, neither the Sellers nor
their Affiliates, agents, representatives or employees shall solicit, authorize
the solicitation of, or enter into any agreement or discussions with any third
party concerning any offer or possible offer for a third party to acquire,
finance, refinance the Assets, the Properties, the Platform or any interest
therein (whether debt or equity, directly or indirectly) or with respect to any
similar transaction except as may be required under the ROFO Documents or the
ROFR Documents.

14.21    Attorney’s Fees. In the event that either party shall bring an action
or legal proceeding for an alleged breach of any provision of this Agreement or
any representation, warranty, covenant or agreement herein set forth, or to
enforce, protect, determine or establish any term, covenant or provision of this
Agreement or the rights hereunder of either party, the prevailing party shall be
entitled to recover from the non-prevailing party, as a part of such action or
proceedings, or in a separate action brought for that purpose, reasonable
attorneys’ fees and costs, expert witness fees and court costs as may be fixed
by the court or jury.

14.22    Like Kind Exchange. Each of the parties hereto agrees to cooperate with
the other in effecting one or more I.R.C. § 1031 exchanges with respect to any
one or more of the Properties which are the subject of this Agreement, including
executing and delivering any and all documents required by one or more exchange
trustees, qualified intermediaries or exchange accommodations title holders
retained by the party seeking to effect such exchange or exchanges including,
for the avoidance of doubt, an assignment (in whole or in part) of such party’s
right under this Agreement; provided, however, that the cooperating party shall
not be obligated to incur any liability, cost, expense, delay or other detriment
(in each case as determined by the cooperating party in its sole discretion) in
connection with the implementation of such an exchange or exchanges.

14.23    Disclosure. Notwithstanding any terms or conditions in this Agreement
to the contrary, but subject to restrictions reasonably necessary to comply with
federal or state securities laws, any person may disclose to any and all
Persons, without limitation of any kind, the Tax treatment and Tax structure of
the transaction and all materials of any kind (including opinions or other Tax
analyses) that are provided relating to such Tax treatment and Tax structure.
For the avoidance of doubt, this authorization does not permit disclosure of the
names of, or other identifying information regarding, the participants in the
transaction, or of any information or the portion of any materials not relevant
to the Tax treatment or Tax structure of the transaction including specific
economic terms of this Agreement. The provisions of this Section 14.23 shall
survive all Closings hereunder.

14.24    Waiver of Trial by Jury. The Sellers and the Buyer hereby irrevocably
and unconditionally waive any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to,
this Agreement. The provisions of this Section 14.24 shall survive all Closings
hereunder or termination hereof.

14.25    Date for Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the applicable Closing must be
held, expires on a Saturday, Sunday or legal or bank holiday, then such time
period shall be automatically extended through the close of business on the next
regularly scheduled Business Day.

14.26    Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

14.27    [Reserved]

14.28    Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, in the event (x) any Ground Lessor or Tenant exercises any of its
Lease Options or (y) any Asset becomes an Excluded Asset pursuant to Section
3.9, Section 8.5, Section 8.6 or Section 14.33 (each, an “Exclusion Event”),
then this Agreement will be deemed amended, without any further action on the
part of the Buyer or the Sellers, with respect to the Assets associated with
each such Exclusion Event (each, an “Excluded Asset”) as follows:
(a)    the Excluded Assets shall be removed from the definition of Transferred
Assets and all references to such Property and the Asset-Related Property
related thereto or the LLC Interests, as the case may be, in this Agreement
shall be deemed deleted;
(b)    for purposes of any applicable Closing, such Excluded Assets will not be
transferred to the Buyer and the obligations of the Buyer and the Sellers with
respect to such Closing shall not apply to such Excluded Assets;
(c)    the Sellers will not make any representation or warranty with respect to
such Excluded Assets as of any applicable Closing Date;
(d)    the Gross Asset Value shall be reduced by an amount equal to the
Allocated Asset Value for such Excluded Assets; and
(e)    The Sellers will not have any obligation to transfer to the Buyer, and
the Buyer will not have any right to acquire, such Excluded Assets.

14.29    [Reserved]

14.30    Assets Under Development.
(a)    Certain of the Assets are under development as set forth on
Schedule 14.30 (each, an “Asset Under Development”, and collectively, the
“Assets Under Development”), which schedule shows (x) the estimated total
project cost budget for each Asset Under Development (each, an “Estimated Asset
Under Development Budget”, and collectively, the “Estimated Assets Under
Development Budgets”) and whether and to what extent each Asset Under
Development is above or below budget, and (y) the estimated first year Fixed
Rents for each Asset Under Development for the period commencing upon the first
day of the month following the applicable Closing Date (each, an “Estimated
Asset Under Development Fixed Rent”, and collectively, the “Estimated Assets
Under Development Fixed Rents”). If the applicable Closing occurs, then: (1) at
the applicable Closing, the Sellers agree to give the Buyer a credit in the
amount of the cost to complete the Assets Under Development as set forth on
Schedule 14.30, as such schedule may be adjusted at the applicable Closing, as
evidenced by copies of partial lien waivers from the general contractors
delivered from the Sellers to the Buyer (provided that the Sellers may elect to
deliver conditional partial lien waivers to satisfy this obligation if the
amounts due under the conditional partial lien waivers are disbursed at
applicable Closing), (1) the Buyer shall be responsible for all construction and
development costs in connection with the Assets Under Development, including
pursuant to the Contracts described in clause (iii) below, subject to adjustment
as provided in this Section 14.30, (1) the Sellers shall assign to the Buyer,
and the Buyer agrees to assume, all of the construction and development
Contracts in connection with the Assets Under Development, which Contracts are
set forth on Schedule 14.30(a)(iii), and (1) the Buyer agrees that,
notwithstanding the obligations of the Sellers under Section 8.8, the Buyer will
deliver to the Title Company a title affidavit certifying the Assets Under
Development and indemnifying the Title Company for Liens arising from the Assets
Under Development, and (1) the Sellers shall not object to the Buyer seeking to
obtain prior to the applicable Closing estoppel certificates from each such
counterparty to the Contracts to the effect that the Contracts are in full force
and effect, there are no defaults thereunder, and the contractor has been paid
by the Sellers for all bills rendered through the applicable Closing (it being
understood and agreed that this right in favor of Buyer shall not constitute a
closing condition hereunder).
(b)    The Allocated Asset Value for each Asset Under Development is based on
the Estimated Asset Under Development Fixed Rent for that particular Asset Under
Development divided by the cap rate depicted on Schedule 14.30 (the “Cap Rate”).
The Estimated Asset Under Development Fixed Rent for each Asset Under
Development includes any “free rent” or other concessions pertaining to the
period from and after the applicable Closing, but does not account for
adjustments to the Estimated Asset Under Development Fixed Rent for such Asset
Under Development that would result from increases or decreases in the Final
Asset Under Development Budget for such Asset Under Development.
(c)    The Buyer and the Sellers agree that if it is determined that the Final
Asset Under Development Fixed Rent is greater than the Estimated Asset Under
Development Fixed Rent shown on Schedule 14.30 for any Asset Under Development,
then in respect of each such Asset Under Development: (i) the Sellers will
reimburse the Buyer for any amounts paid by the Buyer towards the Final Asset
Under Development Budget that are in excess of the Estimated Asset Under
Development Budget shown on Schedule 14.30 for such Asset Under Development, to
the extent that such amounts were not previously credited to the Buyer by the
Sellers in accordance with Section 14.30(a)(i) or otherwise, and which are not
subject to reimbursement by any Tenants, and (ii) the Buyer will pay the Sellers
the difference between (A) (x) the Final Asset Under Development Fixed Rent for
such Asset Under Development and (y) the Estimated Asset Under Development Fixed
Rent shown on Schedule 14.30 for such Asset Under Development, divided by (B)
the Cap Rate.
(d)    The Buyer and the Sellers agree that if it is determined that the Final
Asset Under Development Fixed Rent is less than the Estimated Asset Under
Development Fixed Rent shown on Schedule 14.30 for any Asset Under Development,
then in respect of each such Asset Under Development: (i) the Buyer will
reimburse the Sellers for the difference between the Estimated Asset Under
Development Budget shown on Schedule 14.30 for such Asset Under Development and
the Final Asset Under Development Budget for such Asset Under Development, and
(ii) the Sellers will pay the Buyer the difference between (A) (x) the Estimated
Asset Under Development Fixed Rent shown on Schedule 14.30 for such Asset Under
Development and (y) the Final Asset Under Development Fixed Rent for such Asset
Under Development, divided by (B) the Cap Rate.
(e)    No later than six (6) months following the completion of any Asset Under
Development, the Buyer shall deliver to the Sellers a statement setting forth
(i) the actual, final project cost for such Asset Under Development (the “Final
Asset Under Development Budget”); provided that the Buyer has provided the
Sellers with cost calculations, lien waivers and other proof of project costs
and payments reasonably requested by the Sellers, and (ii) the actual first year
Fixed Rents for such Asset Under Development (the “Final Asset Under Development
Fixed Rent”), as evidenced by a certificate of occupancy or similar
documentation issued by the municipality where such Asset Under Development is
located. If the Sellers dispute the accuracy of such statement, the parties
shall negotiate in good faith to resolve the disputed items during the thirty
(30) day period after the Sellers notify the Buyer of any such dispute. If the
Sellers and the Buyer have not resolved all disputed items during such thirty
(30)-day period, then either party may submit all remaining disputed items to
such independent accounting firm as the parties may agree for binding resolution
of such disputed items. The fees and expenses of such independent accounting
firm shall be paid one-half by the Sellers and one-half by the Buyer.

14.31    Tenant Improvements Under Construction.
(a)    Certain of the Assets have tenant improvement work under construction as
set forth on Schedule 3.2(c)(i) (each, a “TI Job Under Construction”, and
collectively, the “TI Jobs Under Construction”), which schedule shows the amount
of the tenant allowances and indicates which leases contain adjustments of Fixed
Rent. Pursuant to Section 10.7, the Sellers have agreed to either pay or credit
the Buyer for all Leasing Costs payable under any Existing Leases under the
circumstances described in the first sentence of Section 10.7, which Leasing
Costs may include tenant allowance and construction costs. From and after the
applicable Closing: (i) the Buyer agrees to fund all construction costs in
connection with TI Jobs Under Construction; (ii) the Sellers agree to assign to
the Buyer, and the Buyer agrees to assume, all of the construction Contracts in
connection with the TI Jobs Under Construction; and (iii) the Buyer agrees that,
notwithstanding the obligations of the Sellers under Section 8.8, the Buyer will
deliver to the Title Company a title affidavit certifying the TI Jobs Under
Construction and indemnifying the Title Company for Liens arising from the TI
Jobs Under Construction; and (iv) the Sellers agree to allow the Buyer to seek
to obtain prior to the applicable Closing estoppel certificates from each such
counterparty to the contracts governing all such TI Jobs Under Construction to
the effect that such contracts are in full force and effect, there are no
defaults thereunder, and the contractor has been paid by the Sellers for all
bills rendered through the applicable Closing (it being understood and agreed
that this right in favor of the Buyer shall not constitute a closing condition
hereunder).
(b)    [Reserved]

14.32    Preservation of Books and Records.
(a)    The Sellers and their Affiliates shall have the right to make and retain
copies (at their sole expense) of all books and records of the Business relating
to periods ending on or before the applicable Closing Date. The Buyer agrees
that it shall preserve and keep all original books and records in respect of the
Business in the possession or control of the Buyer or its Affiliates for at
least the longer of (i) any applicable statute of limitations and (ii) a period
of six (6) years from the applicable Closing Date. The Sellers and their
Affiliates shall also have the right to retain all original IRS Forms W-8 and
W-9 in respect of the Business relating to periods ending on or before the
applicable Closing Date.
(b)    During such six (6)-year or longer period, (i) representatives of the
Sellers and their Affiliates shall, upon reasonable notice and for any
reasonable business purpose, have access during normal business hours to
confidentially examine, inspect and copy such books and records and (ii) the
Buyer shall provide to the Sellers or their Affiliates access to such books and
records of the Business as the Sellers or their Affiliates shall reasonably
request in connection with any action, suit, arbitration, proceeding or
investigation to which a Seller or any of its Affiliates are parties or in
connection with the requirements of any Applicable Law applicable to a Seller or
any of its Affiliates. The Sellers or their Affiliates, as applicable, shall
return such original books and records to the Buyer or such Affiliate of the
Buyer as soon as such books and records are no longer needed in connection with
the circumstances described in the immediately preceding sentence.
(c)    After such six (6)-year or longer period, before the Buyer or any
Affiliate of the Buyer shall dispose of any of such books and records, the Buyer
shall give at least ninety (90) days’ prior written notice of such intention to
dispose to the Sellers, and the Sellers or any of their Affiliates shall be
given an opportunity, at their cost and expense, to remove and retain all or any
part of such books and records as it may elect.

14.33    College Station. The Sellers and the Buyer acknowledge that the Baylor
College Station MOB is undergoing repairs from the vertical rise in the building
slab-on-grade resulting from the introduction of moisture to expansive soils
existing below the slab. Therefore, this Asset shall constitute a Deferred Asset
until such time as the repairs are completed (which repairs shall be completed
at the Sellers’ sole cost and expense), as evidenced by a certificate of
substantial completion executed by the relevant Seller’s general
contractor/architect; provided, however, that either the Sellers or the Buyer
may terminate the applicable Serial Closing in respect of this Deferred Asset if
such Serial Closing has not occurred on or prior to the eighteen (18) month
anniversary of the date of this Agreement.

14.34    [Reserved]

14.35    [Reserved]

14.36    Interpretation. Unless expressly provided otherwise in this Agreement,
or unless the context requires otherwise:
(a)    the term “party” when used in this Agreement means a party to this
Agreement;
(b)    references to any Person (including any party hereto) includes such
Person’s successors and permitted assigns;
(c)    if any action is to be taken by any party pursuant to this Agreement on a
day that is not a Business Day, such action shall be taken on the next Business
Day following such day;
(d)    the terms “include”, “includes” and “including” when used herein shall be
deemed to be following by the phrase “without limitation” unless such phrase
otherwise appears; and
(e)    the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision hereof.
[Remainder of page intentionally left blank.]


21
         


   
   
 

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLERS:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana Limited Partnership, doing business in North Carolina and Missouri as
Duke Realty of Indiana Limited Partnership


By:    Duke Realty Corporation, an Indiana
corporation, its general partner
   
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer





[Signatures are continued on the following page.]




22
         


   
   
 

--------------------------------------------------------------------------------





DUKE CONSTRUCTION LIMITED PARTNERSHIP,
an Indiana limited partnership


By:    Duke Business Centers Corporation,
an Indiana corporation, its general partner
    
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anothony
 
 
Executive Vice President,
 
 
  Chief Investment Officer









[Signatures are continued on the following page.]




23
         


   
   
 

--------------------------------------------------------------------------------





texas.jpg [texas.jpg]
    
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer





bremnerdukebcc.jpg [bremnerdukebcc.jpg]


By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer











24
         


   
   
 

--------------------------------------------------------------------------------




bremnerdukebcca01.jpg [bremnerdukebcca01.jpg]


By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer



browningfob.jpg [browningfob.jpg]




By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer















25
         


   
   
 

--------------------------------------------------------------------------------




townelake.jpg [townelake.jpg]


By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer





dro.jpg [dro.jpg]


                             
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer















26
         


   
   
 

--------------------------------------------------------------------------------




northbergren.jpg [northbergren.jpg]
                            
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer





kissimmeea01.jpg [kissimmeea01.jpg]


                            
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer















27
         


   
   
 

--------------------------------------------------------------------------------




eastorlando.jpg [eastorlando.jpg]
                            
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer









sebring.jpg [sebring.jpg]
                            
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer















28
         


   
   
 

--------------------------------------------------------------------------------




womenscenter.jpg [womenscenter.jpg]


                            
By:
/s/ Nicholas C. Anthony
 
 
Nicholas C. Anthony
 
 
Executive Vice President,
 
 
  Chief Investment Officer
































 
 
 
BUYER:
 
 
 
HTA ACQUISITION SUB, LLC,
a Delaware limited liability company
 
 
 
By:
 
/s/ Scott D. Peters
 
 
Name: Scott D. Peters
 
 
Title: Chief Executive Officer, President and Chairman

                        



[Signatures are continued on the following page.]


29
         


   
   
 

--------------------------------------------------------------------------------












30
         


   
   
 

--------------------------------------------------------------------------------





GUARANTEE


The undersigned (the “Guarantor”), for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby irrevocably and
unconditionally guarantees (a) the payment when due of all amounts payable by
the Buyer to the Sellers under or pursuant to this Agreement or any Closing
Document to which the Buyer is a party, and (b) the performance when due of the
Buyer’s obligations under or pursuant to this Agreement or any Closing Document
to which the Buyer is a party (each, a “Guaranteed Obligation” and collectively,
the “Guaranteed Obligations”). The Guarantor hereby agrees to reimburse the
Sellers for all reasonable third party costs and expenses incurred by any such
Seller in connection with the enforcement of this Guarantee, including
reasonable attorneys’ fees.


The Guarantor hereby agrees to be bound by, and shall stand behind, the
covenants and other obligations made by the Buyer hereunder as if the
undersigned executed this Agreement with respect to the obligations of the
Buyer. This Guarantee is an unconditional guaranty of payment, not collection,
and is in no way conditioned upon any requirement that the Sellers first attempt
to collect any amounts from the Buyer or resort to any security or other means
of collecting payment. A separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guarantee, irrespective of
whether any action is brought against the Buyer or any other Person or whether
the Buyer or any other Person are joined in any such action or actions. All
payments under this Guarantee shall be made in lawful money of the United
States, in immediately available funds. The Guarantor promises and undertakes to
make all payments hereunder free and clear of any deduction, offset, defense,
claim or counterclaim of any kind.


The Sellers shall not be obligated to file any claim relating to any Guaranteed
Obligation in the event that the Buyer becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Guarantor to so
file shall not affect the Guarantor’s obligations hereunder. In the event that
any payment to the Sellers in respect of any Guaranteed Obligation is rescinded
or must otherwise be returned to the Buyer for any reason whatsoever (except
pursuant to the Buyer’s remedies under this Agreement), the Guarantor shall
remain liable hereunder with respect to the Guaranteed Obligation as if such
payment had not been made. The Guarantor reserves the right to assert defenses
which the Buyer may have to payment of any Guaranteed Obligation.


The Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by the Sellers upon this Guarantee or acceptance of this Guarantee
and of the Guaranteed Obligations.


The Guarantor represents and warrants to the Sellers it has the requisite power
to execute and deliver this Guarantee and to perform its obligations under it
and has taken all action necessary to authorize such execution and delivery and
the performance of such obligations. This Guarantee constitutes the Guarantor’s
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and


31
         


   
   
 

--------------------------------------------------------------------------------




by general principles of equity (whether applied in a proceeding at law or in
equity). The execution and delivery by the Guarantor of this Guarantee and the
performance of its obligations under it do not and will not (i) conflict with or
result in any violation of the Guarantor’s organizational documents, (ii)
conflict with or result in a breach of any of the terms and conditions of, or
constitute a default under, any agreement, arrangement, understanding, accord,
document or instrument by which the Guarantor is bound, or (iii) violate any
existing term or provision of any order, writ, judgment, injunction, decree,
law, or regulation applicable to the Guarantor or any of its assets. All
authorizations from, and all notices or filings with, any Governmental Authority
that are necessary to enable the Guarantor to execute, deliver and perform its
obligations under this Guarantee have been obtained or made (as the case may be)
and are in full force and effect and all conditions of each such authorizations
have been complied with.


                        
 
 
 
GUARANTOR:
 
 
 
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,
a Delaware limited partnership
 
 
 
By:
 
Healthcare Trust of America, Inc., its general partner
 
 
 
By:
 
/s/ Scott D. Peters
 
 
Name: Scott D. Peters
 
 
Title: Chief Executive Officer, President and Chairman





32
         


   
   
 

--------------------------------------------------------------------------------





JOINDER BY ESCROW AGENT


First American Title Insurance Company National Commercial Services, Chicago,
Illinois, referred to in this Agreement as the “Escrow Agent,” hereby
acknowledges that it received this Agreement executed by the Sellers and the
Buyer as of the 29th day of April, 2017, and accepts the obligations of the
Escrow Agent as set forth herein. Escrow Agent further acknowledges that it
received the Earnest Money on the ___ day of ________, 2017. The Escrow Agent
hereby agrees to hold and distribute the Earnest Money in accordance with the
terms and provisions of the Agreement.


                        


 
 
 
FIRST AMERICAN TITLE INSURANCE COMPANY NATIONAL COMMERCIAL SERVICES
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 



 


33
         


   
   
 